
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


CREDIT AGREEMENT

Dated as of November 28, 2001

Among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

and

BANK OF AMERICA, N.A.

as Bank, the Administrative Agent and the Security Trustee

and

BANC OF AMERICA SECURITIES, LLC,
as the Lead Arranger and Sole Book Manager

FOOTHILL CAPITAL CORPORATION,
as the Syndication Agent

and

3COM TECHNOLOGIES

and

3COM EUROPE LIMITED

as Borrowers

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE 1 LOANS AND LETTERS OF CREDIT   1     1.1   Total Facility   1     1.2  
Revolving Loans.   2     1.3   Term Loans.   4     1.4   Letters of Credit.   5
    1.5   Bank Products   8
ARTICLE 2 INTEREST AND FEES
 
9     2.1   Interest.   9     2.2   Continuation and Conversion Elections.   9  
  2.3   Maximum Interest Rate   10     2.4   [Intentionally Deleted]   10    
2.5   Unused Line Fee   10     2.6   Letter of Credit Fee   11
ARTICLE 3 PAYMENTS AND PREPAYMENTS
 
11     3.1   Revolving Loans   11     3.2   Termination of Facility   11     3.3
  Repayment of the Term Loans   12     3.4   Prepayments of the Term Loans.   12
    3.5   LIBOR Rate Loan Prepayments   13     3.6   Payments by the Borrowers.
  13     3.7   Payments as Revolving Loans   13     3.8   Apportionment,
Application and Reversal of Payments   13     3.9   Indemnity for Returned
Payments   14     3.10   Agent's and Lenders' Books and Records; Monthly
Statements   14
ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY
 
15     4.1   Taxes.   15     4.2   Illegality.   16     4.3   Increased Costs
and Reduction of Return.   16     4.4   Funding Losses   17     4.5   Inability
to Determine Rates   17     4.6   Certificates of Agent   17     4.7  
Obligation to Mitigate   17     4.8   Survival   17
ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES; COLLATERAL
REPORTING
 
18     5.1   Books and Records   18     5.2   Financial Information   18     5.3
  Notices to the Lenders   19     5.4   Collateral Reporting   20     5.5  
Inventory; Perpetual Inventory.   20
ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS
 
21     6.1   Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents   21     6.2   Validity and Priority of Security Interest  
22     6.3   Organization and Qualification   22

i

--------------------------------------------------------------------------------

    6.4   Corporate Name; Prior Transactions   22     6.5   Subsidiaries and
Affiliates   22     6.6   [Intentionally Deleted].   22     6.7   Capitalization
  22     6.8   Solvency   22     6.9   Debt   22     6.10   Distributions   22  
  6.11   Real Estate; Leases   22     6.12   Unrestricted Subsidiaries   23    
6.13   Trade Names   23     6.14   Litigation   23     6.15   Labor Disputes  
23     6.16   Environmental Laws   23     6.17   No Violation of Law   24    
6.18   No Default   24     6.19   Intentionally Omitted.   24     6.20   Taxes  
25     6.21   Regulated Entities   25     6.22   Use of Proceeds; Margin
Regulations   25     6.23   Proprietary Rights   25     6.24   No Material
Adverse Change   25     6.25   [Intentionally Deleted]   25     6.26  
[Intentionally Deleted]   25     6.27   Bank Accounts   25     6.28  
Governmental Authorization   25     6.29   Accounts.   25
ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS
 
27     7.1   Taxes and Other Obligations   27     7.2   Legal Existence and Good
Standing   27     7.3   Compliance with Law and Agreements; Maintenance of
Licenses   27     7.4   Maintenance of Property; Inspection of Property.   27  
  7.5   [Intentionally Deleted]   28     7.6   Insurance and Condemnation
Proceeds   28     7.7   Environmental Laws.   28     7.8   [Intentionally
Deleted]   29     7.9   Mergers, Consolidations or Sales   29     7.10  
Distributions; Capital Change; Investments   30     7.11   [Intentionally
Deleted]   30     7.12   Guaranties   30     7.13   Debt   30     7.14  
Prepayment   30     7.15   Transactions with Affiliates   30     7.16  
Investment Banking and Finder's Fees   31     7.17   [Intentionally Deleted]  
31     7.18   Liens   31     7.19   Sale and Leaseback Transactions   31    
7.20   New Subsidiaries   31     7.21   [Intentionally Deleted]   32     7.22  
[Intentionally Deleted]   32

ii

--------------------------------------------------------------------------------

    7.23   [Intentionally Deleted]   32     7.24   [Intentionally Deleted]   32
    7.25   Minimum Liquidity   32     7.26   [Intentionally Deleted]   32    
7.27   Use of Proceeds   32     7.28   Further Assurances   32     7.29   No
More Restrictive Covenants   32
ARTICLE 8 CONDITIONS OF LENDING
 
32     8.1   Conditions Precedent to Making of Loans on the Initial Funding Date
  32     8.2   Conditions Precedent to Each Loan   34
ARTICLE 9 DEFAULT; REMEDIES
 
35     9.1   Events of Default   35     9.2   Remedies.   37
ARTICLE 10 TERM AND TERMINATION
 
38     10.1   Term and Termination   38
ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
 
39     11.1   Amendments and Waivers.   39     11.2   Assignments;
Participations.   40
ARTICLE 12 THE AGENT AND THE SECURITY TRUSTEE
 
42     12.1   Appointment and Authorization   42     12.2   Delegation of Duties
  42     12.3   Liability of Agent   42     12.4   Reliance by Agent   43    
12.5   Notice of Default   43     12.6   Credit Decision   43     12.7  
Indemnification   44     12.8   Agent in Individual Capacity   44     12.9  
Successor Agent   44     12.10   Withholding Tax.   44     12.11   Collateral
Matters.   45     12.12   Restrictions on Actions by Lenders; Sharing of
Payments.   46     12.13   Agency for Perfection   47     12.14   Payments by
Agent to Lenders   47     12.15   Settlement.   47     12.16   Letters of
Credit; Intra-Lender Issues.   50     12.17   Concerning the Collateral and the
Related Loan Documents   52     12.18   Field Audit and Examination Reports;
Disclaimer by Lenders   52     12.19   Relation Among Lenders   53     12.20  
Co-Agents   53     12.21   Security Trustee   53     12.22   Successor Security
Trustee   53     12.23   Protection of Security Trustee   54
ARTICLE 13 JOINT AND SEVERAL LIABILITY OF BORROWERS
 
54     13.1   Joint and Several Liability of Borrowers   54     13.2  
Contribution and Indemnification among the Borrowers   55     13.3   Waiver   56

iii

--------------------------------------------------------------------------------

    13.4   Independent Investigation.   57     13.5   Stay of Acceleration   57
    13.6   Subrogation   58     13.7   Cumulative Remedies   58     13.8  
Additional Waivers   58     13.9   Survival of Obligations   58
ARTICLE 14 MISCELLANEOUS
 
58     14.1   No Waivers; Cumulative Remedies   58     14.2   Severability   58
    14.3   Governing Law; Choice of Forum; Service of Process.   59     14.4  
WAIVER OF JURY TRIAL   60     14.5   Survival of Representations and Warranties
  60     14.6   Other Security and Guaranties   61     14.7   Fees and Expenses
  61     14.8   Notices   62     14.9   Waiver of Notices   63     14.10  
Binding Effect   63     14.11   Indemnity of the Agent, the Security Trustee and
the Lenders by the Borrowers.   63     14.12   Limitation of Liability   63    
14.13   Final Agreement   64     14.14   Counterparts   64     14.15   Captions
  64     14.16   Right of Setoff   64     14.17   Confidentiality.   64    
14.18   Conflicts with Other Loan Documents   65     14.19   Non-Public
Information   65     14.20   Designation of 3Com Europe as Agent of Borrowers  
65

iv

--------------------------------------------------------------------------------


ANNEXES, EXHIBITS AND SCHEDULES


ANNEX A —   DEFINED TERMS
EXHIBIT A-1
—
 
FORM OF REVOLVING LOAN NOTE
EXHIBIT A-2
—
 
FORM OF TERM NOTE
EXHIBIT B
—
 
FORM OF BORROWING BASE CERTIFICATE
EXHIBIT C
—
 
FINANCIAL STATEMENTS
EXHIBIT D
—
 
FORM OF NOTICE OF BORROWING
EXHIBIT E
—
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
EXHIBIT F
—
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
SCHEDULE 1.2
—
 
LENDERS' COMMITMENTS (ANNEX A—DEFINED TERMS)
SCHEDULE 3.4(b)
—
 
MINIMUM PRICE FOR MORTGAGE REAL ESTATE SALE
SCHEDULE 6.3
—
 
ORGANIZATION AND QUALIFICATIONS
SCHEDULE 6.4
—
 
CORPORATE NAMES/PRIOR TRANACTIONS
SCHEDULE 6.5
—
 
SUBSIDIARIES AND AFFILIATES
SCHEDULE 6.7
—
 
CAPITLIZATION
SCHEDULE 6.9
—
 
DEBT
SCHEDULE 6.10
—
 
DISTRIBUTIONS
SCHEDULE 6.11
—
 
REAL ESTATE; LEASES
SCHEDULE 6.13
—
 
TRADE NAMES
SCHEDULE 6.14
—
 
LITIGATION
SCHEDULE 6.15
—
 
LABOR DISPUTES
SCHEDULE 6.16
—
 
ENVIRONMENTAL LAW
SCHEDULE 6.19
—
 
ERISA COMPLIANCE
SCHEDULE 6.27
—
 
BANK ACCOUNTS

v

--------------------------------------------------------------------------------




CREDIT AGREEMENT


    This Credit Agreement, dated as of November 28, 2001, (this "Agreement")
among the financial institutions from time to time parties hereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a "Lender" and collectively as
the "Lenders"), Bank of America, N.A. with an office at 55 South Lake Avenue,
Suite 900, Pasadena, California 91101, as Bank and as administrative agent and
security trustee for the Lenders (in its capacity as administrative agent, the
"Agent" and/or security trustee, the "Security Trustee," as the case may be),
FOOTHILL CAPITAL CORPORATION, as the Syndication Agent, 3COM TECHNOLOGIES, an
exempted limited liability company incorporated in the Cayman Islands ("3Com
Tech"), with offices at Ballycoolin Business Park, Blanchardstown, Dublin 15,
Ireland, and 3COM EUROPE LIMITED., a company incorporated in England and Wales
with registered number 2600346 ("3Com Europe"), with offices at Boundary Way,
Hemel Hempstead HP2 7YU, England (each of 3Com Tech and 3Com Europe
individually, a "Borrower" and collectively, the "Borrowers").


W I T N E S S E T H:


    WHEREAS, the Borrowers have requested the Lenders to make available to the
Borrowers a revolving line of credit for loans and letters of credit and to make
term loans to the Borrowers, which extensions of credit the Borrowers will use
for the purposes permitted hereunder;

    WHEREAS, Parent (as defined below) has requested the Lenders to make
available to Parent a revolving line of credit for loans and letters of credit
and to make term loans to Parent, which extensions of credit Parent will use for
the purposes permitted under the U.S. Credit Agreement (as defined in Annex A);

    WHEREAS, the Lenders have agreed to make available to the Borrowers and
Parent revolving credit facilities upon the terms and conditions set forth in
this Agreement and in the U.S. Credit Agreement, respectively, in an aggregate
amount not to exceed $105,000,000, the Lenders have agreed to make term loans to
Parent in the aggregate principal amount of $90,000,000 upon the terms and
conditions set forth in the U.S. Credit Agreement, and the Lenders have agreed
to make term loans to the Borrowers in the aggregate principal amount of
$15,000,000 upon the terms and conditions set forth in this Agreement;

    WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;

    WHEREAS, 3Com Tech and 3Com Europe and their respective Subsidiaries are
indirect Subsidiaries of 3Com Corporation, a Delaware corporation ("Parent"),
and Borrowers are engaged in an inter-related business enterprise with an
identity of interests, and accordingly the financing provided hereunder will
directly and indirectly benefit each of the Borrowers;

    NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, the Security Trustee and
the Borrowers hereby agree as follows.


ARTICLE 1
LOANS AND LETTERS OF CREDIT


    1.1  Total Facility.  Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$120,000,000 less any U.S. Aggregate Revolver Outstandings (the "Total
Facility") to the Borrowers from time to time during the term of this

1

--------------------------------------------------------------------------------

Agreement. The Total Facility shall be composed of a revolving line of credit
consisting of Revolving Loans and Letters of Credit and the Term Loans described
herein.

    1.2  Revolving Loans.  

    (a) (i) Amounts. Subject to the satisfaction of the conditions precedent set
forth in Article 8, and except for Non-Ratable Loans and Agent Advances, each
Lender severally, but not jointly, agrees, upon Administrative Borrower's
request from time to time on any Business Day during the period from the Closing
Date to the Termination Date, to make revolving loans (the "Revolving Loans") to
the applicable Borrower in aggregate amounts not to exceed such Lender's Pro
Rata Share of the Availability. The Lenders, however, in their unanimous
discretion, may elect to make Revolving Loans to, or issue or arrange to have
issued Letters of Credit in excess of the Borrowing Base on one or more
occasions, but if they do so, neither the Agent nor the Lenders shall be deemed
thereby to have changed the limits of the Borrowing Base or to be obligated to
exceed such limits on any other occasion. If any Borrowing would exceed
Availability, the Lenders may refuse to make or may otherwise restrict the
making of Revolving Loans to Borrowers, as the Lenders determine until such
excess has been eliminated, subject to the Agent's authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 1.2(i). The
entire unpaid balance of the Revolving Loans and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Termination Date.

    (ii)  Revolving Loan Notes.  At the request of any Lender, Borrowers shall
execute and deliver to such Lender a promissory note to evidence the Revolving
Loans of that Lender. Each note shall be in the principal amount of the Lender's
Pro Rata Share of the Revolving Loan Commitments, dated the date hereof and
substantially in the form of Exhibit A-1 (such promissory note, together with
any new note issued pursuant to Section 11.2 upon the assignment of any portion
of such Lender's Loans and Commitment being hereinafter referred to as a
"Revolving Loan Note" and, collectively with any other such notes, the
"Revolving Loan Notes"). Each Revolving Loan Note shall represent the obligation
of each Borrower to pay the amount of such Lender's Pro Rata Share of the
Revolving Loan Commitments, or, if less, such Lender's Pro Rata Share of the
aggregate unpaid principal amount of all Revolving Loans to Borrowers, together
with interest thereon as prescribed in Section 2.1.

    (b)  Procedure for Borrowing.  

    (1) Each Borrowing shall be made upon Administrative Borrower's irrevocable
written notice delivered to the Agent's London office, in the form of a notice
of borrowing ("Notice of Borrowing"), which must be received by the Agent's
London office prior to (A) 12:00 noon (Los Angeles time) three Business Days
prior to the requested Funding Date, in the case of LIBOR Rate Loans and
(B) 10:00 a.m. (Los Angeles time) on the requested Funding Date, in the case of
Base Rate Loans, specifying:

    (A) the amount of the Borrowing, which in the case of a LIBOR Rate Loan must
equal or exceed $1,000,000 (and increments of $1,000,000 in excess of such
amount);

    (B) the requested Funding Date, which must be a Business Day;

    (C) whether the Revolving Loans requested are to be Base Rate Revolving
Loans or LIBOR Revolving Loans (and if not specified, it shall be deemed a
request for a Base Rate Revolving Loan); and

    (D) the duration of the Interest Period for LIBOR Revolving Loans (and if
not specified, it shall be deemed a request for an Interest Period of one
month);

provided, however, that with respect to the Borrowing to be made on the Initial
Funding Date, such Borrowing will consist of Base Rate Loans only.

2

--------------------------------------------------------------------------------

    (2) In lieu of delivering a Notice of Borrowing, Administrative Borrower may
give the Agent's London office telephonic notice of such request for advances to
the Designated Account on or before the deadline set forth above. The Agent at
all times shall be entitled to rely on such telephonic notice in making such
Revolving Loans, regardless of whether any written confirmation is received.

    (3) Borrowers shall have no right to request a LIBOR Rate Loan while a
Default or Event of Default has occurred and is continuing.

    (c)  Reliance upon Authority.  Prior to the Closing Date, Borrowers shall
deliver to the Agent, a notice setting forth the account of such Borrowers (the
"Designated Account") to which Agent is authorized to transfer the proceeds of
the Revolving Loans requested hereunder by Administrative Borrower. The
Borrowers may designate a replacement account from time to time by written
notice by at least two Responsible Officers. All such Designated Accounts must
be reasonably satisfactory to the Agent. The Agent is entitled to rely
conclusively on any person's request for Revolving Loans on behalf of any
Borrower, so long as the proceeds thereof are to be transferred to the
Designated Account. The Agent has no duty to verify the identity of any
individual representing himself or herself as a person authorized by any
Borrower to make such requests on behalf such Borrower.

    (d)  No Liability.  The Agent shall not incur any liability to any Borrower
as a result of acting upon any notice referred to in Sections 1.2(b) and (c),
which the Agent believes in good faith to have been given by an officer or other
person duly authorized by Administrative Borrower to request Revolving Loans on
behalf of any Borrower. The crediting of Revolving Loans to Designated Account
conclusively establishes the obligation of Borrowers to repay such Revolving
Loans as provided herein.

    (e)  Notice Irrevocable.  Any Notice of Borrowing (or telephonic notice in
lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable, and the
applicable Borrower shall be bound to borrow the funds requested therein in
accordance therewith; provided, however, that the Administrative Borrower may
cancel a Notice of Borrowing prior to funding provided that the Borrowers
reimburse Agent and the Lenders for any expenses actually incurred as a result
of such cancellation.

    (f)  Agent's Election.  Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Non-Ratable Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.

    (g)  Making of Revolving Loans.  If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, but in any event no
later than 11:00 a.m. (Los Angeles time), the Agent shall notify the Lenders by
telecopy, telephone or e-mail of the requested Borrowing. Each Lender shall
transfer its Pro Rata Share of the requested Borrowing available to the Agent in
immediately available funds, to the account from time to time designated by
Agent, not later than 1:00 p.m. (Los Angeles time) on the applicable Funding
Date. After the Agent's receipt of all proceeds of such Revolving Loans, the
Agent shall make the proceeds of such Revolving Loans available to the
applicable Borrower on the applicable Funding Date by transferring same day
funds to the Designated Account, or with respect to Revolving Loans made on the
Initial Funding Date, as Administrative Borrower shall otherwise instruct in
writing; provided, however, that the amount of Revolving Loans so made to any
Borrower on any date shall not exceed the Availability on such date.

3

--------------------------------------------------------------------------------

    (h)  Making of Non-Ratable Loans.  

    (A) If Agent elects, with the consent of the Bank, to have the terms of this
Section 1.2(h) apply to a requested Borrowing, the Bank shall make a Revolving
Loan in the amount of that Borrowing available to the applicable Borrower on the
applicable Funding Date by transferring same day funds to Borrowers' Designated
Account. Each Revolving Loan made solely by the Bank pursuant to this Section is
herein referred to as a "Non-Ratable Loan", and such Revolving Loans are
collectively referred to as the "Non-Ratable Loans." Each Non-Ratable Loan shall
be subject to all the terms and conditions applicable to other Revolving Loans
except that all payments thereon shall be payable to the Bank solely for its own
account. The aggregate amount of Non-Ratable Loans outstanding at any time shall
not exceed $10,000,000. The Agent shall not request the Bank to make any
Non-Ratable Loan if (1) the Agent has received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Article 8
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (2) the requested Borrowing by a Borrower would exceed
Availability on that Funding Date.

    (B) The Non-Ratable Loans shall be secured by the Lenders' Liens in and to
the Collateral and shall constitute Base Rate Revolving Loans and Obligations
hereunder.

    (i)  Agent Advances.  

    (A) Subject to the limitations set forth below, the Agent is authorized by
each Borrower and the Lenders, from time to time in the Agent's sole discretion,
(y) during the continuation of a Default or an Event of Default, or (z) at any
time that any of the other conditions precedent set forth in Article 8 have not
been satisfied, to make Base Rate Revolving Loans to one or more Borrowers on
behalf of the Lenders in an aggregate amount outstanding at any time for all
Borrowers not to exceed the lesser of (w) $5,000,000, or (x) 10% of the
Borrowing Base which the Agent, in its reasonable business judgment, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, (2) during the continuance of a Default or an Event of Default, to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (3) to pay any other amount chargeable to any Borrower
pursuant to the terms of this Agreement, including costs, fees and expenses as
described in Section 13.7 (any of such advances are herein referred to as "Agent
Advances"); provided, however, that (y) in no event shall Agent make Agent
Advances which would cause the Aggregate Revolver Outstandings at any time to
exceed the Maximum Revolver Amount and (z) the Majority Lenders may at any time
revoke the Agent's authorization to make Agent Advances. Any such revocation
must be in writing and shall become effective prospectively upon the Agent's
receipt thereof.

    (B) The Agent Advances shall be secured by the Lenders' Liens in and to the
Collateral and shall constitute Base Rate Revolving Loans and Obligations
hereunder.

    1.3  Term Loans.  

    (a)  Amounts of Term Loans.  Each Lender severally agrees to make a term
loan (any such term loan being referred to as a "Term Loan" and such term loans
being referred to collectively as the "Term Loans") to Borrowers on the Initial
Funding Date, upon the satisfaction of the conditions precedent set forth in
Article 8, in an amount equal to such Lender's Pro Rata Share of $15,000,000.
The Term Loans shall initially be Base Rate Term Loans; but Borrowers may elect,
on the Initial Funding Date, to convert such Term Loans to LIBOR Term Loans
pursuant to Section 2.2.

4

--------------------------------------------------------------------------------

    (b)  Making of Term Loans.  Each Lender shall make the amount of such
Lender's Term Loan available to the Agent in same day funds, to Agent's
designated account, not later than 3:00 p.m. (Los Angeles time) on the Initial
Funding Date. After the Agent's receipt of the proceeds of such Term Loans, upon
satisfaction of the conditions precedent set forth in Article 8, the Agent,
through its London branch, shall make the proceeds of such Term Loans available
to the Borrowers on such Funding Date by transferring same day funds equal to
the proceeds of such Term Loans received by the Agent to Borrowers' Designated
Account or as Borrowers shall otherwise instruct in writing.

    (c)  Term Loan Notes.  Borrowers shall execute and deliver to the Agent on
behalf of each Lender, on the Closing Date, a promissory note, substantially in
the form of Exhibit A-2 attached hereto and made a part hereof (such promissory
notes, together with any new notes issued pursuant to Section 11.2 upon the
assignment of any portion of any Lender's Term Loan, being hereinafter referred
to collectively as the "Term Loan Notes" and each of such promissory notes being
hereinafter referred to individually as a "Term Loan Note"). The Term Loan Notes
shall evidence each Lender's Term Loan, in an original principal amount equal to
that Lender's Pro Rata Share of $15,000,000 together with interest thereon as
prescribed in Section 2.1.

    1.4  Letters of Credit.  

    (a)  Agreement to Issue or Cause To Issue.  Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of any Borrower one or more
commercial/documentary and standby letters of credit ("Letter of Credit") and/or
(ii) to provide credit support or other enhancement to a Letter of Credit Issuer
acceptable to Agent, which issues a Letter of Credit for the account of any
Borrower (any such credit support or enhancement being herein referred to as a
"Credit Support") from time to time during the term of this Agreement.

    (b)  Amounts; Outside Expiration Date.  The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
relevant Borrower in connection with the opening thereof would exceed
Availability at such time; or (iii) such Letter of Credit has an expiration date
less than 30 days prior to the Stated Termination Date or more than 12 months
from the date of issuance for standby letters of credit and 270 days for
documentary letters of credit. With respect to any Letter of Credit which
contains any "evergreen" or automatic renewal provision, each Lender shall be
deemed to have consented to any such extension or renewal unless any such Lender
shall have provided to the Agent, written notice that it declines to consent to
any such extension or renewal at least thirty (30) days prior to the date on
which the Letter of Credit Issuer is entitled to decline to extend or renew the
Letter of Credit. If all of the requirements of this Section 1.4 are met and no
Default or Event of Default has occurred and is continuing, no Lender shall
decline to consent to any such extension or renewal.

    (c)  Other Conditions.  In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:

    (1) Such Borrower shall have delivered to the Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required

5

--------------------------------------------------------------------------------

pursuant to the terms thereof, and the form, terms and purpose of the proposed
Letter of Credit shall be reasonably satisfactory to the Agent and the Letter of
Credit Issuer; and

    (2) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

    (d)  Issuance of Letters of Credit.  

    (1)  Request for Issuance.  Administrative Borrower must notify the Agent of
a requested Letter of Credit at least three (3) Business Days prior to the
proposed issuance date. Such notice shall be irrevocable (provided, however,
that the Administrative Borrower may cancel a request for a Letter of Credit
prior to issuance provided that the Borrowers reimburse Agent, the Lenders and
the Issuing Bank for any expenses actually incurred as a result of such
cancellation) and must specify the original face amount of the Letter of Credit
requested, the Business Day of issuance of such requested Letter of Credit,
whether such Letter of Credit may be drawn in a single or in partial draws, the
Business Day on which the requested Letter of Credit is to expire, the purpose
for which such Letter of Credit is to be issued, and the beneficiary of the
requested Letter of Credit. Administrative Borrower shall attach to such notice
the proposed form of the Letter of Credit.

    (2)  Responsibilities of the Agent; Issuance.  As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (i) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (ii) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the relevant Borrower in connection with the opening thereof would not
exceed Availability, the Agent shall cause the Letter of Credit Issuer to issue
the requested Letter of Credit on the requested issuance date so long as the
other conditions hereof are met.

    (3)  No Extensions or Amendment.  The Agent shall not be obligated to cause
the Letter of Credit Issuer to extend or amend any Letter of Credit issued
pursuant hereto unless the requirements of this Section 1.4 are met as though a
new Letter of Credit were being requested and issued.

    (e)  Payments Pursuant to Letters of Credit.  Each Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any drawing under any
Letter of Credit and the Agent for the account of the Lenders upon any payment
pursuant to any Credit Support, and to pay the Letter of Credit Issuer the
amount of all other charges and fees payable to the Letter of Credit Issuer in
connection with any Letter of Credit immediately when due, irrespective of any
claim, setoff, defense or other right which such Borrower may have at any time
against the Letter of Credit Issuer or any other Person. Each drawing under any
Letter of Credit shall constitute a request by the applicable Borrower to the
Agent for a Borrowing of a Base Rate Revolving Loan in the amount of such
drawing. The Funding Date with respect to such borrowing shall be the date of
such drawing.

    (f)  Indemnification; Exoneration; Etc.  

    (1)  Indemnification.  In addition to amounts payable as elsewhere provided
in this Section 1.4, each Borrower agrees to protect, indemnify, pay and save
the Lenders and the

6

--------------------------------------------------------------------------------

Agent harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys'
fees) which any Lender or the Agent (other than a Lender in its capacity as
Letter of Credit Issuer) may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit or the provision of any Credit
Support or enhancement in connection therewith; provided, however, that the
Borrowers shall have no liability to any indemnified party for any claims,
demands, liabilities, damages, losses, costs, charges and expenses that are
finally determined by a court of competent jurisdiction to have arisen primarily
from such indemnified party's gross negligence or willful misconduct. Each
Borrower's obligations under this Section shall survive payment of all other
Obligations.

    (2)  Assumption of Risk by the Borrowers.  As among the Borrowers, the
Lenders, and the Agent, each Borrower assumes all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lenders and the Agent shall not be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit;
(D) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (H) any consequences arising from causes
beyond the control of the Lenders or the Agent, including any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority or (I) the Letter of Credit Issuer's honor of a draw for
which the draw or any certificate fails to comply in any respect with the terms
of the Letter of Credit. None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Lender under this
Section 1.4(f).

    (3)  Exoneration.  Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of Agent or any Lender to
any Borrower, or relieve any Borrower of any of its obligations hereunder to any
such Person.

    (4)  Rights Against Letter of Credit Issuer.  Nothing contained in this
Agreement is intended to limit any Borrower's rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between such Borrower and the
Letter of Credit Issuer.

    (5)  Account Party.  Each Borrower hereby authorizes and directs any Letter
of Credit Issuer to name such Borrower as the "Account Party" therein and to
deliver to the Agent all instruments, documents and other writings and property
received by the Letter of Credit Issuer pursuant to the Letter of Credit, and to
accept and rely upon the Agent's instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

7

--------------------------------------------------------------------------------

    (g)  Supporting Letter of Credit; Cash Collateral.  If, notwithstanding the
provisions of Section 1.4(b) and Section 10.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination, Borrowers shall deposit with the Agent, for the ratable benefit of
the Agent and the Lenders, with respect to each Letter of Credit or Credit
Support then outstanding, cash ("Cash Collateral") or a standby letter of credit
(a "Supporting Letter of Credit") in form and substance satisfactory to the
Agent, issued by an issuer satisfactory to the Agent, in each case in an amount
equal to the greatest amount for which such Letter of Credit or such Credit
Support may be drawn plus any fees and expenses associated with such Letter of
Credit or such Credit Support, under which Supporting Letter of Credit the Agent
is entitled to draw amounts necessary to reimburse the Agent and the Lenders for
payments to be made by the Agent and the Lenders under such Letter of Credit or
Credit Support and any fees and expenses associated with such Letter of Credit
or Credit Support. Such Cash Collateral or Supporting Letter of Credit shall be
held by the Agent, for the ratable benefit of the Agent and the Lenders, as
security for, and to provide for the payment of, the aggregate undrawn amount of
such Letters of Credit or such Credit Support remaining outstanding.

    1.5  Bank Products.  Any Borrower may request and the Agent may, in its sole
and absolute discretion, arrange for such Borrower to obtain from the Bank or
the Bank's Affiliates Bank Products although no Borrower is required to do so.
If Bank Products are provided by an Affiliate of the Bank, each Borrower agrees
to indemnify and hold the Agent, the Bank and the Lenders harmless from any and
all costs and obligations now or hereafter incurred by the Agent, the Bank or
any of the Lenders which arise from any indemnity given by the Agent to its
Affiliates related to such Bank Products; provided, however, nothing contained
herein is intended to limit such Borrower's rights, with respect to the Bank or
its Affiliates, if any, which arise as a result of the execution of documents by
and between such Borrower and the Bank which relate to Bank Products. The
agreement contained in this Section shall survive termination of this Agreement.
Each Borrower acknowledges and agrees that the obtaining of Bank Products from
the Bank or the Bank's Affiliates (a) is in the sole and absolute discretion of
the Bank or the Bank's Affiliates, and (b) is subject to all rules and
regulations of the Bank or the Bank's Affiliates.

8

--------------------------------------------------------------------------------




ARTICLE 2
INTEREST AND FEES


    2.1  Interest.  

    (a)  Interest Rates.  All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Base Rate or the LIBOR Rate plus
the Applicable Margins as set forth below, but not to exceed the Maximum Rate.
If at any time, Loans are outstanding with respect to which any Borrower has not
delivered to the Agent a notice specifying the basis for determining the
interest rate applicable thereto in accordance herewith, those Loans shall bear
interest at a rate determined by reference to the Base Rate until notice to the
contrary has been given to the Agent in accordance with this Agreement and such
notice has become effective. Except as otherwise provided herein, the
outstanding Obligations shall bear interest as follows:

    (i)  For all Base Rate Term Loans at a fluctuating per annum rate equal to
the Base Rate plus the Applicable Margin;

    (ii) For all Base Rate Revolving Loans and other Obligations (other than
Base Rate Term Loans and LIBOR Rate Loans) at a fluctuating per annum rate equal
to the Base Rate plus the Applicable Margin;

    (iii) For all LIBOR Term Loans at a per annum rate equal to the applicable
LIBOR Rate plus the Applicable Margin; and

    (iv) For all LIBOR Revolving Loans at a per annum rate equal to the
applicable LIBOR Rate plus the Applicable Margin.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 360 days and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). Each Borrower shall pay to the Agent, for the ratable benefit of
Lenders, interest accrued on all Loans in arrears on the first day of each month
hereafter and on the Termination Date.

    (b)  Default Rate.  If any Event of Default occurs and is continuing and the
Agent or the Required Lenders in their discretion so elect, then, while such
Event of Default is continuing, all of the Obligations shall bear interest at
the Default Rate applicable thereto.

    2.2  Continuation and Conversion Elections.  

    (a) Any Borrower may:

    (i)  elect, as of any Business Day, in the case of Base Rate Loans to
convert any Base Rate Loans (or any part thereof in an amount not less than
$1,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into LIBOR Rate Loans; or

    (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Rate Loans having Interest Periods expiring on such day (or
any part thereof in an amount not less than $1,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans; provided further that if the notice
shall fail to specify the duration of the Interest Period, such Interest Period
shall be one month.

9

--------------------------------------------------------------------------------

    (b) Administrative Borrower shall deliver a notice of
continuation/conversion ("Notice of Continuation/Conversion") to the Agent not
later than 12:00 noon (London time) at least three (3) Business Days in advance
of the Continuation/Conversion Date, if the Loans are to be converted into or
continued as LIBOR Rate Loans and specifying:

    (i)  the proposed Continuation/Conversion Date;

    (ii) the aggregate amount of Loans to be converted or renewed;

    (iii) the type of Loans resulting from the proposed conversion or
continuation; and

    (iv) the duration of the requested Interest Period, provided, however, no
Borrower may select an Interest Period that ends after the Stated Termination
Date.

    (c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, a Borrower has failed to select timely a new Interest Period to be
applicable to LIBOR Rate Loans or if any Default or Event of Default then
exists, the applicable Borrower(s) shall be deemed to have elected to convert
such LIBOR Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.

    (d) The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

    (e) There may not be more than fifteen (15) different LIBOR Rate Loans in
effect in the aggregate hereunder and under the U.S. Credit Agreement at any
time.

    2.3  Maximum Interest Rate.  In no event shall any interest rate provided
for hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the "Maximum Rate"). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then
Borrowers shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement. If a court of competent jurisdiction determines that the
Agent and/or any Lender has received interest and other charges hereunder in
excess of the Maximum Rate, such excess shall be deemed received on account of,
and shall automatically be applied to reduce, the Obligations other than
interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the applicable
Borrower such excess.

    2.4  [Intentionally Deleted]  

    2.5  Unused Line Fee.  On the first day of each month and on the Termination
Date, the Borrowers, jointly and severally, agree to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, an
unused line fee (the "Unused Line Fee") equal to 0.25% per annum times the
amount by which (a) $105,000,000 exceeded (b) the sum of (i) the average

10

--------------------------------------------------------------------------------

daily outstanding amount of Revolving Loans and U.S. Revolving Loans, plus
(ii) the average daily undrawn face amount of outstanding Letters of Credit and
U.S. Letters of Credit, in each case, during the immediately preceding month or
shorter period if calculated for the first month hereafter or on the Termination
Date. The Unused Line Fee shall be computed on the basis of a 360-day year for
the actual number of days elapsed. All principal payments received by the Agent
shall be deemed to be credited to the Borrowers' Loan Account immediately upon
receipt for purposes of calculating the Unused Line Fee pursuant to this
Section 2.5. The Borrowers' obligation under this Section 2.5 shall be pro tanto
reduced by any amount paid by the U.S. Borrower under Section 2.5 of the U.S.
Credit Agreement.

    2.6  Letter of Credit Fee.  Each Borrower agrees to pay to the Agent, for
the account of the Lenders, in accordance with their respective Pro Rata Shares,
for each Letter of Credit, a fee (the "Letter of Credit Fee") equal to 2.75% per
annum and to Agent for the benefit of the Letter of Credit Issuer a fronting fee
of 0.5% per annum of the undrawn face amount of each Letter of Credit, and to
the Letter of Credit Issuer, all out-of-pocket costs, fees and expenses incurred
by the Letter of Credit Issuer in connection with the application for,
processing of, issuance of, or amendment to any Letter of Credit, which costs,
fees and expenses shall include a "fronting fee" payable to the Letter of Credit
Issuer. The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit is
outstanding and on the Termination Date. The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.


ARTICLE 3
PAYMENTS AND PREPAYMENTS


    3.1  Revolving Loans.  Each Borrower shall repay the outstanding principal
balance of the Revolving Loans made to it, plus all accrued but unpaid interest
thereon, on the Termination Date. Each Borrower may prepay Revolving Loans at
any time, and reborrow subject to the terms of this Agreement. In addition, and
without limiting the generality of the foregoing, upon demand (which demand may
be subject to the provisions of Section 9.2(a)), the Borrowers shall pay to the
Agent, for account of the Lenders, the amount, without duplication, by which the
Aggregate Revolver Outstandings exceeds (a) the lesser of (i) the Borrowing Base
or (ii) the Maximum Revolver Amount, minus (b) Reserves other than Reserves
deducted in the calculation of Borrowing Base, such payment to be made within
one (1) Business Day of any such demand.

    3.2  Termination of Facility.  The Borrowers, acting jointly, may terminate
this Agreement upon at least ten (10) Business Days' notice to the Agent and the
Lenders, upon (a) the payment in full of all outstanding Revolving Loans,
together with accrued interest thereon, and the cancellation and return of all
outstanding Letters of Credit (or the provision of Cash Collateral or a
Supporting Letter of Credit in accordance with Section 1.4(g)), (b) the
prepayment in full of the Term Loans, together with accrued and unpaid interest
thereon, (c) the payment of the early termination fee set forth below, (d) the
payment in full in cash of all reimbursable expenses and other Obligations,
(e) with respect to any LIBOR Rate Loans prepaid, payment of the amounts due
under Section 4.4, if any, and (f) the concurrent termination of the U.S. Credit
Agreement and the repayment of the U.S. Loans pursuant to Section 3.2 of the
U.S. Credit Agreement. If this Agreement is terminated at any time prior to the
Stated Termination Date, whether pursuant to this Section or pursuant to
Section 9.2, the Borrowers

11

--------------------------------------------------------------------------------

shall, jointly and severally, pay to the Agent, for the account of the Lenders,
in accordance with their respective Pro Rata Shares, an early termination fee
determined in accordance with the following table:

Period during which
early termination occurs

--------------------------------------------------------------------------------

  Early Termination Fee

--------------------------------------------------------------------------------

On or prior to the first Anniversary Date   $1,050,000
(less any early termination fee concurrently paid under Section 3.2 of the U.S.
Credit Agreement)
After the first Anniversary Date but on or prior to the second Anniversary Date
 
$525,000
(less any early termination fee concurrently paid under Section 3.2 of the U.S.
Credit Agreement)
After the second Anniversary Date but prior to the Stated Termination Date
 
$0

provided, however, that the early termination fee described in this Section 3.2
shall not be payable in the event that Borrower repays the Obligations (and the
U.S. Loan Obligations) utilizing the proceeds of a credit facility provided or
agented by another lending department of the Bank or any of its Affiliates.

    3.3  Repayment of the Term Loans.  Term Loans shall amortize in equal
installments of $1,071,428.57 each, payable on the first day of each March,
June, September, and December during the term of this Agreement, commencing on
the first day of March 2002 and continuing through and including the first day
of September 2004. The outstanding principal balance of the Term Loans shall be
payable in full on the Termination Date. Each payment of the Term Loans shall be
made to the Agent for the Pro Rata benefit of each Lender. Amounts paid in
respect of the Term Loans may not be reborrowed.

    3.4  Prepayments of the Term Loans.  

    (a) The Borrowers may prepay the principal of the Term Loans in whole or in
part, without premium or penalty, at any time and from time to time upon at
least 5 Business Days' prior written notice to the Agent and the Lenders. All
voluntary prepayments of the principal of the Term Loans shall be accompanied by
the payment of all accrued but unpaid interest on the Term Loans to the date of
prepayment. Any voluntary prepayment of less than all of the outstanding
principal of the Term Loans shall be applied: (i) 25% of such amount to the
installments of principal of the Term Loans in the inverse order of maturity,
and (ii) 75% of such amount to the installments of principal of the Term Loans
in the order of maturity.

    (b) Immediately upon any sale or disposition of any Borrower's fee interest
in, or any refinance of, Real Estate identified on Schedule 3.4(b) as having a
Minimum Price, Borrower shall prepay the outstanding Term Loans, without premium
or penalty, in an amount equal to such Minimum Price (in the case of a sale or
disposition) or equal to the greater of the Minimum Price or the net cash
proceeds received by Borrower (in the case of a refinancing).

    (c) In the event that the amount of Liquidity drops below $650,000,000,
Borrowers shall prepay the outstanding Term Loans, without premium or penalty,
by the lesser of (i) a pro rata share (based on the ratio of (x) the Term Loans
to (y) the sum of (1) the U.S. Term Loans and (2) the Term Loans) of
$100,000,000 or (ii) the outstanding principal balance of the Term Loans (in
either such case, exclusive of any other mandatory prepayments of the Term Loans
then due under this Agreement).

    (d) (d) Mandatory prepayments of the Term Loans in accordance with Sections
3.4(b) and (c) shall be applied as follows: first, to accrued interest with
respect to the Term Loans, second, to scheduled installments of the Term Loans
in inverse order of maturity.

12

--------------------------------------------------------------------------------

    (e) No provision contained in this Section 3.4 shall constitute a consent to
an asset disposition that is otherwise not permitted by the terms of this
Agreement or the other Loan Documents.

    (f)  Amounts repaid or prepaid in respect of the Term Loans may not be
reborrowed.

    (g) Upon repayment in full of the Term Loans, and so long as no Default or
Event of Default has occurred and is continuing, Lenders' Lien on the Collateral
consisting of Real Estate shall be released, and all Mortgages promptly released
or reconveyed, as appropriate.

    3.5  LIBOR Rate Loan Prepayments.  In connection with any prepayment, if any
LIBOR Rate Loans are prepaid prior to the expiration date of the Interest Period
applicable thereto, such Borrower shall pay to the Lenders the amounts described
in Section 4.4.

    3.6  Payments by the Borrowers.  

    (a) All payments to be made by any Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by each Borrower shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (London time) on the
date specified herein. Any payment received by the Agent after such time shall
be deemed (for purposes of calculating interest only) to have been received on
the following Business Day and any applicable interest shall continue to accrue.

    (b) Subject to the provisions set forth in the definition of "Interest
Period", whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

    3.7  Payments as Revolving Loans.  At the election of Agent, all payments of
principal, interest, reimbursement obligations in connection with Letters of
Credit and Credit Support for Letters of Credit, fees, premiums, reimbursable
expenses and other sums payable hereunder, may be paid from the proceeds of
Revolving Loans made hereunder. Each Borrower hereby irrevocably authorizes the
Agent to charge the Loan Account for the purpose of paying all amounts from time
to time due hereunder and agrees that all such amounts charged shall constitute
Revolving Loans (including Non-Ratable Loans and Agent Advances).

    3.8  Apportionment, Application and Reversal of Payments.  Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender), and payments of the fees, except for fees payable solely to Agent
and the Letter of Credit Issuer and except as provided in Section 11.1(b), shall
be apportioned among the Lenders as may be provided in the separate fee letters
between Agent and individual Lenders. All payments shall be remitted to the
Agent and all such payments not relating to principal or interest of specific
Loans, or not constituting payment of specific fees, and all proceeds of
Accounts or other Collateral received by the Agent or the Security Trustee,
shall, except to the extent such payments constitute voluntary prepayments of
the Term Loans (as to which the terms of Section 3.4(a) shall apply) or such
payments constitute a mandatory repayment or prepayment of the Term Loans as
provided in Section 3.4(b) or (c) (as to which the terms of Section 3.4(d) shall
apply), be applied, ratably, subject to the provisions of this Agreement, first,
to pay any fees, indemnities or expense reimbursements other than any amounts
relating to Bank Products then due to the Agent, the Security Trustee or Lenders
from Borrowers; second, to pay any fees or expense reimbursements then due to
the Lenders from Borrowers, other than any amounts relating to Bank Products;
third, to pay interest due in respect of all Loans, including Non-Ratable Loans
and Agent Advances; fourth, to pay or prepay principal of the Non-Ratable Loans
and Agent Advances; fifth, to pay or prepay principal of the Revolving Loans
(other than Non-Ratable Loans and Agent Advances) and unpaid reimbursement
obligations in respect of Letters of Credit; sixth, to pay or prepay principal
of the Term Loans; seventh,

13

--------------------------------------------------------------------------------

to pay an amount to Agent equal to all outstanding Letter of Credit Obligations
to be held as cash collateral for such Obligations; and eighth, to the payment
of any other Obligation including any amounts relating to Bank Products due to
the Agent or any Lender from Borrowers. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by a Borrower, or unless an
Event of Default has occurred and is continuing, neither the Agent nor any
Lender shall apply any payments which it receives (i) to any LIBOR Rate Term
Loan, except (a) on the expiration date of the Interest Period applicable to any
such LIBOR Rate Term Loan, or (b) in the event, and only to the extent, that
there are no outstanding Base Rate Term Loans or (ii) to any LIBOR Rate
Revolving Loan, except (c) on the expiration date of the Interest Period
applicable to any such LIBOR Rate Revolving Loan, or (d) in the event, and only
to the extent, that there are no outstanding Base Rate Revolving Loans, and, in
any event, the Borrower shall pay LIBOR breakage losses in accordance with
Section 4.4; provided, however, that in the case of any necessary repayments of
LIBOR Rate Loans Agent and Lenders will, prior to the occurrence and continuance
of an Event of Default, apply such payments so as to minimize the amount of any
payments required to be made pursuant to Section 4.4. The Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Obligations.

    3.9  Indemnity for Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the Agent, the
Security Trustee, any Lender, the Bank or any Affiliate of the Bank is for any
reason (other than an action by a Governmental Authority against such Person for
reasons unrelated to Borrower, its Subsidiaries, the Collateral, or the Loans)
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent, the Security Trustee or any such Lender, the Bank or
any Affiliate of the Bank and Borrowers shall be liable to pay to the Agent, the
Security Trustee and the Lenders, and hereby do indemnify the Agent, the
Security Trustee and the Lenders and hold the Agent and the Lenders harmless for
the amount of such payment or proceeds surrendered. The provisions of this
Section 3.9 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Agent, the Security Trustee, any such Lender,
the Bank or any such Affiliate of the Bank in reliance upon such payment or
application of proceeds, and any such contrary action so taken shall be without
prejudice to the Agent's, the Security Trustee's and the Lenders' rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 3.9 shall survive the termination of this Agreement.

    3.10  Agent's and Lenders' Books and Records; Monthly Statements.  The Agent
shall record the principal amount of the Loans owing to each Lender, the undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of
unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender's
Loans in its books and records. Failure by Agent or any Lender to make such
notation shall not affect the obligations of the relevant Borrower with respect
to the Loans or the Letters of Credit. Each Borrower agrees that the Agent's and
each Lender's books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. The Agent will provide to
the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on each Borrower and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.8, unless such Borrower
notifies the Agent in writing to the contrary within thirty (30) days after such
statement is

14

--------------------------------------------------------------------------------

rendered. In the event a timely written notice of objections is given by a
Borrower, only the items to which exception is expressly made will be considered
to be disputed by such Borrower.


ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY


    4.1  Taxes.  

    (a) Any and all payments by each Borrower to each Lender or the Agent under
this Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes. In addition, each Borrower shall
pay all Other Taxes.

    (b) The Borrowers agree, jointly and severally, to indemnify and hold
harmless each Lender and the Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section) paid by any Lender or the Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within
30 days after the date such Lender or the Agent makes written demand therefor.

    (c) Each Lender either (i) represents and warrants to the Agent and the
Borrower that under applicable law and treaties in effect on the Closing Date no
tax will be required to be withheld by the Agent or Borrower with respect to any
payments to be made to such Lender hereunder, or (ii) agrees to use its best
efforts to either (A) fund its Pro Rata Share of each Borrowing through such
Lender's London branch, office, agency or affiliate, and to book all interest
and fee income in such London branch, office, agency or affiliate, or (B) as
soon as reasonably practicable, cooperate with Agent and/or Borrowers in
completing and processing all forms, including Form FD 13, necessary to allow
Borrowers to obtain exemption from withholding taxes from the United Kingdom tax
authorities.

    (d) If any Borrower shall be required by law to deduct or withhold any Taxes
or Other Taxes from or in respect of any sum payable hereunder to any Lender or
the Agent, then:

    (i)  the sum payable shall be increased as necessary so that after making
all required payments, deductions and withholdings (including payments,
deductions and withholdings applicable to additional sums payable under this
Section) such Lender or the Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made; provided, however, that such Borrower shall not be required to pay any
additional amount to any Lender under this Section 4.1(d)(i) if such Lender
shall have failed to deliver the forms, certificates, or other evidence referred
to in Section 4.1(c), or to notify Agent and such Borrower of the inability to
deliver any such forms, certificates or other evidence, as the case may be;

    (ii) such Borrower shall make such payments, deductions and withholdings;

    (iii) such Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

    (iv) such Borrower shall also pay to each Lender or the Agent for the
account of such Lender, at the time interest is paid, all additional amounts
which the respective Lender specifies as necessary to preserve the after-tax
yield such Lender would have received if such Taxes or Other Taxes had not been
imposed.

    (e) At the Agent's request, within 30 days after the date of any payment by
any Borrower of Taxes or Other Taxes, such Borrower shall furnish the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Agent.

15

--------------------------------------------------------------------------------

    4.2  Illegality.  

    (a) If any Lender reasonably determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable lending office to make
LIBOR Rate Loans, then, on notice thereof by that Lender to any Borrower through
the Agent, any obligation of that Lender to make LIBOR Rate Loans shall be
suspended until that Lender notifies the Agent and such Borrower that the
circumstances giving rise to such determination no longer exist.

    (b) If a Lender reasonably determines that it is unlawful to maintain any
LIBOR Rate Loan to a Borrower, such Borrower shall, upon its receipt of notice
of such fact and demand from such Lender (with a copy to the Agent), prepay in
full such LIBOR Rate Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 4.4, either on the
last day of the Interest Period thereof, if that Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if that Lender may
not lawfully continue to maintain such LIBOR Rate Loans. If a Borrower is
required to so prepay any LIBOR Rate Loans, then concurrently with such
prepayment, such Borrower shall borrow from the affected Lender, in the amount
of such repayment, a Base Rate Loan.

    (c) If any Lender's obligation to make LIBOR Rate Loans is suspended
pursuant to sub-section (a) of this Section, or if Borrowers are required to
prepay any amounts to any Lender pursuant to sub-section (b) of this Section,
then such Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its lending office so as
to eliminate any such illegality.

    4.3  Increased Costs and Reduction of Return.  

    (a) If any Lender reasonably determines that due to either (i) the
introduction of Requirement of Law, or any change in any Requirement of Law, or
any change in the interpretation of any Requirement of Law, or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBOR Rate Loans, then such Borrower shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Agent), pay to the Agent for the account of such Lender, additional
amounts as are sufficient to compensate such Lender for such increased costs;
provided, however, that Borrowers shall not be liable for any amount
attributable to any period before 240 days prior to the date Agent notifies
Borrowers of such increased costs. Lenders covenant and agree that they will
allocate any such increased costs ratably among their respective customers or
borrowers similarly affected reasonably and in good faith.

    (b) If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender's or such
corporation's or other entity's policies with respect to capital adequacy and
such Lender's desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrowers through

16

--------------------------------------------------------------------------------

the Agent, the Borrowers shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such increase.

    4.4  Funding Losses.  Each Borrower shall reimburse each Lender and hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

    (a) the failure of the such Borrower to make on a timely basis any payment
of principal of any LIBOR Rate Loan;

    (b) the failure of the such Borrower to borrow, continue or convert a Loan
after such Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Continuation/Conversion; or

    (c) the prepayment or other payment (including after acceleration thereof)
of any LIBOR Rate Loans on a day that is not the last day of the relevant
Interest Period;

including any such loss of interest income for the unexpired portion of the
LIBOR Interest Period resulting from relending of the affected funds. Such
Borrower shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.

    4.5  Inability to Determine Rates.  If the Agent reasonably determines that
for any reason adequate and reasonable means do not exist for determining the
LIBOR Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan, the Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
hereunder shall be suspended until the Agent revokes such notice in writing.
Upon receipt of such notice, any Borrower may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by it. If a Borrower does not
revoke such Notice, the Lenders shall make, convert or continue the Loans, as
proposed by such Borrower, in the amount specified in the applicable notice
submitted by such Borrower, but such Loans shall be made, converted or continued
as Base Rate Loans instead of LIBOR Rate Loans.

    4.6  Certificates of Agent.  If any Lender claims reimbursement or
compensation under this Article 4, Agent shall determine the amount thereof and
shall deliver to the relevant Borrowers(s) (with a copy to the affected Lender)
a certificate setting forth in reasonable detail the amount payable to the
affected Lender, and such certificate shall be conclusive and binding on the
Borrowers in the absence of manifest error.

    4.7  Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would entitle such Lender to receive payments
under Section 4.1, 4.2 or 4.3, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, (i) use reasonable efforts to make, issue, fund or maintain its
applicable Commitments or Loans through another office of such Lender, or
(ii) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to Section 4.1, 4.2 or 4.3 would be materially reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Commitments, Loans or Letters of Credit through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Commitments, Loans or Letters of
Credit or be disadvantageous to the interests of such Lender

    4.8  Survival.  The agreements and obligations of the Borrowers in this
Article 4 shall survive the payment of all other Obligations.

17

--------------------------------------------------------------------------------




ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES;
COLLATERAL REPORTING


    5.1  Books and Records.  Each Borrower shall, and shall cause its Restricted
Subsidiaries to, maintain, at all times, correct and complete books, records and
accounts in which complete, correct and timely entries are made of its
transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). Each
Borrower shall, and shall cause its Restricted Subsidiaries to, by means of
appropriate entries, reflect in such accounts and in all Financial Statements
proper liabilities and reserves for all taxes and proper provision for
depreciation and amortization of property and bad debts, all in accordance with
GAAP. Each Borrower shall maintain at all times books and records pertaining to
the Collateral in such detail, form and scope as the Agent or any Lender shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Accounts;
and (b) the return, (including rejection, repossession, and stoppage in
transit), loss, damage, or destruction of any Inventory.

    5.2  Financial Information.  Each Borrower shall, and shall cause its
Restricted Subsidiaries to, promptly furnish to each Lender, all such financial
information as the Agent or any Lender shall reasonably request. Without
limiting the foregoing, each Borrower will furnish to the Agent, in sufficient
copies for distribution by the Agent to each Lender, in such detail as the Agent
or the Lenders shall request, the following:

    (a) Within thirty (30) days after the end of each Fiscal Month that is not
the end of a Fiscal Quarter, a certificate of a Responsible Officer of each
Borrower stating that, except as explained in reasonable detail in such
certificate, (A) all of the representations and warranties of such Borrower
contained in this Agreement and the other Loan Documents are correct and
complete in all material respects as at the date of such certificate as if made
at such time, except for those that speak as of a particular date, which shall
have been true and correct as of such date, (B) such Borrower is, at the date of
such certificate, in compliance in all material respects with all of its
respective covenants and agreements in this Agreement and the other Loan
Documents, and (C) no Default or Event of Default then exists or existed during
the period covered by the Financial Statements for such month. With advance
written notice to Agent, such Borrower may revise the contents of future
certificates to reflect changes in such Borrower's accounting procedures, so
long as such revised procedures are consistent with GAAP. If such certificate
discloses that a representation or warranty is not correct or complete, or that
a covenant has not been complied with, or that a Default or Event of Default
existed or exists, such certificate shall set forth what action such Borrower
has taken or proposes to take with respect thereto.

    (b) Within forty six (46) days after the end of each Fiscal Quarter that is
not the end of a Fiscal Year and within ninety-one (91) days after the end of
each Fiscal Quarter ending a Fiscal Year, a certificate of a Responsible Officer
of such Borrower stating that, except as explained in reasonable detail in such
certificate, (A) all of the representations and warranties of such Borrower
contained in this Agreement and the other Loan Documents are correct and
complete in all material respects as at the date of such certificate as if made
at such time, except for those that speak as of a particular date which shall
have been true and correct as of such date, (B) such Borrower is, at the date of
such certificate, in compliance in all material respects with all of its
respective covenants and agreements in this Agreement and the other Loan
Documents, and (C) to the best of each Borrower's knowledge, no Default or Event
of Default then exists or existed during the period covered by the Financial
Statements for such period. If such certificate discloses that a representation
or warranty is not correct or complete, or that a covenant has not

18

--------------------------------------------------------------------------------

been complied with, or that a Default or Event of Default existed or exists,
such certificate shall set forth what action such Borrower has taken or proposes
to take with respect thereto.

    (c) If requested by the Agent, promptly after filing with the appropriate
tax authorities in the United Kingdom, a copy of each tax return filed by such
Borrower or by any of its Subsidiaries.

    (d) No later than Tuesday of each week, (i) a Borrowing Base Certificate and
all supporting information in accordance with Section 5.4 as of the end of the
preceding week, and (ii) a certificate of a Responsible Officer of
Administrative Borrower setting forth in reasonable detail Liquidity and the
calculations required to establish that Borrowers were in compliance with the
covenant set forth in Section 7.25 as of the end of the prior week; provided,
however, that at any time that Aggregate Revolver Outstandings are zero, the
requirement under clause (d)(i) to the extent of weekly reporting of sales,
credits, and collections in the Borrowing Base Certificate shall be changed to
reporting on a monthly basis (with reports for each month delivered by the 15th
of the following month). In the event that following a change to monthly
reporting a Borrower desires to request a Revolving Loan or a Letter of Credit,
Administrative Borrower must resume its weekly reporting of sales, credits, and
collections in the Borrowing Base Certificate at least 5 days prior to the
requested Funding Date of such Revolving Loan or the requested issuance date of
such Letter of Credit.

    (e) Such additional information as the Agent and/or any Lender may from time
to time reasonably request regarding the financial and business affairs of such
Borrower or any Subsidiary.

    5.3  Notices to the Lenders.  Each Borrower shall notify the Agent and the
Lenders in writing of the following matters at the following times; provided,
that, only to the extent duplicative, delivery of timely notice by U.S. Borrower
pursuant to the U.S. Credit Agreement with respect to the matters described
below shall be deemed to satisfy Borrowers' obligations in this Section 5.3:

    (a) Immediately after becoming aware of any Default or Event of Default;

    (b) Immediately after becoming aware of the assertion by the holder of any
Debt of such Borrower or any Restricted Subsidiary in a face amount in excess of
$5,000,000 that a default exists with respect thereto or that such Borrower or
such Restricted Subsidiary is not in compliance with the terms thereof, which
default or lack of compliance gives rise to a right to immediately accelerate
such Debt, or the commencement by such holder of any enforcement action because
of such asserted default or non-compliance;

    (c) Immediately after becoming aware of any event or circumstance (other
than general economic trends) which could reasonably be expected to have a
Material Adverse Effect;

    (d) Immediately after becoming aware of any pending or threatened action,
suit, or proceeding, by any Person, or any pending or threatened investigation
by a Governmental Authority, which could reasonably be expected to have a
Material Adverse Effect or result in a Default under Section 9.1(o);

    (e) Immediately after becoming aware of any pending or threatened strike,
work stoppage, unfair labor practice claim, or other labor dispute affecting
such Borrower or any of its Subsidiaries in a manner which could reasonably be
expected to have a Material Adverse Effect;

    (f)  Immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting such Borrower or
any Subsidiary which could reasonably be expected to have a Material Adverse
Effect;

    (g) Immediately after receipt of any notice of any violation by such
Borrower or any of its Subsidiaries of any Environmental Law which could
reasonably be expected to have a Material Adverse Effect or that any
Governmental Authority has asserted in writing that such Borrower or

19

--------------------------------------------------------------------------------

any Subsidiary is not in compliance with any Environmental Law or is
investigating such Borrower's or such Subsidiary's compliance therewith which
could reasonably be expected to have a Material Adverse Effect or which
materially affects the value of any parcel of Real Property subject to a
Mortgage;

    (h) Immediately after receipt of any written notice that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release or threatened Release of any Contaminant or that such Borrower or any
Subsidiary is subject to investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant, in either case which could reasonably be expected to
have a Material Adverse Effect or which materially affects the value of any
parcel of Real Property subject to a Mortgage;

    (i)  Immediately after receipt of any written notice of the imposition of
any Environmental Lien against any property of such Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which materially affects the value of any parcel of Real Property
subject to a Mortgage;

    (j)  Any change in such Borrower's name as it appears in the jurisdiction of
its incorporation or other organization, jurisdiction of incorporation or
organization, type of entity, organizational identification number, locations of
any material portion of the Collateral, or form of organization, trade names
under which such Borrower will sell Inventory or create Accounts, or to which
instruments in payment of Accounts may be made payable, in each case.

    5.4  Collateral Reporting.  Each Borrower shall provide the Agent with the
following documents at the following times in form satisfactory to the Agent:
(a) at the times specified in Section 5.2(d), or more frequently if requested by
the Agent and if Liquidity is less than $650,000,000 at such time, a schedule of
such Borrower's Accounts created, credits given, cash collected and other
adjustments to Accounts since the last such schedule and a Borrowing Base
Certificate; (b) on a monthly basis, by the 15th day of the following month, a
reconciliation to the corresponding Borrowing Base and to such Borrower's
general ledger; (c) on a monthly basis by the 15th day of the following month,
or more frequently if requested by the Agent and if Liquidity is less than
$650,000,000 at such time, an aging of such Borrower's Accounts and an aging of
such Borrower's accounts payable; (d) on a monthly basis by the 15th of the
following month (or more frequently if requested by the Agent and if Liquidity
is less than $650,000,000 at such time), a detailed calculation of Eligible
Accounts and Eligible Inventory; (e) on a monthly basis by the 15th day of the
following month (or more frequently if requested by the Agent and if Liquidity
is less than $650,000,000), Inventory reports by category, product line, and
location, together with a reconciliation to the corresponding Borrowing Base and
to such Borrower's general ledger; (f) upon request, copies of invoices in
connection with such Borrower's Accounts, customer statements, credit memos,
remittance advices and reports, deposit slips, shipping and delivery documents
in connection with such Borrower's Accounts and for Inventory and Equipment
acquired by such Borrower, purchase orders and invoices; (g) upon request, a
statement of the balance of each of the intercompany accounts; (h) such other
reports as to the Collateral of such Borrower as the Agent shall reasonably
request from time to time; and (i) with the delivery of each of the foregoing, a
certificate of such Borrower executed by an officer thereof certifying as to the
accuracy and completeness of the foregoing. If any of such Borrower's records or
reports of the Collateral are prepared by an accounting service or other agent,
such Borrower hereby authorizes such service or agent to deliver such records,
reports, and related documents to the Agent, for distribution to the Lenders.

    5.5  Inventory; Perpetual Inventory.  

    (a) Each Borrower represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that all of the Inventory owned by such
Borrower is and will be held

20

--------------------------------------------------------------------------------

for sale or lease, or to be furnished in connection with the rendition of
services, in the ordinary course of such Borrower's business, and is and will be
fit for such purposes. Each Borrower will keep its Inventory in good and
marketable condition, except for damaged or defective goods arising in the
ordinary course of such Borrower's business. Each Borrower will not, without
prior written notice to Agent, acquire or accept any Inventory on consignment or
approval. Each Borrower agrees that all Inventory produced by such Borrower in
the United States of America will be produced in accordance with the Federal
Fair Labor Standards Act of 1938, as amended, and all rules, regulations, and
orders thereunder. Each Borrower will conduct a physical count of the Inventory
at least once per Fiscal Year, and after and during the continuation of an Event
of Default, at such other times as the Agent requests, provided, however, that
so long as an Event of Default does not exist, in lieu of an annual physical
inventory, each Borrower may conduct cycle counts that are in compliance with
such Borrower's internal audit procedures as approved by such Borrower's
independent certified public accountants. Each Borrower will maintain a
perpetual inventory reporting system at all times. If Revolving Loans are
outstanding, Each Borrower will not, without prior written notice to Agent, sell
any Inventory on a bill-and-hold, guaranteed sale, sale and return, sale on
approval, consignment, or other repurchase or return basis except in conformity
with such Borrower's business practices as of the Closing Date.

    (b) In connection with all Inventory financed by Letters of Credit, each
Borrower will, at the Agent's request, instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, Documents or Instruments in which the Agent holds a security
interest to deliver them to the Agent and/or subject to the Agent's order, and
if they shall come into such Borrower's possession, to deliver them, upon
request, to the Agent in their original form. Each Borrower shall also, at the
Agent's request, designate the Agent as the consignee on all bills of lading and
other negotiable and non-negotiable documents.


ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS


    Each Borrower warrants and represents to the Agent and the Lenders that
except as hereafter disclosed to and accepted by the Agent and the Required
Lenders in writing:

    6.1  Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents.  Such Borrower has the power and authority to execute, deliver
and perform this Agreement and the other Loan Documents to which it is a party,
to incur the Obligations, and to grant to the Agent Liens upon and security
interests in the Collateral. Such Borrower has taken all necessary action
(including obtaining approval of its shareholders if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by such Borrower, and
constitute the legal, valid and binding obligations of such Borrower,
enforceable against it in accordance with their respective terms except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability. Such Borrower's execution, delivery, and performance
of this Agreement and the other Loan Documents to which it is a party do not and
will not conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of such Borrower or any of its
Restricted Subsidiaries, by reason of the terms of (a) any contract, mortgage,
charge, lease, agreement, indenture, or instrument to which such Borrower or any
of its Restricted Subsidiaries is a party or which is binding upon it, (b) any
Requirement of Law applicable to such Borrower or any of its Restricted
Subsidiaries, or (c) the certificate or articles of incorporation or memorandum
and articles of association or by-laws or the limited liability company or
limited partnership agreement of such Borrower or any of its Restricted
Subsidiaries.

21

--------------------------------------------------------------------------------

    6.2  Validity and Priority of Security Interest.  The provisions of this
Agreement, the Mortgage(s), and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of the Agent and/or the Security Trustee,
for the ratable benefit of the Agent and the Lenders, and such Liens when
properly filed and, where applicable, recorded or when adequate steps have been
taken to obtain control over or possession of the property subject to such
Liens, as applicable, shall constitute perfected and continuing Liens on all the
Collateral, having priority over all other Liens on the Collateral, except for
Permitted Liens, securing all the Obligations, and enforceable against such
Borrower and all third parties except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability.

    6.3  Organization and Qualification.  Such Borrower (a) is duly organized or
incorporated and validly existing in good standing under the laws of the
jurisdiction of its organization or incorporation, (b) is qualified to do
business and is in good standing in the jurisdictions set forth on Schedule 6.3
which are the only jurisdictions in which qualification is material to the
conduct of its business, and (c) has all requisite power and authority to
conduct its business and to own its property.

    6.4  Corporate Name; Prior Transactions.  Except as set forth on
Schedule 6.4 (as amended from time to time by Borrowers upon written notice to
Agent), such Borrower has not, during the past five (5) years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property outside of the ordinary course of business.

    6.5  Subsidiaries and Affiliates.  Schedule 6.5 (as amended from time to
time by Borrowers upon written notice to Agent) is a correct and complete list
of the name and relationship to such Borrower of each and all of its
Subsidiaries. Each Restricted Subsidiary is (a) duly incorporated or organized
and validly existing in good standing under the laws of its jurisdiction of
incorporation or organization set forth on Schedule 6.5, and (b) qualified to do
business and in good standing in each jurisdiction in which the failure to so
qualify or be in good standing could reasonably be expected to have a Material
Adverse Effect and (c) has all requisite power and authority to conduct its
business and own its property.

    6.6  [Intentionally Deleted].  

    6.7  Capitalization.  Schedule 6.7 sets forth, as of the Closing Date, the
capitalization of such Borrower and its Restricted Subsidiaries and all of the
authorized and issued Capital Stock of each such Person. All outstanding Capital
Stock has been validly issued, and is fully paid and non-assessable. All of the
Capital Stock of Restricted Subsidiaries is owned, beneficially and of record,
by the Person set forth on such Schedule 6.7.

    6.8  Solvency.  Such Borrower is Solvent prior to and after giving effect to
the Borrowings to be made on the Initial Funding Date and the issuance of the
Letters of Credit to be issued on the Initial Funding Date, and shall remain
Solvent during the term of this Agreement.

    6.9  Debt.  As of the Closing Date, such Borrower and its Restricted
Subsidiaries has no Debt, except (a) the Obligations, and (b) Debt described on
Schedule 6.9.

    6.10  Distributions.  Since June 1, 2001, no Distribution has been declared,
paid, or made upon or in respect of any Capital Stock or other securities of
such Borrower except as identified on Schedule 6.10 and as permitted by
Section 7.10.

    6.11  Real Estate; Leases.  Schedule 6.11 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned by such Borrower and
all Real Estate owned by any of its Restricted Subsidiaries, all leases and
subleases of real or personal property held by such Borrower as lessee or
sublessee (other than leases of personal property as to which such Borrower is
lessee or sublessee for which the value of such personal property is less than
$2,000,000), and all leases and subleases of real

22

--------------------------------------------------------------------------------

or personal property held by such Borrower as lessor, or sublessor (other than
leases of personal property as to which such Borrower is lessor or sublessor for
which the value of such personal property is less than $2,000,000). Each of such
leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect, and, to the best of such Borrower's knowledge, no
default by any party to any such lease or sublease exists. Such Borrower has
good and marketable title in fee simple to the Real Estate identified on
Schedule 6.11 as owned by such Borrower, or valid leasehold interests in all
Real Estate designated therein as "leased" by such Borrower and such Borrower
has good, indefeasible, and merchantable title to all of its other property
reflected on the most recent Financial Statements delivered to the Agent and the
Lenders, except as permitted by Section 7.9 since the date thereof, free of all
Liens except Permitted Liens.

    6.12  Unrestricted Subsidiaries.  None of the Unrestricted Subsidiaries
conducts any material business other than acting as a local sales office for
such Borrower and its Restricted Subsidiaries, and none of the Unrestricted
Subsidiaries owns any material tangible assets.

    6.13  Trade Names.  All trade names or styles under which such Borrower will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, are listed on Schedule 6.13 as amended from time
to time by such Borrower upon written notice to Agent.

    6.14  Litigation.  Except as set forth on Schedule 6.14, or, after the
Closing Date as set forth on Parent's Form 10-K or 10-Q, there is no pending, or
to the best of such Borrower's knowledge threatened, action, suit, proceeding,
or counterclaim by any Person, or to the best of such Borrower's knowledge,
investigation by any Governmental Authority, or any basis for any of the
foregoing, which could reasonably be expected to have a Material Adverse Effect.

    6.15  Labor Disputes.  Except as set forth on Schedule 6.15, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of such Borrower or any of its Subsidiaries, (b) no
such collective bargaining agreement or other labor contract is scheduled to
expire during the term of this Agreement, (c) no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of such Borrower or any of its Subsidiaries or for
any similar purpose, and (d) there is no pending or (to the best of such
Borrower's knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting such
Borrower or any of its Restricted Subsidiaries or their employees.

    6.16  Environmental Laws.  Except as otherwise disclosed on Schedule 6.16:

    (a) Such Borrower and its Subsidiaries have complied in all material
respects with all Environmental Laws and neither such Borrower nor any
Subsidiary thereof nor any of its presently owned real property or presently
conducted operations, nor, to the best of such Borrower's knowledge, its
previously owned real property or prior operations, is subject to any
enforcement order from or liability agreement with any Governmental Authority or
private Person respecting (i) compliance with any Environmental Law or (ii) any
potential liabilities and costs or remedial action arising from the Release or
threatened Release of a Contaminant.

    (b) Such Borrower and its Subsidiaries have obtained all permits necessary
for their current operations under Environmental Laws, and all such permits are
in good standing, except where failure to obtain such permits could not
reasonably be expected to have a Material Adverse Effect, and such Borrower and
its Subsidiaries are in compliance with all terms and conditions of such
permits, except for any such non-compliance as could not reasonably be expected
to have a Material Adverse Effect.

    (c) Neither such Borrower nor any of its Subsidiaries, nor, to the best of
such Borrower's knowledge, any of its predecessors in interest, has in violation
of applicable law stored, treated or

23

--------------------------------------------------------------------------------

disposed of any hazardous waste, except for any such violation as could not
reasonably be expected to have a Material Adverse Effect.

    (d) Neither such Borrower nor any of its Subsidiaries has received any
summons, complaint, order or similar written notice indicating that it is not
currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant that could reasonably be expected to have a Material Adverse
Effect.

    (e) To the best of such Borrower's knowledge, none of the present or past
operations of such Borrower and its Restricted Subsidiaries is the subject of
any investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to a Release or threatened Release of a Contaminant.

    (f)  There is not now, nor to the best of such Borrower's knowledge has
there ever been on or in the Real Estate owned by such Borrower:

    (1) any underground storage tanks or surface impoundments, other than those
maintained and/or closed in compliance in all material respects with applicable
laws or surface impoundments,

    (2) any asbestos-containing material, except such as has been removed in
compliance in all material respects with Environmental Laws, or

    (3) any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers or other equipment, other than those maintained in compliance in
all material respects with Environmental Laws.

    (g) Neither such Borrower nor any of its Restricted Subsidiaries has filed
any notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment that could reasonably be expected to cause a Material Adverse
Effect.

    (h) Neither such Borrower nor any of its Restricted Subsidiaries has entered
into any negotiations or settlement agreements with any Person (including the
prior owner of its property) imposing material obligations or liabilities on
such Borrower or any of its Restricted Subsidiaries with respect to any remedial
action in response to the Release of a Contaminant or environmentally related
claim that could reasonably be expected to cause a Material Adverse Effect.

    (i)  None of the products manufactured, distributed or sold by such Borrower
or any of its Restricted Subsidiaries contain asbestos containing material.

    (j)  No Environmental Lien has attached to Real Estate subject to a
Mortgage, or to any other Real Estate that could reasonably be expected to cause
a Material Adverse Effect.

    6.17  No Violation of Law.  Neither such Borrower nor any of its
Subsidiaries is in violation of any law, statute, regulation, ordinance,
judgment, order, or decree applicable to it which violation could reasonably be
expected to have a Material Adverse Effect.

    6.18  No Default.  Neither such Borrower nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, charge,
lease, deed, or other agreement to which such Borrower or any of its
Subsidiaries is a party or by which it is bound, which default could reasonably
be expected to have a Material Adverse Effect.

    6.19  Intentionally Omitted.  

24

--------------------------------------------------------------------------------

    6.20  Taxes.  Such Borrower and its Restricted Subsidiaries have filed all
tax returns and reports required to be filed, and have paid or made adequate
provisions for the payment of all federal and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable unless such unpaid taxes and
assessments would constitute a Permitted Lien.

    6.21  Regulated Entities.  Except as set forth on Schedule 6.21, neither
such Borrower, nor any Person controlling such Borrower, nor any Restricted
Subsidiary of such Borrower, is an "Investment Company" within the meaning of
the Investment Company Act of 1940. Neither such Borrower nor any Subsidiary is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any public utilities code or
law, or any other statute or regulation to the extent that the foregoing would
limit its ability to incur the Obligations or grant the Liens to Agent or the
Lenders under the Loan Documents.

    6.22  Use of Proceeds; Margin Regulations.  On and after the Initial Funding
Date, the proceeds of the Loans are to be used solely for (i) repayment of such
Borrower's synthetic lease obligations, if any, (ii) certain transactional fees
and costs, and (iii) working capital purposes and other corporate purposes
including capital expenditures. Neither such Borrower nor any of its Restricted
Subsidiaries is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

    6.23  Proprietary Rights.  Except as disclosed in Parent's publicly filed
documents (including filings on Forms 10-K and 10-Q) or otherwise set forth in
Schedule 6.14,

    (i)  to such Borrower's knowledge, such Borrower and its Restricted
Subsidiaries own or are licensed or otherwise have sufficient rights or access
to Proprietary Rights that are reasonably necessary for the operation of the
business of such Borrower and its Restricted Subsidiaries, taken as a whole,
except as would reasonably be expected not to have a Material Adverse Effect;
and

    (ii) no claim or litigation regarding any of the Proprietary Rights is
pending or, to such Borrower's knowledge, threatened which would reasonably be
expected to have a Material Adverse Effect, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is, to such Borrower's knowledge, pending or proposed, which in either case
would reasonably be expected to have a Material Adverse Effect.

    6.24  No Material Adverse Change.  No Material Adverse Effect has occurred
since the latest date of the Financial Statements delivered to the Lenders.

    6.25  [Intentionally Deleted]  

    6.26  [Intentionally Deleted]  

    6.27  Bank Accounts.  Schedule 6.27 contains as of the Closing Date a
complete and accurate list of all bank accounts maintained by such Borrower with
any bank or other financial institution.

    6.28  Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, such
Borrower or any of its Restricted Subsidiaries of this Agreement or any other
Loan Document.

    6.29  Accounts.  

    (a) Each Borrower hereby represents and warrants to the Agent and the
Lenders, with respect to such Borrower's Accounts, that: (i) each existing
Account represents, and each future Account will represent, a bona fide sale or
lease and delivery of goods by such Borrower, or rendition of services by such
Borrower, in the ordinary course of such Borrower's business; (ii) each existing
Account is, and each future Account will be, for a liquidated amount payable by

25

--------------------------------------------------------------------------------

the Account Debtor thereon on the terms set forth in the invoice therefor or in
the schedule thereof delivered to the Agent, without any offset, deduction,
defense, or counterclaim known to such Borrower except as disclosed to the Agent
and the Lenders in Borrowing Base Certificates delivered in accordance with this
Agreement; (iii) no payment will be received with respect to any Account, and no
credit, discount, or extension, or agreement therefor will be granted on any
Account, except as reported to the Agent and the Lenders in Borrowing Base
Certificates delivered in accordance with this Agreement; (iv) each copy of an
invoice delivered to the Agent by such Borrower will be a genuine copy of the
original invoice sent to the Account Debtor named therein; and (v) all goods
described in any invoice representing a sale of goods will have been delivered
to the Account Debtor and all services of such Borrower described in each
invoice will have been performed, except as reported to the Agent and the
Lenders in Borrowing Base Certificates delivered in accordance with this
Agreement.

    (b) Such Borrower shall not re-date any invoice or sale or make sales on
extended dating beyond that customary in such Borrower's business or extend or
modify any Account, except as reported to the Agent and the Lenders in Borrowing
Base Certificates delivered in accordance with this Agreement. If such Borrower
becomes aware of any matter adversely affecting the collectibility of any
Account or the Account Debtor therefor, while Revolving Loans are outstanding,
involving an amount greater than $1,000,000, including information regarding the
Account Debtor's creditworthiness, such Borrower will promptly so advise the
Agent and exclude such amounts from Eligible Accounts.

    (c) Such Borrower shall not accept any note or other instrument (except a
check or other instrument for the immediate payment of money) with respect to
any Account unless it notifies Agent and promptly delivers such instrument to
the Agent, endorsed by such Borrower to the Agent in a manner satisfactory in
form and substance to the Agent.

    (d) If Revolving Loans are outstanding, such Borrower shall notify the Agent
promptly of all disputes and claims in excess of $1,000,000 with any Account
Debtor, and agrees to settle, contest, or adjust such dispute or claim at no
expense to the Agent or any Lender. No discount, credit or allowance shall be
granted to any such Account Debtor without the Agent's prior written consent,
except for discounts, credits and allowances made or given when no Event of
Default exists hereunder. If Revolving Loans are outstanding, such Borrower
shall send the Agent a copy of each credit memorandum in excess of $1,000,000 as
soon as issued, and such Borrower shall promptly report that credit on Borrowing
Base Certificates submitted by it. The Agent may at all times when an Event of
Default exists hereunder, settle or adjust disputes and claims directly with
Account Debtors for amounts and upon terms which the Agent or the Required
Lenders, as applicable, shall consider advisable and, in all cases, the Agent
will credit such Borrower's Loan Account with the net amounts received by the
Agent in payment of any Accounts.

    (e) If an Account Debtor returns any Inventory to such Borrower when no
Event of Default exists, then such Borrower shall promptly determine the reason
for such return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. If Revolving Loans are outstanding such Borrower shall
immediately report to the Agent any return which exceeds $1,000,000 in amount,
or which, together with all other returns at such time that have not been
reflected in the previous Borrowing Base Certificate, exceeds $5,000,000. Each
such report shall indicate the reasons for the returns and the locations and
condition of the returned Inventory. In the event any Account Debtor returns
Inventory to such Borrower when an Event of Default exists, such Borrower, upon
the request of the Agent, shall: (i) hold the returned Inventory in trust for
the Agent; (ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to the Agent's written
instructions; and (iv) not issue any credits or allowances with respect thereto
without the Lenders' prior written consent. All returned Inventory shall be
subject to the Lenders' Liens thereon. Whenever any Inventory is returned, the
related Account shall be deemed ineligible to the extent of the amount owing by
the Account Debtor with respect to such returned Inventory and such returned
Inventory shall not be Eligible Inventory.

26

--------------------------------------------------------------------------------




ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS


    Each Borrower covenants to the Agent and each Lender that so long as any of
the Obligations remain outstanding or this Agreement is in effect:

    7.1  Taxes and Other Obligations.  Such Borrower shall, and shall cause each
of its Restricted Subsidiaries to, (a) file when due all tax returns and other
reports which it is required to file; (b) pay, or provide for the payment, when
due, of all taxes, fees, assessments and other governmental charges against it
or upon its property, income and franchises, make all required withholding and
other tax deposits, and establish adequate reserves for the payment of all such
items, and provide to the Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it and all claims of materialmen, mechanics, carriers,
warehousemen, landlords, processors and other like Persons, and all other
indebtedness owed by it and perform and discharge in a timely manner all other
obligations undertaken by it; provided, however, neither such Borrower nor any
of its Restricted Subsidiaries need pay any such claim, tax, fee, assessment, or
governmental charge (i) it is contesting in good faith by appropriate
proceedings diligently pursued, (ii) as to which such Borrower or its Restricted
Subsidiary, as the case may be, has established proper reserves as required
under GAAP, and (iii) the nonpayment of which does not result in the imposition
of a Lien (other than a Permitted Lien).

    7.2  Legal Existence and Good Standing.  Such Borrower shall, and shall
cause each of its Subsidiaries to, maintain its legal existence and its
qualification and good standing in all jurisdictions in which the failure to
maintain such existence and qualification or good standing could reasonably be
expected to have a Material Adverse Effect.

    7.3  Compliance with Law and Agreements; Maintenance of Licenses.  Such
Borrower shall comply, and shall cause each of its Restricted Subsidiaries to
comply, in all material respects with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act, to the extent applicable, and all
Environmental Laws). Such Borrower shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business as conducted on the Closing Date, except where the failure to obtain
such licenses, permits, franchises and authorizations could not reasonably be
expected to have a Material Adverse Effect. Such Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, modify, amend or alter its
certificate or articles of incorporation, or its limited liability company
operating agreement, limited partnership agreement, or other organizational
documents as applicable, other than in a manner which does not materially and
adversely affect the rights of the Lenders or the Agent.

    7.4  Maintenance of Property; Inspection of Property.  

    (a) Such Borrower shall, and shall cause each of its Restricted Subsidiaries
to, maintain all of the Collateral necessary and useful in the conduct of its
business, in good operating condition and repair, ordinary wear and tear
excepted, except where failure to do so could not reasonably be expected to have
a Material Adverse Effect.

    (b) Such Borrower shall permit representatives and independent contractors
of the Agent (at the expense of such Borrower not to exceed four (4) times per
year unless an Event of Default has occurred and is continuing) to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its officers, at such reasonable times
during normal business hours and as soon as may be reasonably desired, upon
reasonable advance notice to such Borrower; provided, however, when an Event of
Default exists, the Agent or any Lender may do

27

--------------------------------------------------------------------------------

any of the foregoing at the expense of such Borrower at any time during normal
business hours and without advance notice.

    7.5  [Intentionally Deleted]  

    7.6  Insurance and Condemnation Proceeds.  Such Borrower shall as soon as
practicable notify the Agent and the Lenders of any loss, damage, or destruction
to the Collateral, whether or not covered by insurance. The Agent is hereby
authorized to collect all insurance and condemnation proceeds in respect of
Collateral directly and shall apply or remit them as follows:

    (i)  With respect to insurance and condemnation proceeds relating to
Collateral other than Fixed Assets, after deducting from such proceeds the
reasonable expenses, if any, incurred by the Agent in the collection or handling
thereof, the Agent shall apply such proceeds, ratably, to the reduction of the
Revolving Loans and, if an Event of Default has occurred and is continuing, to
the reduction of the other Obligations in the order provided for in Section 3.8.
Any remaining proceeds after application as provided in the preceding sentence
shall be returned to such Borrower.

    (ii) With respect to insurance and condemnation proceeds relating to
Collateral consisting of Fixed Assets, the Agent shall permit or require such
Borrower to use such proceeds, or any part thereof, to replace, repair, restore
or rebuild the relevant Fixed Assets in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction so long as (1) no Default or Event of Default
has occurred and is continuing, (2) the aggregate proceeds do not exceed
$3,000,000 per incident and (3) such Borrower first (i) provides the Agent and
the Required Lenders with plans and specifications for any such repair or
restoration which shall be reasonably satisfactory to the Agent and the Required
Lenders and (ii) demonstrates to the reasonable satisfaction of the Agent and
the Required Lenders that the funds available to it will be sufficient to
complete such project in the manner provided therein. In all other
circumstances, the Agent shall apply such insurance and condemnation proceeds,
ratably, to the reduction of the Term Loans in the order provided in
Section 3.4(b), and thereafter to the reduction of the Obligations in the order
provided for in Section 3.8.

    7.7  Environmental Laws.  

    (a) Such Borrower shall, and shall cause each of its Restricted Subsidiaries
to, conduct its business in compliance in all material respects with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant. Such Borrower shall,
and shall cause each of its Restricted Subsidiaries to, take prompt and
appropriate action to respond to any such non-compliance with Environmental Laws
and shall regularly report to the Agent on such response.

    (b) Without limiting the generality of the foregoing, such Borrower shall
submit to the Agent and the Lenders annually, commencing on the first
Anniversary Date, and on each Anniversary Date thereafter, an update of the
status of each environmental compliance or liability issue that could reasonably
be expected to have a Material Adverse Effect, or that is required to be
reported under Section 5.3. The Agent or any Lender may request copies of
technical reports prepared by such Borrower or any of its Restricted
Subsidiaries and its communications with any Governmental Authority to determine
whether such Borrower or any of its Restricted Subsidiaries is proceeding
reasonably to correct, cure or contest in good faith any such alleged
non-compliance or environmental liability. In the event that such Borrower
cannot provide any such technical reports to the Agent because they are subject
to an attorney-client privilege, then such Borrower shall so advise Agent of
such fact and Agent may commission its own environmental technical reports at
such Borrower's expense. Such Borrower shall, at the Agent's or the Required
Lenders' request

28

--------------------------------------------------------------------------------

and at such Borrower's expense, (i) retain an independent environmental engineer
acceptable to the Agent to evaluate the site, including tests if appropriate,
where the non-compliance or alleged non-compliance with Environmental Laws has
occurred that could reasonably be expected to have a Material Adverse Effect,
and prepare and deliver to the Agent, in sufficient quantity for distribution by
the Agent to the Lenders, a report setting forth the results of such evaluation,
a proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof, and (ii) provide to the Agent and the
Lenders a supplemental report of such engineer whenever the scope of the
environmental problems, or the response thereto or the estimated costs thereof,
shall increase in any material respect.

    (c) The Agent and its representatives will have the right at any reasonable
time to enter and visit the Real Estate and any other place where any property
of such Borrower is located, so long as such location is under the control of
such Borrower or such Borrower is permitted to enter such premises, for the
purposes of observing the Real Estate, taking and removing soil or groundwater
samples, and conducting tests on any part of the Real Estate. The Agent is under
no duty, however, to visit or observe the Real Estate or to conduct tests, and
any such acts by the Agent will be solely for the purposes of protecting the
Agent's Liens and preserving the Agent and the Lenders' rights under the Loan
Documents. No site visit, observation or testing by the Agent and the Lenders
will result in a waiver of any default of such Borrower or impose any liability
on the Agent or the Lenders. In no event will any site visit, observation or
testing by the Agent be a representation that hazardous substances are or are
not present in, on or under the Real Estate, or that there has been or will be
compliance with any Environmental Law. Neither such Borrower nor any other party
is entitled to rely on any site visit, observation or testing by the Agent. The
Agent and the Lenders owe no duty of care to protect such Borrower or any other
party against, or to inform such Borrower or any other party of, any hazardous
substances or any other adverse condition affecting the Real Estate. The Agent
may in its discretion disclose to such Borrower or to any other party if so
required by law any report or findings made as a result of, or in connection
with, any site visit, observation or testing by the Agent. Such Borrower
understands and agrees that the Agent makes no warranty or representation to
such Borrower or any other party regarding the truth, accuracy or completeness
of any such report or findings that may be disclosed. Such Borrower also
understands that depending on the results of any site visit, observation or
testing by the Agent and disclosed to the Borrower, such Borrower may have a
legal obligation to notify one or more environmental agencies of the results,
that such reporting requirements are site-specific, and are to be evaluated by
such Borrower without advice or assistance from the Agent. In each instance, the
Agent will give such Borrower reasonable notice before entering the Real Estate
or any other place the Agent is permitted to enter under this Section 7.7(c).
The Agent will make reasonable efforts to avoid interfering with such Borrower's
use of the Real Estate or any other property in exercising any rights provided
hereunder.

    7.8  [Intentionally Deleted]  

    7.9  Mergers, Consolidations or Sales.  Neither such Borrower nor any of its
Subsidiaries shall:

    (a) enter into any transaction of merger, reorganization, or consolidation,

    (b) transfer, sell, assign, lease, or otherwise dispose of all or any part
of its property, or

    (c) wind up, liquidate or dissolve, or agree to do any of the foregoing.

Notwithstanding the foregoing, at any time prior to the occurrence of a
Liquidity Trigger Event, only the following are prohibited by the preceding
sentence:

    (i)  mergers or consolidations of such Borrower where such Borrower is not
the surviving entity or any of the Liens of Agent and the Lenders would be
impaired;

29

--------------------------------------------------------------------------------

    (ii) any reorganization, wind up, liquidation or dissolution of such
Borrower;

    (iii) any transfer, sale, assignment, lease, or other disposal of any
Accounts or Inventory, other than (y) a sale of Inventory in the ordinary course
of business or (z) where the amount of all Loans advanced against or Letters of
Credit collateralized by such Accounts and/or Inventory (as determined by Agent
in its sole discretion) are repaid in full contemporaneously with such sale or
disposition;

    (iv) any transfer, sale, assignment, or other disposal of any Real Estate
that is the subject of a Mortgage, except for a sale of such Real Estate for a
sales price of at least the Minimum Price set forth on Schedule 3.4 (b), and so
long as the Term Loans are repaid contemporaneously with such sale as required
under Section 3.4 (b); and

    (v) any transaction which would result in the breach of Section 7.25.

    7.10  Distributions; Capital Change; Investments.  Neither such Borrower nor
any of its Subsidiaries shall: (a) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except Distributions to such
Borrower by its Subsidiaries, and Distributions by any Subsidiary of such
Borrower to another Subsidiary of such Borrower which is its parent; (b) make
any change in its capital structure which could have a Material Adverse Effect;
or (c) make any Investment.

Notwithstanding the foregoing, at any time prior to the occurrence of a
Liquidity Trigger Event, only the following are prohibited by the preceding
sentence:

    (i)  an Investment by such Borrower or any of its Restricted Subsidiaries in
an Unrestricted Subsidiary which is not (x) in the ordinary course of such
Borrower's or such Restricted Subsidiary's business, and (y) used for the
ordinary operating costs of such Unrestricted Subsidiary; or

    (ii) a Distribution or an Investment that would result in the breach of
Section 7.25.

    7.11  [Intentionally Deleted]  

    7.12  Guaranties.  Neither such Borrower nor any of its Restricted
Subsidiaries shall make, issue, or become liable on any Guaranty, except:
Guaranties of the Obligations in favor of the Security Trustee. Notwithstanding
the foregoing, at any time prior to the occurrence of a Liquidity Trigger Event,
Guaranties shall not be prohibited by the preceding sentence, and any such
Guaranties permitted to be made shall be permitted to continue to exist
following a Liquidity Trigger Event.

    7.13  Debt.  Neither such Borrower nor any of its Restricted Subsidiaries
shall incur or maintain any Debt, other than:

    (i)  the Obligations;

    (ii) Debt existing on the Closing Date described on Schedule 6.9 that is not
to be repaid with the proceeds of Loans made on the Initial Funding Date; and

    (iii) Obligations under any Hedge Agreements.

Notwithstanding the foregoing, at any time prior to the occurrence of a
Liquidity Trigger Event, Debt shall not be prohibited by the preceding sentence,
and any such Debt shall be permitted to remain in effect following the
occurrence of a Liquidity Trigger Event.

    7.14  Prepayment.  After the occurrence and during the continuance of a
Liquidity Trigger Event, neither such Borrower nor any of its Restricted
Subsidiaries shall voluntarily prepay any Debt, except the Obligations in
accordance with the terms of this Agreement.

    7.15  Transactions with Affiliates.  Except as set forth below in this
Section 7.15, neither such Borrower nor any of its Restricted Subsidiaries shall
sell, transfer, distribute, or pay any money or

30

--------------------------------------------------------------------------------

property, including, but not limited to, any fees or expenses of any nature
(including, but not limited to, any fees or expenses for management services),
to any Affiliate (other than to such Borrower or a Restricted Subsidiary or a
U.S. Restricted Subsidiary), or, lend or advance money or property to any
Affiliate (other than to such Borrower or a Restricted Subsidiary or a U.S.
Restricted Subsidiary), or invest in (by capital contribution or otherwise) or
purchase or repurchase any Capital Stock or indebtedness, or any property, of
any Affiliate (other than of such Borrower or a Restricted Subsidiary or a U.S.
Restricted Subsidiary), or, become liable on any Guaranty of the indebtedness,
dividends, or other obligations of any Affiliate unless (a) the Affiliate is a
Restricted Subsidiary or a U.S. Restricted Subsidiary or (b) such obligations
are to such Borrower or to a Restricted Subsidiary or a U.S. Restricted
Subsidiary. Notwithstanding the foregoing, while no Liquidity Trigger Event has
occurred and is continuing, such Borrower and its Restricted Subsidiaries may
make Investments in Unrestricted Subsidiaries as permitted in Section 7.10(i),
and may engage in transactions with Unrestricted Subsidiaries and Affiliates
other than such Borrower or its Restricted Subsidiaries, if such transactions
are in the ordinary course of business, and no less favorable to such Borrower
and its Restricted Subsidiaries than would be obtained in a comparable
arm's-length transaction with a third party who is not an Affiliate.

    7.16  Investment Banking and Finder's Fees.  Neither such Borrower nor any
of its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter's fee,
finder's fee, or broker's fee to any Person in connection with this Agreement.
Such Borrower shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that such Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys' fees)
incurred by the Agent and/or any Lender in connection therewith.

    7.17  [Intentionally Deleted]  

    7.18  Liens.  Neither such Borrower nor any of its Restricted Subsidiaries
shall create, incur, assume, or permit to exist any Lien on any property now
owned or hereafter acquired by any of them, except Permitted Liens.

    7.19  Sale and Leaseback Transactions.  Neither such Borrower nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for such Borrower or such Subsidiary to lease or rent property
that such Borrower or such Subsidiary has sold or will sell or otherwise
transfer to such Person. Notwithstanding the foregoing, at any time prior to the
occurrence of a Liquidity Trigger Event, sale and leaseback transactions shall
not be prohibited by the preceding sentence, and any such sale and leaseback
transactions permitted to be consummated shall be permitted to remain in effect
following the occurrence of a Liquidity Trigger Event.

    7.20  New Subsidiaries.  Such Borrower shall not, directly or indirectly,
organize, create, acquire or permit to exist any Subsidiary other than those
listed on Schedule 6.5. Notwithstanding the foregoing, at any time prior to the
occurrence of a Liquidity Trigger Event and on at least thirty (30) days advance
written notice to Agent:

    (i)  Such Borrower may create or acquire one or more new Restricted
Subsidiaries or Unrestricted Subsidiaries that are owned by such Borrower or
another Restricted Subsidiary, so long as (1) upon such creation or acquisition
of a Restricted Subsidiary, (y) such new Restricted Subsidiary enters into a
continuing guaranty of the Obligations, and (z) Agent is granted a Lien by such
Borrower or such other Restricted Subsidiary on 100% of the Capital Stock of
such new Restricted Subsidiary, such shares are delivered to Agent and all other
necessary steps are taken to perfect Agent's Lien therein; provided, however,
that Agent's Lien on the shares of any new Restricted Subsidiary shall only
secure Obligations hereunder and not U.S. Loan Obligations, and (2) upon such
creation or acquisition of an Unrestricted Subsidiary, such Borrower certifies
that such new Unrestricted Subsidiary complies with the provisions of
Section 6.12. Any such new Subsidiary permitted to be organized, created, or
acquired shall be permitted to remain a Subsidiary following the occurrence of a
Liquidity Trigger Event; and

31

--------------------------------------------------------------------------------





    (ii) Such Borrower may redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary, so long as each of the conditions set forth in clauses
(i) (y) and (z), of this Section 7.20 is met. In the event that a foreign
Unrestricted Subsidiary being redesignated as a Restricted Subsidiary is not
permitted (due to local regulatory restrictions) to guarantee the Obligations,
or to have its Capital Stock pledged to Agent, such Unrestricted Subsidiary may
nevertheless be redesignated as a Restricted Subsidiary (for the purposes of
this Section 7.20 a "Qualified Restricted Subsidiary") so long as each other
condition is met. Notwithstanding any other definitions or provisions of this
Agreement or the Loan Documents to the contrary, there may not exist at any one
time more than $20,000,000 of Investments in the aggregate in all Qualified
Restricted Subsidiaries by such Borrower or its other Restricted Subsidiaries.

    7.21  [Intentionally Deleted]  

    7.22  [Intentionally Deleted]  

    7.23  [Intentionally Deleted]  

    7.24  [Intentionally Deleted]  

    7.25  Minimum Liquidity.  There shall be maintained, at all times, Liquidity
of not less than $500,000,000, provided, however, that, after the Term Loans and
the U.S. Term Loans have been repaid in full, there shall be maintained
Liquidity of not less than $400,000,000. Parent and 3Com Tech shall maintain
Qualified Cash Management Investments in the Qualified Custodial Accounts at all
times of not less than $210,000,000 (reduced by the amount of any Term Loan or
U.S. Term Loan repayments), in the aggregate. Amounts in the Qualified Custodial
Accounts shall count towards Liquidity.

    7.26  [Intentionally Deleted]  

    7.27  Use of Proceeds.  Such Borrower shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of such Borrower or others incurred to purchase or carry
Margin Stock, or (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock.

    7.28  Further Assurances.  Such Borrower shall execute and deliver, or cause
to be executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents.

    7.29  No More Restrictive Covenants.  No term or provision, express or
implied, in the Cayman Debenture, the Ireland Debenture, the UK Debenture, the
UK Mortgage, or the Intercompany Subordination Agreement, nor any restrictions
or limitations arising under applicable law or as a result of any of the charges
created or to be created under the foregoing agreements, shall effect or impose
any greater restrictions or limitations on any Borrower or Subsidiary with
respect to the matters covered by this Article 7 (including rights to use, lease
transfer, sell, assign lease or otherwise dispose of all or any part of their
property) than those expressly provided in this Article 7, and the provisions of
this Article 7 shall override and control over any inconsistent or more
restrictive term or provision, express or implied, of any of the foregoing
agreements and any restriction or limitation on any Borrower or Subsidiary
arising as a result of the charges created or to be created by or pursuant
thereto.


ARTICLE 8
CONDITIONS OF LENDING


    8.1  Conditions Precedent to Making of Loans on the Initial Funding
Date.  The obligation of the Lenders to make the initial Revolving Loans and the
Term Loans on the Initial Funding Date, and the

32

--------------------------------------------------------------------------------

obligation of the Agent to cause the Letter of Credit Issuer to issue any Letter
of Credit on the Closing Date, are subject to the following conditions precedent
having been satisfied in a manner satisfactory to the Agent and each Lender:

    (a) This Agreement and the other Loan Documents shall have been executed by
each party thereto and each Borrower shall have performed and complied in all
material respects with all covenants, agreements and conditions contained herein
and the other Loan Documents which are required to be performed or complied with
by such Borrower before or on such Closing Date.

    (b) Upon making the Term Loans and the Revolving Loans (including such
Revolving Loans made to finance as reimbursement for fees, costs and expenses
then payable under this Agreement) the Parent, the Borrowers and their
Subsidiaries shall have Liquidity on a consolidated basis (less, the amount of
any accounts payable that are over 30 days past due) of at least $1,000,000,000.

    (c) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date.

    (d) No Default or Event of Default shall have occurred and be continuing
after giving effect to the Loans to be made and the Letters of Credit to be
issued on the Initial Funding Date.

    (e) The Agent and the Lenders shall have received such opinions of local
counsel for Borrowers and/or Agent in the United Kingdom, the Cayman Islands,
Ireland, and such other jurisdictions as Agent or Lenders may require, as the
Agent or any Lender shall request, each such opinion to be in a form, scope, and
substance satisfactory to the Agent, the Lenders, and their respective counsel.

    (f)  The Agent shall have satisfactorily reviewed title searches on any real
property subject to the UK Mortgage.

    (g) The Agent shall have received:

    (i)  acknowledgment copies of proper financing statements, or their
equivalents, duly filed on or before the Closing Date in all jurisdictions that
the Agent may deem necessary or desirable in order to perfect the Lenders'
Liens;

    (ii) duly executed UCC-3 Termination Statements, or their equivalents, and
such other instruments, in form and substance satisfactory to the Agent, as
shall be necessary to terminate and satisfy all Liens on the Property of the
Borrowers and their Subsidiaries except Permitted Liens; and

    (iii) certificates for all Capital Stock of Restricted Subsidiaries (and, to
the extent Borrower can (using its best efforts) locate them, certificates for
all Capital Stock of its domestic Unrestricted Subsidiaries) pledged pursuant to
the Security Documents, together with undated stock powers duly endorsed in
blank; and

    (iv) Blocked Account Agreement with Bank, and a control agreement respecting
3Com Tech's Qualified Custodial Account.

    (h) The Borrowers shall have paid all fees and expenses of the Agent and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby to the extent invoiced.

    (i)  Borrowers shall have paid all fees due and owing to the Agent and the
Lenders on the Closing Date.

33

--------------------------------------------------------------------------------

    (j)  Agent and the Lenders shall be satisfied with all environmental aspects
relating to Borrowers and their business, including all environmental reports as
may be required by Agent and the Lenders.

    (k) The Total Facility and the U.S. Facility each shall have been
successfully syndicated on the terms set forth herein and in the U.S. Credit
Agreement, to the satisfaction of the Agent, and all Lenders shall ratably fund
the Loans and the U.S. Loans on the Initial Funding Date.

    (l)  All conditions precedent to the funding of the initial loans and
letters of credit under the U.S. Credit Agreement shall have been satisfied.

    (m) The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.

    (n) The Agent and the Lenders shall have had an opportunity, if they so
choose, to examine the books of account and other records and files of each
Borrower and its Subsidiaries and to make copies thereof, and to conduct a
pre-closing audit which shall include, without limitation, verification of
Inventory, Accounts, and the Borrowing Base, and the results of such examination
and audit shall have been satisfactory to the Agent and the Lenders in all
respects.

    (o) All proceedings taken in connection with the execution of this
Agreement, the Notes, all other Loan Documents and all documents and papers
relating thereto shall be satisfactory in form, scope, and substance to the
Agent and the Lenders.

    (p) Without limiting the generality of the items described above, each
Borrower and each Person guarantying or securing payment of the Obligations
shall have delivered or caused to be delivered to the Agent (in form and
substance reasonably satisfactory to the Agent), the financial statements,
instruments, resolutions, documents, agreements, certificates, opinions and
other items set forth on the "Closing Checklist" delivered by the Agent to each
Borrower prior to the Closing Date.

    The acceptance by each Borrower of any Loans made or Letters of Credit
issued on the Initial Funding Date shall be deemed to be a representation and
warranty made by such Borrower to the effect that all of the conditions
precedent to the making of such Loans or the issuance of such Letters of Credit
have been satisfied, with the same effect as delivery to the Agent and the
Lenders of a certificate signed by a Responsible Officer of such Borrower, dated
the Initial Funding Date, to such effect.

    Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

    8.2  Conditions Precedent to Each Loan.  The obligation of the Lenders to
make each Loan, including the initial Revolving Loans on the Initial Funding
Date and the Term Loans, and the obligation of the Agent to cause the Letter of
Credit Issuer to issue any Letter of Credit shall be subject to the further
conditions precedent that on and as of the date of any such extension of credit:

    (a) The following statements shall be true, and the acceptance by such
Borrower of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i), (ii) and

34

--------------------------------------------------------------------------------

(iii) with the same effect as the delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer, dated the date of such extension of
credit, stating that:

    (i)  The representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such extension of credit as though made on and as of such date, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
such Borrower that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty; and

    (ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

    (iii) No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

    (b) No such Borrowing shall exceed Availability, provided, however, that the
foregoing conditions precedent are not conditions to each Lender participating
in or reimbursing the Bank or the Agent for such Lenders' Pro Rata Share of any
Non-Ratable Loan or Agent Advance made in accordance with the provisions of
Sections 1.2(h) and (i).


ARTICLE 9
DEFAULT; REMEDIES


    9.1  Events of Default.  It shall constitute an event of default ("Event of
Default") if any one or more of the following shall occur for any reason:

    (a) any failure by the Borrowers to pay (i) the principal amount of any
Obligations when due, whether upon demand or otherwise, (ii) interest or premium
on any of the Obligations within three (3) Business Days of when due, whether
upon demand or otherwise, or (iii) any fee or other amount owing hereunder
within ten (10) Business Days of when due, whether upon demand or otherwise;

    (b) any representation or warranty made or deemed made by any Borrower in
this Agreement or by any Borrower or any of its Subsidiaries in any of the other
Loan Documents, any Financial Statement, or any certificate furnished by any
Borrower or any of its Subsidiaries at any time to the Agent or any Lender shall
prove to be untrue in any material respect as of the date on which made, deemed
made, or furnished;

    (c) (i) any default shall occur in the observance or performance of any of
the covenants and agreements contained in Sections 5.2(d), 7.2, 7.5, 7.9-7.27,
or clause 7 of the U.K. Debenture, (ii) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 5.2 (other than 5.2(d) or 5.3 and such default shall continue for ten
(10) days or more; or (iii) any default shall occur in the observance or
performance of any of the other covenants or agreements contained in any other
Section of this Agreement or any other Loan Document, any other Loan Documents,
or any other agreement entered into at any time to which any Borrower or any
Subsidiary and the Agent or any Lender are party (including in respect of any
Bank Products) and such default shall continue for thirty (30) days or more;

    (d) any (i) Event of Default shall have occurred and be continuing under the
U.S. Credit Agreement; (ii) default shall occur with respect to any Debt (other
than the Obligations or the U.S. Loan Obligations) of any Borrower or any of its
Restricted Subsidiaries in an outstanding principal amount which exceeds
$5,000,000 in the aggregate at any one time, or under any agreement or
instrument under or pursuant to which any such Debt may have been issued,

35

--------------------------------------------------------------------------------

created, assumed, or guaranteed by any Borrower or any of its Restricted
Subsidiaries, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Debt to accelerate, the maturity of any such Debt; or
(iii) any such Debt shall be declared due and payable or be required to be
prepaid (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof;

    (e) any Borrower or any of its Restricted Subsidiaries shall (i) file a
voluntary petition in bankruptcy or file a voluntary petition or an answer or
otherwise commence any action or proceeding seeking reorganization, arrangement
or readjustment of its debts or for any other relief under the Bankruptcy Code,
as amended, or under any other bankruptcy or insolvency act or law of the United
States, any foreign country, or any political subdivision of the foregoing, now
or hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

    (f)  an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of any Borrower or any of its Restricted Subsidiaries
or for any other relief under the Bankruptcy Code, as amended, or under any
other bankruptcy or insolvency act or law of the United States, any foreign
country, or any political subdivision of the foregoing, now or hereafter
existing and such petition or proceeding shall not be dismissed within thirty
(30) days after the filing or commencement thereof or an order of relief shall
be entered with respect thereto;

    (g) a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for any Borrower or any of its Restricted
Subsidiaries or for all or any part of its property shall be appointed or a
warrant of attachment, execution or similar process shall be issued against any
part of the property of any Borrower or any of its Restricted Subsidiaries;

    (h) except as specifically permitted by Section 7.9, any Borrower or any of
its Restricted Subsidiaries shall have passed a resolution to voluntarily wind
up such Borrower or Restricted Subsidiary, shall file a certificate of
dissolution or shall be liquidated, dissolved or wound-up or shall commence or
have commenced against it any action or proceeding for dissolution, winding-up
or liquidation, or shall take any corporate action in furtherance thereof;

    (i)  all or any material part of the property of any Borrower or any of its
Restricted Subsidiaries shall be nationalized, expropriated or condemned, seized
or otherwise appropriated, or custody or control of such property or of any
Borrower or such Restricted Subsidiary shall be assumed by any Governmental
Authority or any court of competent jurisdiction at the instance of any
Governmental Authority, except where contested in good faith by proper
proceedings diligently pursued where a stay of enforcement is in effect;

    (j)  any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by any Borrower or any other obligor;

    (k) one or more judgments, orders, decrees or arbitration awards is entered
against any Borrower involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage or by an indemnity of a third Person (other than such Borrower
or any of its Affiliates) that Agent in its good faith judgment determines is
acceptable as to which such indemnitor has not disputed liability) as to any
single or related or unrelated series of transactions, incidents or conditions,
of $7,500,000 or more, and the same shall remain unsatisfied, unvacated or
unstayed pending appeal for a period of sixty (60) days

36

--------------------------------------------------------------------------------

after the entry thereof. For the purposes of clarity, a judgment shall be deemed
satisfied if a Borrower has entered into a stipulation or agreement with the
adverse party to pay such judgment;

    (l)  any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Borrower or any Subsidiary occurs which
could reasonably be expected to cause a Material Adverse Effect and is not
adequately covered by insurance;

    (m) there is filed against any Borrower or any of its Restricted
Subsidiaries any action, suit or proceeding under any federal or state
racketeering statute (including the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding (i) is not dismissed
within one hundred twenty (120) days, and (ii) could reasonably be expected to
result in the confiscation or forfeiture of any material portion of the
Collateral;

    (n) for any reason other than the failure of the Security Trustee or the
Agent to take any action available to it to maintain perfection of the Lenders'
Liens, pursuant to the Loan Documents, any Loan Document ceases to be in full
force and effect or any Lien with respect to any material portion of the
Collateral intended to be secured thereby ceases to be, or is not, valid,
perfected and prior to all other Liens (other than Permitted Liens) or is
terminated, revoked or declared void;

    (o) there occurs an event having a Material Adverse Effect.

    9.2  Remedies.  

    (a) If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on any Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support; provided, however, that in the event that Agent takes any action under
clause (i) of this sentence during a Default and as a result the Aggregate
Revolver Outstandings exceed the Borrowing Base, then, notwithstanding anything
to the contrary contained in Section 3.1, Borrowers shall not be obligated to
repay such excess until the earlier of (y) ten (10) days after such overadvance
is created or (z) the occurrence of an Event of Default. If an Event of Default
exists, the Agent shall, at the direction of the Required Lenders, do one or
more of the following, in addition to the actions described in the preceding
sentence, at any time or times and in any order, without notice to or demand on
any Borrower: (A) terminate the Commitments and this Agreement; (B) declare any
or all Obligations to be immediately due and payable; provided, however, that
upon the occurrence of any Event of Default described in Sections 9.1(e),
9.1(f), 9.1(g), or 9.1(h), the Commitments shall automatically and immediately
expire and all Obligations shall automatically become immediately due and
payable without notice or demand of any kind; (C) require the Borrowers to cash
collateralize all outstanding Letter of Credit Obligations; and (D) pursue its
other rights and remedies under the Loan Documents and applicable law.

    (b) If an Event of Default has occurred and is continuing: (i) the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents, the UCC and under the applicable laws of the United Kingdom and
the Cayman Islands; (ii) the Agent (acting on behalf of or in conjunction with
the Security Trustee) may, at any time, take possession of the Collateral and
keep it on any Borrower's premises, at no cost to the Agent or any Lender, or
remove any part of it to such other place or places as the Agent may desire, or
each Borrower shall, upon the Agent's demand, at each Borrower's cost, assemble
the Collateral and make it available to the Agent at a

37

--------------------------------------------------------------------------------

place reasonably convenient to the Agent; and (iii) the Security Trustee may
sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Agent deems
advisable, in its sole discretion, and may, if the Agent deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale without giving a new
notice of sale. Without in any way requiring notice to be given in the following
manner, each Borrower agrees that any notice by the Agent of sale, disposition
or other intended action hereunder or in connection herewith, whether required
by the UCC or otherwise, shall constitute reasonable notice to such Borrower if
such notice is mailed by registered or certified mail, return receipt requested,
postage prepaid, or is delivered personally against receipt, at least ten
(10) Business Days prior to such action to such Borrower's address specified in
or pursuant to Section 13.8. If any Collateral is sold on terms other than
payment in full at the time of sale, no credit shall be given against the
Obligations until the Agent or the Lenders receive payment, and if the buyer
defaults in payment, the Agent may resell the Collateral without further notice
to any Borrower. In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, each Borrower irrevocably waives:
(A) the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Agent retain possession and not dispose of any Collateral until after trial
or final judgment. Each Borrower agrees that the Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of
any Person. The Agent is hereby granted a non-exclusive license or other right
to use, without charge, each Borrower's labels, patents, copyrights, name, trade
secrets, trade names, trademarks, and advertising matter, or any similar
property, in completing production of, advertising or selling any Collateral,
and such Borrower's rights under all licenses and all franchise agreements shall
inure to the Agent's benefit for such purpose. The proceeds of sale shall be
applied first to all expenses of sale, including attorneys' fees, and then to
the Obligations. The Agent will return any excess to the Borrowers and the
Borrowers shall remain liable for any deficiency.

    (c) If an Event of Default exists, each Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent's rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.


ARTICLE 10
TERM AND TERMINATION


    10.1  Term and Termination.  The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof. The Agent upon direction from the Required Lenders may terminate this
Agreement without notice upon the occurrence of an Event of Default. Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including all unpaid principal, accrued and unpaid interest and any
accrued and unpaid fees) shall become immediately due and payable and each
Borrower shall immediately arrange for the cancellation and return of Letters of
Credit then outstanding. Notwithstanding the termination of this Agreement,
until all Obligations are indefeasibly paid and performed in full in cash, each
Borrower shall remain bound by the terms of this Agreement and shall not be
relieved of any of its Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Lenders' Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

38

--------------------------------------------------------------------------------


ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS


    11.1  Amendments and Waivers.  

    (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent at the written request of the Required
Lenders) and the Borrowers and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders and the Borrowers and
acknowledged by the Agent, do any of the following:

    (i)  increase or extend the Commitment of any Lender;

    (ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

    (iii) reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

    (iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

    (v) increase any of the percentages set forth in the definition of the
Borrowing Base;

    (vi) amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;

    (vii) release any guarantors of the Obligations from their guaranties, or
release or contractually subordinate Lenders' Liens on any Collateral other than
as permitted by Section 12.11;

    (viii) change the definitions of "Liquidity," "Liquidity Trigger Event,"
"Majority Lenders," "Required Lenders," "Qualified Cash Management Investments,"
or "Qualified Custodial Accounts";

    (ix) increase the Dollar amounts or any of the percentages set forth in the
definitions of Maximum Revolver Amount, the Maximum Inventory Loan Amount, and
Unused Letter of Credit Subfacility;

    (x) amend to make less restrictive, or waive compliance with, Section 7.25;

    (xi) amend the order of payments set forth in the second sentence of
Section 3.8; or

    (xii) amend the definitions of "Eligible Accounts" or "Eligible Inventory"
such that eligibility criteria becomes less restrictive;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.2
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

    (b) [Intentionally Deleted]

39

--------------------------------------------------------------------------------

    (c) If, in connection with any proposed amendment, waiver or consent (a
"Proposed Change"):

    (i)  requiring the consent of all Lenders, the consent of Required Lenders
is obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained as described in this clause (i) and in clause (ii)
below being referred to as a "Non-Consenting Lender"), or

    (ii) requiring the consent of Required Lenders, the consent of Majority
Lenders is obtained,

then, so long as the Agent is not a Non-Consenting Lender, at the Borrower's
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent's approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders' Commitments (together with all of such Lender's
International Loans and International Loan Commitments) for an amount equal to
the principal balances thereof and all accrued interest and fees with respect
thereto through the date of sale pursuant to Assignment and Acceptance
Agreement(s), without premium or discount.

    11.2  Assignments; Participations.  

    (a) Any Lender may, with the written consent of the Agent (which consent
shall not be unreasonably withheld), assign and delegate to one or more Eligible
Assignees (provided that no consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Affiliate of such Lender or
if such Lender merges, consolidates or sells or transfers substantially all of
its loan portfolio) (each an "Assignee") all, or any ratable part of all, of the
Loans, the Commitments and the other rights and obligations of such Lender
hereunder, in a minimum amount (in the aggregate with assignments of
International Loans and International Commitments) of $10,000,000 (provided
that, unless an assignor Lender has assigned and delegated all of its Loans and
Commitments, no such assignment and/or delegation shall be permitted unless,
after giving effect thereto, such assignor Lender retains a Commitment in a
minimum amount of (in the aggregate with its International Commitment) of
$10,000,000); provided, however, that each Borrower and the Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrowers and the Agent by such Lender
and the Assignee; (ii) such Lender and its Assignee shall have delivered to the
Borrowers and the Agent an Assignment and Acceptance in the form of Exhibit F
("Assignment and Acceptance") together with any note or notes subject to such
assignment and (iii) the assignor Lender or Assignee has paid to the Agent a
processing fee in the amount of $3,500. Each Borrower agrees to promptly execute
and deliver new promissory notes and replacement promissory notes as reasonably
requested by the Agent to evidence assignments of the Loans and Commitments in
accordance herewith.

    (b) From and after the date that the Agent notifies the assignor Lender that
it has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

40

--------------------------------------------------------------------------------



    (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by any Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Subsidiary or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other Loan Document furnished pursuant hereto; (iii) such Assignee confirms that
it has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

    (d) Immediately upon satisfaction of the requirements of Section 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

    (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of a Borrower (a
"Participant") participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the "originating Lender")
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender's obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrowers and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender's rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by any Borrower hereunder shall be determined as if such Lender
had not sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.

    (f)  Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

41

--------------------------------------------------------------------------------

    (g) Notwithstanding anything to the contrary contained in this Agreement, no
assignment of a Lender's interest in its Loans or Commitment, and no sale of any
participation interest in any Lender's interest in its Loans or Commitment, may
be made without such Lender simultaneously assigning (in the case of an
assignment) or selling a participation (in the case of a participation) to the
same assignee or participant (as applicable), a proportional interest in such
assigning or selling Lender's U.S. Loans and U.S. Commitments, in either case
pursuant to the relevant assignment and participation provisions in the U.S.
Credit Agreement.


ARTICLE 12
THE AGENT AND THE SECURITY TRUSTEE


    12.1  Appointment and Authorization.  Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent (subject to Section 12.21)
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. The
Agent agrees to act as such on the express conditions contained in this
Article 12. The provisions of this Article 12 are solely for the benefit of the
Agent and the Lenders and the Borrowers shall have no rights as a third party
beneficiary of any of the provisions contained herein. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
"agent" in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the Borrowing Base,
(b) the making of Agent Advances pursuant to Section 1.2(i), and (c) the
exercise of remedies pursuant to Section 9.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.

    12.2  Delegation of Duties.  The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

    12.3  Liability of Agent.  None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder

42

--------------------------------------------------------------------------------

or thereunder. No Agent-Related Person shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
of such Borrower's Subsidiaries or Affiliates of any Borrower.

    12.4  Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the any
Borrower), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 11.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

    12.5  Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default." The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable. If any Lender shall
obtain actual knowledge of any Event of Default, such Lender shall promptly
notify Agent.

    12.6  Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of any
Borrower and its Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of each
Borrower and its Affiliates, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower which may come into the possession of any of
the Agent-Related Persons.

43

--------------------------------------------------------------------------------

    12.7  Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting the obligation of the Borrowers to do so), in accordance with
their Pro Rata Shares, from and against any and all Indemnified Liabilities as
such term is defined in Section 13.11; provided, however, that no Lender shall
be liable for the payment to the Agent-Related Persons of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

    12.8  Agent in Individual Capacity.  The Bank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank or its Affiliates may
receive information regarding the Borrowers, its Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of a Borrower or such Subsidiary) and acknowledge that the Agent and the
Bank shall be under no obligation to provide such information to them. With
respect to its Loans, the Bank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, and the terms "Lender" and "Lenders" include the Bank in its
individual capacity.

    12.9  Successor Agent.  The Agent may resign as Agent upon at least 30 days'
prior notice to the Lenders and the Borrowers, such resignation to be effective
upon the acceptance of a successor agent to its appointment as Agent. In the
event the Bank sells all of its Commitment and Revolving Loans as part of a
sale, transfer or other disposition by the Bank of substantially all of its loan
portfolio, the Bank shall resign as Agent and such purchaser or transferee shall
become the successor Agent hereunder. Subject to the foregoing, if the Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Lenders and the Borrowers, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term "Agent" shall mean such successor
agent and the retiring Agent's appointment, powers and duties as Agent shall be
terminated. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Article 12 shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

    12.10  Withholding Tax.  

    (a) Each Lender that does not have the ability or desire to funds and book
through a London branch, office or affiliate, agrees with and in favor of the
Agent, to deliver to the Agent evidence that it has duly completed, executed and
delivered to the Internal Revenue Service Form FD 13 before payment of any
interest to such Lender hereunder. Such Lender agrees to promptly notify the
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.

44

--------------------------------------------------------------------------------

    (b) If any Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations owing to such Lender, such Lender
agrees to notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Agent will treat such Lender's Form FD 13 as no
longer valid.

    (c) If any Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations owing to such Lender, such Lender
agrees to undertake sole responsibility for complying with the withholding tax
requirements imposed by the laws of the United Kingdom, including providing
evidence that any assignee or participant has duly completed, executed and
delivered to the Internal Revenue Service Form FD 13 before payment of any
interest to it hereunder.

    (d) If the forms or other documentation required by subsections (a) or (c)
of this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender, assignee or participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

    (e) If the Inland Revenue Service or any other Governmental Authority of the
United Kingdom or other jurisdiction asserts a claim that the Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, together
with all costs and expenses (including Attorney Costs). The obligation of the
Lenders under this subsection shall survive the payment of all Obligations and
the resignation or replacement of the Agent.

    12.11  Collateral Matters.  

    (a) The Lenders hereby irrevocably authorize the Security Trustee, at its
option and in its sole discretion, to release any Lenders' Liens upon any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all Loans and reimbursement obligations in
respect of Letters of Credit and Credit Support, and the termination of all
outstanding Letters of Credit (whether or not any of such obligations are due)
and all other Obligations; (ii) constituting property being sold or disposed of
if the relevant Borrower certifies to the Agent that the sale or disposition is
made in compliance with Section 7.9 and in conjunction with any paydown required
by such Section, Section 3.4, or otherwise under this Agreement (and the
Security Trustee may rely conclusively on any such certificate, without further
inquiry); (iii) constituting Real Estate being refinanced if Borrowers certify
to the Agent that the refinancing is in compliance with Section 7.13 and in
conjunction with any paydown required by such Section, Section 3.4 or otherwise
under this Agreement (and the Agent may rely conclusively on any such
certificate, without further inquiry); (iv) constituting property in which the
relevant Borrower owned no interest at the time the Lien was granted or at any
time thereafter; (v) constituting property leased to any Borrower or Subsidiary
thereof under a lease which has expired or been terminated in a transaction
permitted under this Agreement; or (vi) constituting Real Property once the Term
Loans have been repaid in full. Except as provided above, the Security Trustee
will not release any of the Lenders' Liens without the prior written
authorization of the Lenders; provided that the Security Trustee may, in its
discretion, release the Lenders' Liens on Collateral (other than Collateral in
the Qualified Custodial Accounts following attachment of Lenders' Lien thereon)
valued in the aggregate not in excess of $500,000 during each Fiscal Year
without the prior written authorization of the Lenders and the Security Trustee
may release the

45

--------------------------------------------------------------------------------

Lenders' Liens on Collateral (other than Collateral in the Qualified Custodial
Accounts following attachment of Lenders' Lien thereon) valued in the aggregate
not in excess of $1,000,000 during each Fiscal Year with the prior written
authorization of Required Lenders. Upon request by the Agent or the Borrowers at
any time, the Lenders will confirm in writing the Security Trustee's authority
to release any Lenders' Liens upon particular types or items of Collateral
pursuant to this Section 12.11.

    (b) Upon receipt by the Security Trustee of any authorization required
pursuant to Section 12.11(a) from the Lenders of the Security Trustee's
authority to release Lenders' Liens upon particular types or items of
Collateral, and upon at least five (5) Business Days prior written request by a
Borrower, the Security Trustee shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Lenders' Liens upon such Collateral; provided, however, that
(i) the Security Trustee shall not be required to execute any such document on
terms which, in the Security Trustee's opinion, would expose the Security
Trustee to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrowers in respect of) all interests retained by the Borrowers, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

    (c) The Agent and the Security Trustee shall have no obligation whatsoever
to any of the Lenders to assure that the Collateral exists or is owned by any
Borrower or is cared for, protected or insured or has been encumbered, or that
the Lenders' Liens have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent or the Security Trustee
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Agent may act in any manner it may deem appropriate, in its sole discretion
given the Agent's own interest in the Collateral in its capacity as one of the
Lenders and that the Agent shall have no other duty or liability whatsoever to
any Lender as to any of the foregoing.

    12.12  Restrictions on Actions by Lenders; Sharing of Payments.  

    (a) Each of the Lenders agrees that it shall not, without the express
consent of all Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of all Lenders, set off against the Obligations, any
amounts owing by such Lender to any Borrower or any accounts of any Borrower now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent and the
Security Trustee, take or cause to be taken any action to enforce its rights
under this Agreement or against any Borrower, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral. Each Lender further agrees that
it will undertake no "action" within the meaning of California Code of Civil
Procedure Section 726, and the cases interpreting the meaning of same (a "Cal
Action").

    (b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender's Pro Rata portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this

46

--------------------------------------------------------------------------------

Agreement, or (2) purchase, without recourse or warranty, an undivided interest
and participation in the Obligations owed to the other Lenders so that such
excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

    (c) Each Lender agrees to defend, indemnify and hold the Agent-Related
Persons and each other Lender and each of their respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
"Action Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of the committing
of a Cal Action.

    12.13  Agency for Perfection.  Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting the Lenders' security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent's request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent's instructions.

    12.14  Payments by Agent to Lenders.  All payments to be made by the Agent
to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Initial
Funding Date (or if such Lender is an Assignee, on the applicable Assignment and
Acceptance), or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to the Agent. Concurrently with each
such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, premium or interest on the Revolving Loans, Term
Loans or otherwise. Unless the Agent receives notice from any Borrower prior to
the date on which any payment is due to the Lenders that such Borrower will not
make such payment in full as and when required, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Lender on such due date an amount equal
to the amount then due such Lender. If and to the extent any Borrower has not
made such payment in full to the Agent, each Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

    12.15  Settlement.  

(a) (i) Each Lender's funded portion of the Revolving Loans is intended by the
Lenders to be equal at all times to such Lender's Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by any Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement

47

--------------------------------------------------------------------------------

among them as to the Revolving Loans, the Non-Ratable Loans and the Agent
Advances shall take place on a periodic basis in accordance with the following
provisions:

    (ii) The Agent shall request settlement ("Settlement") with the Lenders on
at least a weekly basis, or on a more frequent basis at Agent's election, (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 11:00 a.m. (London time) on the date of such requested
Settlement (the "Settlement Date"). Each Lender (other than the Bank, in the
case of Non-Ratable Loans and the Agent in the case of Agent Advances) shall
transfer the amount of such Lender's Pro Rata Share of the outstanding principal
amount of the Non-Ratable Loans and Agent Advances with respect to each
Settlement to the London branch of Agent, to Agent's account, not later than
1:00 p.m. (London time), on the Settlement Date applicable thereto. Settlements
may occur during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article 8 have
then been satisfied. Such amounts made available to the Agent shall be applied
against the amounts of the applicable Non-Ratable Loan or Agent Advance and,
together with the portion of such Non-Ratable Loan or Agent Advance representing
the Bank's Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders. If any such amount is not transferred to the Agent by any Lender on the
Settlement Date applicable thereto, the Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to the Revolving Loans (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, and
(B) for itself, with respect to each Agent Advance.

    (iii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender's Pro Rata Share of such Non-Ratable Loan or Agent Advance and
(B) if Settlement has not previously occurred with respect to such Non-Ratable
Loans or Agent Advances, upon demand by Bank or Agent, as applicable, shall pay
to Bank or Agent, as applicable, as the purchase price of such participation an
amount equal to one-hundred percent (100%) of such Lender's Pro Rata Share of
such Non-Ratable Loans or Agent Advances. If such amount is not in fact made
available to the Agent by any Lender, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to Base Rate Revolving Loans.

    (iv) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender's Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.

    (v) Between Settlement Dates, the Agent, to the extent no Agent Advances are
outstanding, may pay over to the Bank any payments received by the Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Bank's Revolving Loans including
Non-Ratable Loans.

48

--------------------------------------------------------------------------------

If, as of any Settlement Date, collections received since the then immediately
preceding Settlement Date have been applied to the Bank's Revolving Loans (other
than to Non-Ratable Loans or Agent Advances in which such Lender has not yet
funded its purchase of a participation pursuant to clause (iii) above), as
provided for in the previous sentence, the Bank shall pay to the Agent for the
accounts of the Lenders, to be applied to the outstanding Revolving Loans of
such Lenders, an amount such that each Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans. During the period between Settlement Dates, the Bank with respect to
Non-Ratable Loans, the Agent with respect to Agent Advances, and each Lender
with respect to the Revolving Loans other than Non-Ratable Loans and Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the actual average daily amount of funds employed by the
Bank, the Agent and the other Lenders.

    (vi) Unless the Agent has received written notice from a Borrower or a
Lender to the contrary, the Agent may assume that the applicable conditions
precedent set forth in Article 8 have been satisfied and the requested Borrowing
will not exceed Availability on any Funding Date for a Revolving Loan or
Non-Ratable Loan.

    (b)  Lenders' Failure to Perform.  All Revolving Loans (other than
Non-Ratable Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loans hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Revolving Loans
hereunder, (ii) no failure by any Lender to perform its obligation to make any
Revolving Loans hereunder shall excuse any other Lender from its obligation to
make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.

    (c)  Defaulting Lenders.  Unless the Agent receives notice from a Lender on
or prior to the Initial Funding Date or, with respect to any Borrowing after the
Initial Funding Date, at least one Business Day prior to the date of such
Borrowing, that such Lender will not make available as and when required
hereunder to the Agent that Lender's Pro Rata Share of a Borrowing, the Agent
may assume that each Lender has made such amount available to the Agent in
immediately available funds on the Funding Date. Furthermore, the Agent may, in
reliance upon such assumption, make available to any Borrower on such date a
corresponding amount. If any Lender has not transferred its full Pro Rata Share
to the Agent in immediately available funds and the Agent has transferred
corresponding amount to any Borrower on the Business Day following such Funding
Date that Lender shall make such amount available to the Agent, together with
interest at the Federal Funds Rate for that day. A notice by the Agent submitted
to any Lender with respect to amounts owing shall be conclusive, absent manifest
error. If each Lender's full Pro Rata Share is transferred to the Agent as
required, the amount transferred to the Agent shall constitute that Lender's
Revolving Loan for all purposes of this Agreement. If that amount is not
transferred to the Agent on the Business Day following the Funding Date, the
Agent will notify the relevant Borrower of such failure to fund and, upon demand
by the Agent, such Borrower shall pay such amount to the Agent for the Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the Interest Rate applicable at the
time to the Revolving Loans comprising that particular Borrowing. The failure of
any Lender to make any Revolving Loan on any Funding Date (any such Lender,
prior to the cure of such failure, being hereinafter referred to as a
"Defaulting Lender") shall not relieve any other Lender of its obligation
hereunder to make a Revolving Loan on that Funding Date. No Lender shall be
responsible for any other Lender's failure to advance such other Lenders' Pro
Rata Share of any Borrowing.

49

--------------------------------------------------------------------------------



    (d)  Retention of Defaulting Lender's Payments.  The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by any Borrower
to the Agent for the Defaulting Lender's benefit; nor shall a Defaulting Lender
be entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan any Borrower the amount of all such payments
received or retained by it for the account of such Defaulting Lender. Any
amounts so loaned to any Borrower shall bear interest at the rate applicable to
Base Rate Revolving Loans and for all other purposes of this Agreement shall be
treated as if they were Revolving Loans, provided, however, that for purposes of
voting or consenting to matters with respect to the Loan Documents and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
"Lender". Until a Defaulting Lender cures its failure to fund its Pro Rata Share
of any Borrowing (A) such Defaulting Lender shall not be entitled to any portion
of the Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the
Lenders which have funded their respective Pro Rata Shares of such requested
Borrowing and shall be allocated among such performing Lenders ratably based
upon their relative Commitments. This Section shall remain effective with
respect to such Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement. The terms of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, or relieve or excuse the performance by each Borrower of its duties
and obligations hereunder.

    (e)  Removal of Defaulting Lender.  At any Borrower's request, the Agent or
an Eligible Assignee reasonably acceptable to the Agent and such Borrower shall
have the right (but not the obligation) to purchase from any Defaulting Lender,
and each Defaulting Lender shall, upon such request, sell and assign to the
Agent or such Eligible Assignee, all of the Defaulting Lender's outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender's Loans, plus accrued interest and fees,
without premium or discount, and shall be subject to the provisions of
Section 11.2(g).

    12.16  Letters of Credit; Intra-Lender Issues.  

    (a)  Notice of Letter of Credit Balance.  On each Settlement Date the Agent
shall notify each Lender of the issuance of all Letters of Credit since the
prior Settlement Date.

    (b)  Participations in Letters of Credit.  

    (i)  Purchase of Participations.  Immediately upon issuance of any Letter of
Credit in accordance with Section 1.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender's Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of any Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

    (ii)  Sharing of Reimbursement Obligation Payments.  Whenever the Agent
receives a payment from any Borrower on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender's
Pro Rata Share of such payment from such Borrower. Each such payment shall be
made by the Agent on the next Settlement Date.

    (iii)  Documentation.  Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement

50

--------------------------------------------------------------------------------

agreements executed in connection therewith, applications for any Letter of
Credit, and such other documentation as may reasonably be requested by such
Lender.

    (iv)  Obligations Irrevocable.  The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of such Borrower for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be subject to
any qualification or exception whatsoever, including any of the following
circumstances:

    (1) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

    (2) the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
other Person and the beneficiary named in any Letter of Credit);

    (3) any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

    (4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

    (5) the occurrence of any Default or Event of Default; or

    (6) the failure of any Borrower to satisfy the applicable conditions
precedent set forth in Article 8.

    (c)  Recovery or Avoidance of Payments; Refund of Payments In Error.  In the
event any payment by or on behalf of any Borrower received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from any
Borrower prior to the date on which any payment is due to the Lenders that such
Borrower will not make such payment in full as and when required, the Agent may
assume that such Borrower has made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent any Borrower has not made such payment in full to the Agent, each Lender
shall repay to the Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

    (d)  Indemnification by Lenders.  To the extent not reimbursed by any
Borrower and without limiting the obligations of any Borrower hereunder, the
Lenders agree to indemnify the Letter of

51

--------------------------------------------------------------------------------

Credit Issuer ratably in accordance with their respective Pro Rata Shares, for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys' fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Letter of Credit Issuer in any way relating to or arising
out of any Letter of Credit or the transactions contemplated thereby or any
action taken or omitted by the Letter of Credit Issuer under any Letter of
Credit or any Loan Document in connection therewith; provided that no Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified. Without
limitation of the foregoing, each Lender agrees to reimburse the Letter of
Credit Issuer promptly upon demand for its Pro Rata Share of any costs or
expenses payable by any Borrower to the Letter of Credit Issuer, to the extent
that the Letter of Credit Issuer is not promptly reimbursed for such costs and
expenses by such Borrower. The agreement contained in this Section shall survive
payment in full of all other Obligations.

    12.17  Concerning the Collateral and the Related Loan Documents.  Subject to
Section 12.21 below, each Lender authorizes and directs the Agent to enter into
the other Loan Documents, for the ratable benefit and obligation of the Agent
and the Lenders. Each Lender agrees that any action taken by the Agent, Majority
Lenders or Required Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Agent, the
Majority Lenders, or the Required Lenders, as applicable, of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders. The
Lenders acknowledge that the Revolving Loans, Term Loans, Agent Advances,
Non-Ratable Loans, Bank Products and all interest, fees and expenses hereunder
constitute one Debt, secured pari passu by all of the Collateral.

    12.18  Field Audit and Examination Reports; Disclaimer by Lenders.  By
signing this Agreement, each Lender:

    (a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a "Report" and collectively, "Reports") prepared by or on behalf of the
Agent;

    (b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

    (c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrowers and their Subsidiaries and will rely significantly upon the Borrowers'
and their Subsidiaries' books and records, as well as on representations of the
Borrowers' and their Subsidiaries' personnel;

    (d) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and

    (e) without limiting the generality of any other indemnification provision
coltained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to any Borrower, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
any Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other

52

--------------------------------------------------------------------------------

Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

    12.19  Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

    12.20  Co-Agents.  None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a "lead arranger," "sole
book manager," or "syndication agent" shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders or other Persons as such. Without limiting the
foregoing, none of the Lenders so identified as a "lead arranger," "sole book
manager," or "syndication agent" shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

    12.21  Security Trustee.  Each Lender, the Letter of Credit Issuer and the
Agent hereby appoints the Security Trustee to act as its trustee under and in
relation to the Security Documents pursuant to this Agreement and to hold the
Trust Property as trustee for the Agent, the Letter of Credit Issuer and Lenders
on the trusts and other terms contained in the Security Documents and the Agent,
the Letter of Credit Issuer and each Lender hereby irrevocably authorizes the
Security Trustee to exercise such rights, powers and discretions as are
specifically delegated to the Security Trustee by the terms of the Security
Documents together with all such rights, powers and discretions as are
reasonably incidental thereto.

    12.22  Successor Security Trustee  

    (a)  Resignation:  The Security Trustee may resign its appointment under any
of this Agreement or the Security Documents at any time by giving not less than
thirty days' notice in writing to that effect to each of the other parties to
this Agreement provided that such resignation shall not become effective until a
successor to the Security Trustee has been appointed and accepted its
appointment in accordance with the following provisions of this Section 12.22
and all necessary documents have been entered into to ensure that the benefit of
the Security Documents is held by such successor.

    (b)  Appointment of Successor:  If the Security Trustee gives notice of its
resignation, the Agent may appoint a successor. If the Agent has not within
sixty days after such notice of resignation appointed a successor to the
Security Trustee which shall have accepted such appointment, the retiring
Security Trustee shall have the right to appoint such a successor itself.

    (c)  Discharge:  If a successor to the Security Trustee is appointed under
the provisions of this Section 12.22, then the retiring Security Trustee shall
be discharged from any further obligations under this Agreement and the Security
Documents but shall remain entitled to the benefit of the provisions of this
Section 12.22 and its successor and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been a party to this Agreement.

    (d)  Disclosure:  The retiring Security Trustee, shall make available to its
successor such documents and records and provide such assistance as the
successor may reasonably request for the purpose of performing its functions
under this Agreement and the Security Documents. Notwithstanding any provision
to the contrary, the Security Trustee shall not be obliged to disclose to any
person any confidential or other information if the disclosure would or might in
its reasonable opinion constitute a breach of any law or fiduciary duty.

53

--------------------------------------------------------------------------------

    12.23  Protection of Security Trustee.  The benefits conferred on the Agent
pursuant to this Article 12 regarding rights to indemnification and the exercise
of its rights, powers, authorizations, discretions, duties and responsibilities
pursuant to this Agreement and any other Loan Document and also pursuant to
Article 14 shall also be conferred, where appropriate, on the Security Trustee
in relation to this Agreement and the Security Documents and references to Agent
in this Article 12 and Article 14 shall be read and construed as references to
the Agent and/or the Security Trustee accordingly.


ARTICLE 13
JOINT AND SEVERAL LIABILITY OF BORROWERS


    13.1  Joint and Several Liability of Borrowers.  

    (a) Each Borrower shall be liable for all amounts due to the Agent, the
Security Trustee and/or any Lender under this Agreement and the other Loan
Documents, regardless of which Borrower actually receives Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which the Agent and/or such Lender accounts for such Loans or other
extensions of credit on its books and records. Each Borrower's obligations with
respect to Loans made to it, and such Borrower's Obligations arising as a result
of the joint and several liability of such Borrower hereunder with respect to
Loans made to any other Borrower hereunder, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of such
Borrower.

    (b) Each Borrower's Obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Loans or other extensions
of credit made to any of the other Borrowers hereunder, and with respect to all
other Obligations of any of the other Borrowers hereunder (including any such
Obligation of any other Borrower in respect of interest accruing after the
commencement by or against such other Borrower of an Insolvency Proceeding,
regardless of whether a claim for such accrued interest is allowed in such
Insolvency Proceeding), shall, to the fullest extent permitted by law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations of any of the other Borrowers or of any
promissory note or other document evidencing all or any part of the Obligations
of any of the other Borrowers, (ii) any incapacity or change in the constitution
of any party to any of the Loan Documents or any related Liens, (iii) the
absence of any attempt to collect any of the Obligations from any of the other
Borrowers, any guarantor of any of such Obligations of any of the other
Borrowers, or any other security therefor, or the absence of any other action to
enforce the same, (iv) the waiver, consent, variation, extension, forbearance or
granting of any indulgence by the Agent and/or any Lender with respect to any
provision of any instrument evidencing the Obligations of any of the other
Borrowers, or any part thereof, or any other agreement now or hereafter executed
by any of the other Borrowers and delivered to the Agent and/or any Lender,
(v) the failure by the Security Trustee, the Agent and/or any Lender to take any
steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for any of the Obligations of any of the
other Borrowers, (vi) the Agent's and/or any Lender's election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the U.S. Bankruptcy Code, (vii) any borrowing or grant of
a security interest by any other Borrower as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code, (viii) the disallowance of all or any
portion of the Agent's and/or any Lender's claim(s) for the repayment of the
Obligations of any of the other Borrowers under Section 502 of the U.S.
Bankruptcy Code, or (ix) any other circumstances which might constitute a legal
or equitable discharge or defense of a guarantor or of any of the other
Borrowers or which might prejudicially affect the rights or remedies of the
Agent or the Lenders under the Loan Documents or otherwise conferred by law.
With respect to any Borrower's Obligations arising as a result of the joint and
several liability of

54

--------------------------------------------------------------------------------

such Borrower hereunder with respect to Loans or other extensions of credit made
to any of the other Borrowers hereunder or any other Obligations of any of the
other Borrowers hereunder, such Borrower waives, until all Obligations of all
Borrowers shall have been paid in full and this Agreement shall have been
terminated, (i) any right to enforce any right of indemnity, contribution
(including under Section 13.2 below) or subrogation or any remedy which the
Security Trustee, the Agent and/or any Lender now has or may hereafter have
against any of the other Borrowers or any endorser or guarantor of all or any
part of the Obligations of any of the other Borrowers or to claim or prove in a
winding up or dissolution of any other Borrower or obligor in competition with
the Agent or the Lenders and (ii) any benefit of, and any right to participate
in, any security or collateral given to the Security Trustee, the Agent and/or
any Lender to secure payment of any of the Obligations of any of the other
Borrowers or any other liability of any of the other Borrowers to the Security
Trustee, the Agent and/or any Lender.

    (c) Without limiting the Agent's or any Lender's rights against any
Borrower, upon any Event of Default, the Agent may proceed directly and at once,
without notice, against each Borrower to collect and recover the full amount, or
any portion, of the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or collateral for any of
the Obligations. Each Borrower consents and agrees that the Agent shall be under
no obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of the Obligations.

    13.2  Contribution and Indemnification among the Borrowers.  To the extent
that any Borrower (the "Paying Borrower") shall, as a joint and several obligor
in respect of Obligations of any other Borrower, repay any Loans made to any
other Borrower hereunder or other Obligations incurred directly and primarily by
any other Borrower (such other Borrower herein called the "Incurring Borrower",
and the payment made by the Paying Borrower for Loans made to or Obligations
incurred by the Incurring Borrower herein called an "Accommodation Payment"),
then the Paying Borrower shall be entitled to reimbursement of such
Accommodation Payment from the Incurring Borrower and shall further be entitled
to contribution and indemnification from, and to be reimbursed by, each of the
other Borrowers (the "Other Borrowers") in an amount, for each such Other
Borrower, equal to a fraction of such Accommodation Payment, the numerator of
which is such Other Borrower's "Allocable Amount" (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the Borrowers
other than the Incurring Borrower. As of any date of determination, the
"Allocable Amount" of any Borrower (other than the Incurring Borrower) in
respect of any Accommodation Payment shall be equal to the maximum amount of
liability for such Accommodation Payment which could be asserted against such
Borrower hereunder without (i) rendering such Borrower "insolvent" within the
meaning of Section 101(31) of the U.S. Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act ("UFTA") or Section 2 of the Uniform Fraudulent
Conveyance Act ("UFCA"), (ii) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the U.S. Bankruptcy
Code, Section 4 of the UFTA, or Section 5 of the UFCA, (iii) leaving such
Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the U.S. Bankruptcy Code or Section 4 of the UFTA, or Section 5
of the UFCA, or (iv) in the case of a Borrower that is organized or registered
outside of the United States of America, voiding or making unenforceable or
illegal such liability or payment as against such Borrower under applicable
foreign law. All rights and claims of contribution, indemnification and
reimbursement under this section shall be subordinate in right of payment to the
prior payment in full of all Obligations of all the Borrowers. The provisions of
this section shall, to the extent expressly inconsistent with any provision in
any Loan Document, supersede such inconsistent provision. The failure or
inability of any Borrower to recover from any other Borrower such other
Borrower's share of any Accommodation Payment made by such Borrower, or the
unenforceability as to any Borrower of any of the foregoing provisions of this
Section 13.2, shall not limit or otherwise affect any Borrower's joint and
several obligations hereunder. In no event shall any Paying Borrower be entitled
to any payment from the other Borrowers in respect

55

--------------------------------------------------------------------------------

of any Accommodation Payment made by such Paying Borrower in excess of the
amount of such Accommodation Payment.

    13.3  Waiver.  Each Borrower hereby waives and agrees not to assert or take
advantage of: (i) any defense now existing or hereafter arising based upon any
legal disability or other defense of any other Borrower or any guarantor or
other Person, or by reason of the cessation or limitation of the liability of
any other Borrower or any guarantor or other Person from any cause other than
full payment and performance of all obligations due under this Agreement or any
of the other Loan Documents; (ii) any defense based upon any lack of authority
of the officers, directors, partners or agents acting or purporting to act on
behalf of any other Borrower or any guarantor or other Person, or any defect in
the formation of any other Borrower or any guarantor or other Person; (iii) the
unenforceability or invalidity of any security or guaranty or the lack of
perfection or continuing perfection, or failure of priority of any security for
the Obligations; (iv) any and all rights and defenses arising out of an election
of remedies by the Agent or any Lender, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for an Obligation,
has destroyed such Borrower's rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise; (v) any defense based upon any failure to disclose to
such Borrower any information concerning the financial condition of any other
Borrower or any guarantor or other Person or any other circumstances bearing on
the ability of any other Borrower or any guarantor or other Person to pay and
perform all obligations due under this Agreement or any of the other Loan
Documents; (vi) any failure by the Security Trustee, the Agent or any Lender to
give notice to any Borrower or any guarantor or other Person of the sale or
other disposition of security, and any defect in notice given by the Security
Trustee, the Agent or any Lender in connection with any such sale or disposition
of security; (vii) any failure of the Security Trustee, the Agent or any Lender
to comply with applicable laws in connection with the sale or disposition of
security, including, without limitation, any failure by the Lender to conduct a
commercially reasonable sale or other disposition of such security; (viii) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal, or that reduces a surety's or guarantor's
obligations in proportion to the principal's obligation; (ix) any use of cash
collateral under Section 363 of the U.S. Bankruptcy Code; (x) any defense based
upon an election by the Agent or any Lender, in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code or any successor statute; (xi) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the U.S.
Bankruptcy Code or otherwise; (xii) any right of subrogation, any right to
enforce any remedy which the Agent or any Lender may have against any other
Borrower or any guarantor or other Person and any right to participate in, or
benefit from, any security now or hereafter held by the Security Trustee, the
Agent or any Lender for the Obligations; (xiii) presentment, demand, protest and
notice of any kind, including notice of acceptance of this Agreement and of the
existence, creation or incurring of new or additional Obligations; (xiv) the
benefit of any statute of limitations affecting the liability of any other
Borrower or any guarantor or other Person, enforcement of this Agreement or any
other Loan Documents, the liability of any Borrower hereunder or the enforcement
hereof; (xv) all notices of intention to accelerate and/or notice of
acceleration of the Obligations; (xvi) relief from any applicable valuation or
appraisement laws; (xvii) any other action by the Security Trustee, the Agent or
any Lender, whether authorized by this Agreement or otherwise, or any omission
by the Security Trustee, the Agent or any Lender or other failure of the
Security Trustee, the Agent or any Lender to pursue, or delay in pursuing, any
other remedy in its power; (xviii) any and all claims and/or rights of
counterclaim, recoupment, setoff or offset; and (xix) any defense based upon the
application of the proceeds of a Loan for purposes other than the purposes
represented by the Borrowers or intended or understood by the Agent or any
Lender or any Borrower. Each Borrower agrees that the payment and performance of
all Obligations or any part thereof or other act which tolls any statute of
limitations applicable to this Agreement or the other Loan Documents shall
similarly

56

--------------------------------------------------------------------------------

operate to toll the statute of limitations applicable to such Borrower's
liability hereunder. Without limiting the generality of the foregoing or any
other provision hereof, each Borrower further waives any and all rights and
defenses that such Borrower may have because the debt of the Borrowers is
secured by real property of other Borrowers; this means, among other things,
that: (1) the Lenders may collect from such Borrower without first foreclosing
on any real or personal property collateral pledged by any other Borrower,
(2) if the Security Trustee, the Agent or any Lender forecloses on any real
property collateral pledged by any other Borrower, then (A) the amount of the
debt may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Security Trustee, the Agent or any Lender may collect from such Borrower
even if the Security Trustee, the Agent or any Lender, by foreclosing on the
real property collateral, has destroyed any right such Borrower may have to
collect from any other Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses each Borrower may have because the
Obligations are secured by real property of any other Borrower. Each Borrower
acknowledges and agrees that California Civil Code Section 2856 authorizes and
validates waivers of a guarantor's rights of subrogation and reimbursement and
waivers of certain other rights and defenses available to a guarantor under
California law. Based on the preceding sentence and without limiting the
generality of the foregoing waivers contained in this subparagraph or any other
provision hereof, each Borrower expressly waives to the extent permitted by law
any and all rights and defenses (except the defense of indefeasible final
payment in full), including without limitation any rights of subrogation,
reimbursement, indemnification and contribution (except contribution pursuant to
this Agreement), which might otherwise be available to such Borrower under
California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433 and under
California Code of Civil Procedure Sections 580a, 580b, 580d and 726 (or any of
such sections), or any other jurisdiction to the extent the same are applicable
to this Agreement or the agreements, covenants or obligations of any Borrower
hereunder.

    13.4  Independent Investigation.  Each Borrower is fully aware of the
financial condition of the Borrowers, and is executing and delivering this
Agreement based solely upon such Borrower's own independent investigation of all
matters pertinent hereto and is not relying in any manner upon any
representation or statement by the Agent or any Lender. Each Borrower hereby
assumes full responsibility for obtaining any additional information concerning
the financial condition of the Borrowers or any other guarantor or their
respective properties, financial condition and prospects and any other matter
pertinent hereto as such Borrower may desire, and such Borrower is not relying
upon or expecting the Agent or any Lender to furnish to such Borrower any
information now or hereafter in the possession of the Agent or any Lender
concerning the same or any other matter. By executing this Agreement, each
Borrower knowingly accepts the full range of risks encompassed within a contract
of this type, which risks such Borrower acknowledges. No Borrower shall have the
right to require the Agent or any Lender to obtain or disclose any information
with respect to the Obligations, the financial condition or prospects of any
Borrower, the ability of any Borrower to pay or perform the Obligations, the
existence, perfection, priority or enforceability of any collateral security for
any or all of the Obligations, the existence or enforceability of any other
guaranties of all or any part of the Obligations, any action or non-action on
the part of the Agent or any Lender, any Borrower or any other Person, or any
other event, occurrence, condition or circumstance whatsoever.

    13.5  Stay of Acceleration.  If demand for, or acceleration of the time for,
payment by any Borrower to any Lender or the Agent or the Security Trustee of
any Obligations of any Borrower is stayed upon the commencement of any case
under any Bankruptcy Code for such Borrower, all such Obligations otherwise
subject to demand for payment or acceleration under the terms of this Agreement
or any other Loan Document shall nonetheless be payable by each other Borrower
hereunder forthwith on demand by the Agent.

57

--------------------------------------------------------------------------------



    13.6  Subrogation.  No payment by any Borrower pursuant to Article 13 or
other satisfaction of the Obligations of the Borrowers under Article 13 shall
entitle it, by subrogation to the rights of any Lender or the Agent or the
Security Trustee, or by right of contribution, reimbursement, exoneration or
otherwise, to any payment from any Borrower or out of the property of any
Borrower, except after the payment in full to all the Lenders and the Agent and
the Security Trustee of all sums which are or may become payable to any of them
at any time or from time to time by the Borrowers under this Agreement or any
other Loan Document and the termination of this Agreement. Upon the payment in
full of all sums referred to in the immediately preceding sentence and the
termination of this Agreement, the Borrowers shall be subrogated to the rights
of the Lenders and the Agent and the Security Trustee hereunder to the extent of
any payments made by them under their guaranty contained herein.

    13.7  Cumulative Remedies.  The Agent may pursue its rights and remedies
under this Article 13 and shall be entitled to payment from the Borrowers under
this Article 13 notwithstanding any other guarantee of or security for all or
any part of the Obligations of the Borrowers or any other Person, and
notwithstanding any action taken or omitted to be taken by any Lender or the
Agent or the Security Trustee to enforce any of its rights or remedies against
any Borrower or any other Person hereunder or under such other guarantee or with
respect to any other security.

    13.8  Additional Waivers.  Except for notices and demands expressly provided
for herein, the Borrowers hereby waive diligence, presentment, demand of
payment, protest and all notices (whether of nonpayment, dishonor, protest or
otherwise) with respect to the Obligations, notice of acceptance of the guaranty
by the Borrowers contained in this Article 13 and of the incurrence by any
Borrower of any Obligation and all demands whatsoever.

    13.9  Survival of Obligations.  The provisions of Article 13 shall continue
in effect and be binding upon the Borrowers until all of the Obligations have
been paid in full and this Agreement is terminated. The liability of the
Borrowers under this Article 13 shall be reinstated and revived with respect to
any amount at any time paid to or for the account of any Lender or the Agent or
the Security Trustee by any Borrower or any other Person which is thereafter
required to be, and that is, restored and returned by such Lender or the Agent
or the Security Trustee to such Borrower or such Person, or its trustee or
receiver or similar official, upon the bankruptcy, insolvency or reorganization
of such Borrower or such Person, or for any other reason, all as though such
amount had not been paid by such Borrower or such Person.


ARTICLE 14
MISCELLANEOUS


    14.1  No Waivers; Cumulative Remedies.  No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement thereto, or in any other agreement between or among
one or more Borrowers, and the Agent and/or any Lender, or delay by the Agent or
any Lender in exercising the same, will operate as a waiver thereof. No waiver
by the Agent or any Lender will be effective unless it is in writing, and then
only to the extent specifically stated. No waiver by the Agent or the Lenders on
any occasion shall affect or diminish the Agent's and each Lender's rights
thereafter to require strict performance by each Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent's and each
Lender's rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

    14.2  Severability.  The illegality or unenforceability of any provision of
this Agreement or any Loan Document or any instrument or agreement required
hereunder shall not in any way affect or

58

--------------------------------------------------------------------------------

impair the legality or enforceability of the remaining provisions of this
Agreement or any instrument or agreement required hereunder.

    14.3  Governing Law; Choice of Forum; Service of Process.  

    (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED
TO THE CONFLICT OF LAWS PROVISIONS, PROVIDED THAT ISSUES WITH RESPECT TO
CREATION, PERFECTION, AND ENFORCEMENT OF LIENS UNDER ARTICLE 9 OF THE UCC MAY
GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9
OF THE UCC) OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND THE LENDERS
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

    (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES OF AMERICA LOCATED IN SANTA CLARA COUNTY, CALIFORNIA, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE SECURITY
TRUSTEE, THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
BORROWERS, THE SECURITY TRUSTEE, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
SECURITY TRUSTEE, THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

    (c) EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO SUCH BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

    (d) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY,
ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT INCLUDING ANY CLAIM BASED
ON OR ARISING FROM AN ALLEGED TORT, SHALL AT THE REQUEST OF EITHER PARTY HERETO
BE DETERMINED BY BINDING ARBITRATION. The arbitration shall be conducted in
accordance with the United States Arbitration Act (Title 9, U.S. Code),
notwithstanding any choice of law provision in this Agreement, and under the
Commercial Rules of the American Arbitration Association ("AAA").

59

--------------------------------------------------------------------------------

The arbitrator(s) shall give effect to statutes of limitation in determining any
claim. Any controversy concerning whether an issue is arbitrable shall be
determined by the arbitrator(s). Judgment upon the arbitration award may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuant to a provisional or ancillary remedy
shall not constitute a waiver of the right of either party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief.

    (e) Notwithstanding the provisions of (d) above, no controversy or claim
shall be submitted to arbitration without the consent of all parties if, at the
time of the proposed submission, such controversy or claim arises from or
related to an obligation to the Lenders which is secured by real estate property
collateral (exclusive of real estate space lease assignments). If all the
parties do not consent to submission of such a controversy or claim to
arbitration, the controversy or claim shall be determined as provided in
Section 13.3(f).

    (f)  At the request of either party a controversy or claim which is not
submitted to arbitration as provided and limited in Section 13.3(d) and (e)
shall be determined by judicial reference. If such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in
AAA-sponsored proceedings. The presiding referee of the panel, or the referee if
there is a single referee, shall be an active attorney or retired judge.
Judgment upon the award rendered by such referee or referees shall be entered in
the court in which such proceeding was commenced.

    (g) No provision of Sections (d) through (g) shall limit the right of the
Security Trustee, the Agent or the Lenders to exercise self-help remedies such
as setoff, foreclosure against or sale of any real or personal property
collateral or security, or obtaining provisional or ancillary remedies from a
court of competent jurisdiction before, after, or during the pendency of any
arbitration or other proceeding. The exercise of a remedy does not waive the
right of either party to resort to arbitration or reference. At the Agent's
option, foreclosure under a deed of trust or mortgage may be accomplished either
by exercise of power of sale under the deed of trust or mortgage or by judicial
foreclosure.

    14.4  WAIVER OF JURY TRIAL.  SUBJECT TO THE PROVISIONS OF SECTION 14.3(d),
THE BORROWERS, THE LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWERS, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

    14.5  Survival of Representations and Warranties.  All of the Borrowers'
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

60

--------------------------------------------------------------------------------

    14.6  Other Security and Guaranties.  The Agent and/or the Security Trustee,
may, without notice or demand and without affecting any Borrower's obligations
hereunder, from time to time: (a) take from any Person and hold collateral
(other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

    14.7  Fees and Expenses.  The Borrowers agree to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) costs and expenses
(including reasonable attorneys' and paralegals' fees and disbursements) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien and title searches and title insurance; (d) taxes, fees and
other charges for recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent's
Liens (including costs and expenses paid or incurred by the Agent in connection
with the consummation of Agreement); (e) sums paid or incurred to pay any amount
or take any action required of any Borrower under the Loan Documents that such
Borrower fails to pay or take; (f) costs of appraisals, inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and any Borrower's operations by the Agent plus
the Agent's then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $750 per day (or
portion thereof) for each Person retained or employed by the Agent with respect
to each field examination or audit); and (g) costs and expenses of forwarding
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining Payment Accounts and lock boxes, and costs and expenses of
preserving and protecting the Collateral. In addition, the Borrowers agree to
pay costs and expenses incurred by the Agent (including Attorneys' Costs) to the
Agent, for its benefit, on demand, and to the other Lenders for their benefit,
on demand, and all reasonable fees, expenses and disbursements incurred by such
other Lenders for one law firm retained by such other Lenders, in each case,
paid or incurred to obtain payment of the Obligations, enforce the Agent's
Liens, sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the Loan Documents, or to defend any claims made or threatened
against the Agent or any Lender arising out of the transactions contemplated
hereby (including preparations for and consultations concerning any such
matters). The foregoing shall not be construed to limit any other provisions of
the Loan Documents regarding costs and expenses to be paid by any Borrower. All
of the foregoing costs and expenses shall be charged to any Borrower's Loan
Account as Revolving Loans as described in Section 3.7.

61

--------------------------------------------------------------------------------

    14.8  Notices.  Except as otherwise provided herein, all notices, demands
and requests that any party is required or elects to give to any other shall be
in writing, or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including, but not limited to, delivery by overnight mail and courier
service, (b) four (4) days after it shall have been mailed by United States
mail, first class, certified or registered, with postage prepaid, or (c) in the
case of notice by such a telecommunications device, when properly transmitted,
in each case addressed to the party to be notified as follows:

    If to the Agent or to the Bank:
 
 
 
 
Bank of America, N.A.
55 South Lake Avenue
Pasadena, California 91101
Attention: Stephen King
Telecopy No.: (626) 578-6143
 
 
with copies to:
 
 
 
 
Buchalter, Nemer, Fields & Younger
601 South Figueroa, Suite 2400
Los Angeles, California 90017-5704
Attention: Robert Davidson
Telecopy No.: (213) 896-0400
 
 
If to any Borrower:
 
 
 
 
3Com Europe Limited
Boundary Way
Hemel Hempstead HP2 7YU, England
Attn: Graham Roberts
Telecopy No.: 44.144.243.2250
 
 
with copies to:
 
 
 
 
c/o 3Com Corporation
5400 Bayfront Plaza
Santa Clara, California 95052
Attn: Chief Financial Officer
Telecopy No.: (408) 326-6857
 
 
with a copy to the attention of the General Counsel
 
 
 
 
Telecopy No.: (408) 326-6434
 
 
with copies to:
 
 
 
 
Gray Cary Ware & Freidenrich LLP
400 Hamilton Avenue
Palo Alto, California 94301
Attention: Craig Tighe, Esq.
Telecopy No.: (650) 833-2001

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

62

--------------------------------------------------------------------------------

    14.9  Waiver of Notices.  Unless otherwise expressly provided herein, each
Borrower waives presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Borrower which the
Agent or any Lender may elect to give shall entitle such Borrower to any or
further notice or demand in the same, similar or other circumstances.

    14.10  Binding Effect.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective representatives, successors, and
assigns of the parties hereto; provided, however, that no interest herein may be
assigned by any Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

    14.11  Indemnity of the Agent, the Security Trustee and the Lenders by the
Borrowers.  

    (a) The Borrowers agree to defend, indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"); provided, that no such Borrower shall have any
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities finally determined by a court of competent jurisdiction to result
primarily from the willful misconduct of such Indemnified Person. The agreements
in this Section shall survive payment of all other Obligations.

    (b) The Borrowers agree to indemnify, defend and hold harmless the
Agent-Related Persons and the Lenders from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance relating to any Borrower's or any of its Subsidiaries' operations,
business or property. This indemnity will apply whether the hazardous substance
is on, under or about any Borrower's or any of its Subsidiaries' property or
operations or property leased to any Borrower or any of its Subsidiaries. The
indemnity includes but is not limited to Attorneys Costs. The indemnity extends
to the Agent and the Lenders, their parents, affiliates, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys and assigns.
"Hazardous substances" means any substance, material or waste that is or becomes
designated or regulated as "toxic," "hazardous," "pollutant," or "contaminant"
or a similar designation or regulation under any federal, state or local law
(whether under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including petroleum or natural gas. This
indemnity will survive repayment of all other Obligations.

    14.12  Limitation of Liability.  NO CLAIM MAY BE MADE BY ANY BORROWER, ANY
LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,

63

--------------------------------------------------------------------------------

CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT
OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION
OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER AND EACH LENDER
HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

    14.13  Final Agreement.  This Agreement and the other Loan Documents are
intended by the Borrowers, the Agent, the Security Trustee and the Lenders to be
the final, complete, and exclusive expression of the agreement between them.
This Agreement supersedes any and all prior oral or written agreements relating
to the subject matter hereof. No modification, rescission, waiver, release, or
amendment of any provision of this Agreement or any other Loan Document shall be
made, except by a written agreement signed by the Borrowers and a duly
authorized officer of each of the Agent, the Security Trustee and the requisite
Lenders.

    14.14  Counterparts.  This Agreement may be executed in any number of
counterparts, and by the Agent, the Security Trustee, each Lender and each
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

    14.15  Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.

    14.16  Right of Setoff.  In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower, any such notice being waived by each
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of any Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the relevant
Borrower and the Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. NOTWITHSTANDING THE FOREGOING, NO
LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF, BANKER'S LIEN, OR THE LIKE AGAINST
ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY BORROWER HELD OR MAINTAINED BY SUCH
LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

    14.17  Confidentiality.  

    (a) Each Borrower hereby consents that the Agent and each Lender may issue
and disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including, subject to the
Borrowers' prior written approval, the name and address of any Borrower and a
general description of such Borrower's business and may use such Borrower's name
in advertising and other promotional material.

    (b) Agent and each Lender severally agree to maintain the confidentiality of
all information identified as "confidential" or "secret" by the Borrowers and
provided to the Agent or such Lender by or on behalf of the Borrowers, under
this Agreement or any other Loan Document,

64

--------------------------------------------------------------------------------

except to the extent that such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Agent or
such Lender, or (ii) was or becomes available on a nonconfidential basis from a
source other than the Borrowers, provided that such source is not bound by a
confidentiality agreement with the Borrowers known to the Agent or such Lender;
provided, however, that the Agent, the Security Trustee and any Lender may
disclose such information (1) at the request or pursuant to any requirement of
any Governmental Authority to which the Agent or such Lender is subject or in
connection with an examination of the Agent, the Security Trustee or such Lender
by any such Governmental Authority; (2) pursuant to subpoena or other court
process; (3) when required to do so in accordance with the provisions of any
applicable Requirement of Law; (4) to the extent reasonably required in
connection with any litigation or proceeding (including, but not limited to, any
bankruptcy proceeding) to which the Agent, any Lender or their respective
Affiliates may be party; (5) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(6) to the Agent's, the Security Trustee's or such Lender's independent
auditors, accountants, attorneys and other professional advisors; (7) to any
prospective Participant or Assignee under any Assignment and Acceptance, actual
or potential, provided that such prospective Participant or Assignee agrees to
keep such information confidential to the same extent required of the Agent, the
Security Trustee and the Lenders hereunder; (8) as expressly permitted under the
terms of any other document or agreement regarding confidentiality to which each
Borrower is party or is deemed party with the Agent, the Security Trustee or
such Lender, and (9) to its Affiliates provided such Affiliates are subject to a
confidentiality agreement substantially identical to this Section 13.17(b).

    14.18  Conflicts with Other Loan Documents.  Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.

    14.19  Non-Public Information.  Agent and Lenders acknowledge that
information provided by the Borrowers in connection herewith contains material,
non-public information concerning the Borrowers. Agent and Lenders agree not to
use any non-public information provided herein or in connection herewith in
violation of applicable restrictions imposed by United States securities laws on
the purchase and sale of securities by any person who has received material,
non-public information from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information.

    14.20  Designation of 3Com Europe as Agent of Borrowers.  Each Borrower
hereby designates and appoints 3Com Europe ("Administrative Borrower") and each
officer thereof as the agent and attorney-in-fact of such Borrower for all
purposes of this Agreement, including for the purpose of executing and
delivering all documents, instruments and certificates contemplated herein and
modifications thereof, giving and receiving notices and instructions, and making
requests, hereunder and otherwise communicating with the Agent and the Lenders
(including receiving the monthly Loan Account statements referred to in
Section 4.11). The Agent and the Lenders may assume that such appointment and
designate has not been revoked unless and until written notice of revocation is
actually received by the Agent and the Lenders. Accordingly, the Agent and the
Lenders may give notices and instruction to any Borrower through the
Administrative Borrower and may accept and act upon any notices, instructions
and requests given by the Administrative Borrower, or any officer thereof, on
behalf of any Borrower, and any such notice, request and instructions shall be
binding upon such Borrower until the Agent and the Lenders actually receive
notice from such Borrower of its revocation of such appointment and designation
of the Administrative Borrower as such Borrower's agent and attorney-in-fact.
Notwithstanding such appointment and designation, the Agent and the

65

--------------------------------------------------------------------------------

Lenders may also deal directly with, and give and receive notices, instructions
and requests to and from, any Borrower. If conflicting instructions are received
from a Borrower and from the Administrative Borrower, or any officer thereof,
acting as agent or attorney-in-fact for such Borrower, the notice, instruction
or request of such Borrower shall prevail, unless the Agent or the Lenders have,
prior to their receipt of such notice, instruction or request from such
Borrower, acted on a contrary notice, instruction or request from the
Administrative Borrower, or any officer thereof, acting as agent and/or
attorney-in-fact for such Borrower. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all or any of the Borrowers, shall be valid and effective
if given or taken only by the Administrative Borrower, whether or not any
Borrower joins therein.

66

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as a Deed on
the date first above written.

    "BORROWER"
 
 
3COM Technologies
 
 
By:


--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------


 
 
in the presence of:
 
 


--------------------------------------------------------------------------------

Witness
 
 
"BORROWER"
 
 
3COM EUROPE LIMITED
 
 
By:


--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------


 
 
in the presence of:
 
 


--------------------------------------------------------------------------------

Witness
 
 
"AGENT"/"SECURITY TRUSTEE"
 
 
BANK OF AMERICA, N.A., as the Agent
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President
 
 
"BANK"
 
 
BANK OF AMERICA, N.A., as the Bank
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President

67

--------------------------------------------------------------------------------


 
 
"LENDERS"
 
 
BANK OF AMERICA, N.A.,
as a Lender
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President
 
 
FOOTHILL CAPITAL CORPORATION, as a Lender
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
 
By:


--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
CONGRESS FINANCIAL
CORPORATION (WESTERN), as a Lender
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President
 
 
THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:


--------------------------------------------------------------------------------

                                      , Vice President

68

--------------------------------------------------------------------------------




ANNEX A
to
Credit Agreement

Definitions


    1.  Capitalized terms used in the Loan Documents shall have the following
respective meanings (unless otherwise defined therein), and all section
references in the following definitions shall refer to sections of the
Agreement:

    "Accounts" means, as to any Person, all of such Person's now owned or
hereafter acquired or arising accounts, as defined in the Security Documents,
including any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance.

    "Account Debtor" means each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangibles (including a payment
intangible).

    "ACH Transactions" means any cash management or related services including
the automatic clearing house transfer of funds by the Bank for the account of
any Borrower pursuant to agreement or overdrafts.

    "Administrative Borrower" has the meaning set forth in Section 14.20.

    "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, five percent (5%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

    "Agent" means the Bank, solely in its capacity as agent for the Lenders, and
any successor agent.

    "Agent Advances" has the meaning specified in Section 1.2(i).

    "Agent-Related Persons" means the Agent, together with its Affiliates, and
the officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

    "Aggregate Revolver Outstandings" means, at any date of determination: the
sum of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

    "Agreement" means the Credit Agreement to which this Annex A is attached, as
from time to time amended, supplemented, modified or restated.

    "Anniversary Date" means each anniversary of the Closing Date.

    "Applicable Margin" means

    (i)  with respect to Base Rate Revolving Loans and all other Obligations
(other than Base Rate Term Loans and LIBOR Rate Loans), 1.00%;

    (ii) with respect to Base Rate Term Loans, 1.25%;

    (iii) with respect to LIBOR Revolving Loans, 2.75%; and

    (iv) with respect to LIBOR Term Loans, 3.00%.

    "Assignee" has the meaning specified in Section 11.2(a).

    "Assignment and Acceptance" has the meaning specified in Section 11.2(a).

ANNEX A–1

--------------------------------------------------------------------------------

    "Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent.

    "Availability" means at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves other than Reserves
deducted in the calculation of the Borrowing Base, minus (c) the Aggregate
Revolver Outstandings.

    "Bank" means Bank of America, N.A., a national banking association, or any
successor entity thereto.

    "Bank Products" means any one or more of the following types of services or
facilities extended to any Borrower or its Subsidiaries by the Bank or any
affiliate of the Bank in reliance on the Bank's agreement to indemnify such
affiliate: (i) credit cards; (ii) ACH Transactions; (iii) cash management,
including controlled disbursement services; (iv) Hedge Agreements; and
(v) guaranties for the benefit of any Borrower or its Subsidiaries.

    "Bank Product Reserves" means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

    "Bankruptcy Code" means Title 11 of the United States Code (11 U.S.C. § 101
et seq.) (herein "U.S. Bankruptcy Code") and any bankruptcy or insolvency law
and regulation of any other applicable jurisdiction.

    "Base Rate" means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Bank in Charlotte, North Carolina
as its "prime rate" (the "prime rate" being a rate set by the Bank based upon
various factors including the Bank's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.

    "Base Rate Loans" means, collectively, the Base Rate Revolving Loans and the
Base Rate Term Loans.

    "Base Rate Revolving Loan" means a Revolving Loan during any period in which
it bears interest based on the Base Rate.

    "Base Rate Term Loan" means any portion of a Term Loan during any period in
which such portion bears interest based on the Base Rate.

    "Blocked Account Agreement" means any agreement among one or more of the
Borrowers, the Agent and a Clearing Bank, in form and substance reasonably
satisfactory to the Agent, concerning the collection of payments which represent
the proceeds of Accounts or of any other Collateral.

    "Borrowers" has the meaning given that term in the preamble to the
Agreement.

    "Borrowing" means a borrowing hereunder by a Borrower consisting of
Revolving Loans or Term Loans made on the same day by the Lenders to such
Borrower or by Bank in the case of a Borrowing funded by Non-Ratable Loans or by
the Agent in the case of a Borrowing consisting of an Agent Advance, or the
issuance of Letters of Credit hereunder.

    "Borrowing Base" means, at any time, an amount equal to the sum of (a) 85%
of the Net Amount of Eligible Accounts; plus (b) the least of (i) the Maximum
Inventory Loan Amount, (ii) 35% of Eligible Inventory valued at the lower of
cost (on a first-in, first-out basis) or market and excluding any intercompany
profit, or (iii) 80% of the net recovery value of appraised Eligible Inventory;
minus (c) Reserves from time to time established by the Agent in its reasonable
credit judgment.

ANNEX A–2

--------------------------------------------------------------------------------

    "Borrowing Base Certificate" means a certificate by a Responsible Officer of
Administrative Borrower, substantially in the form of Exhibit B (or another form
acceptable to the Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Agent. All calculations of the Borrowing Base
in connection with the preparation of any Borrowing Base Certificate shall
originally be made by Administrative Borrower and certified to the Agent;
provided, that the Agent shall have the right to review and adjust, in the
exercise of its reasonable credit judgment, any such calculation (1) to reflect
its reasonable estimate of declines in value of any of the Collateral described
therein, and (2) to the extent that such calculation is not in accordance with
this Agreement.

    "Business Day" means (a) any day that is not a Saturday, Sunday, or a day on
which banks in London, Grand Cayman or Charlotte, North Carolina are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

    "Capital Adequacy Regulation" means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

    "Capital Lease" of a Person means any lease of property by such Person
which, in accordance with GAAP, should be reflected as a capital lease on the
balance sheet of such Person.

    "Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equity interests, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights, options to purchase or other rights to acquire
any of the foregoing.

    "Cash Collateral" has the meaning set forth in Section 1.4 (g).

    "Cash Equivalents" means highly liquid debt investments acquired with a
remaining maturity of three months or less.

    "Cash Management Investments" means, for any Person, such Person's (a) cash
and Cash Equivalents, (b) deposit accounts, (c) Investment Property, and
(d) Short Term Investments.

    "Cayman Debenture" means the Syndicated Composite Guarantee and Debenture of
even date herewith among 3Com Holdings Limited, 3Com Technologies and Security
Trustee, for the benefit of Lenders.

    "Chattel Paper" means, as to any Person, all of such Person's now owned or
hereafter acquired chattel paper, as defined in the UCC, including electronic
chattel paper.

    "Clearing Bank" means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

    "Closing Date" means the date of this Agreement.

    "Code" means the Internal Revenue Code of 1986.

    "Collateral" means all of the Borrowers' real and personal property and all
other assets of any Person, including the "Charged Assets" as defined in
Security Documents, from time to time subject to Lenders' Liens securing payment
or performance of the Obligations.

    "Commitment" means, at any time with respect to a Lender, the principal
amount set forth beside such Lender's name under the heading "Commitment" on
Schedule 1.2 attached to the Agreement or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a

ANNEX A–3

--------------------------------------------------------------------------------

Lender hereunder in accordance with the provisions of Section 11.2, as such
Commitment may be adjusted from time to time in accordance with the provisions
of Section 11.2, and "Commitments" means, collectively, the aggregate amount of
the commitments of all of the Lenders.

    "Contaminant" means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
("PCBs"), or any constituent of any such substance or waste.

    "Continuation/Conversion Date" means the date on which a Loan is converted
into or continued as a LIBOR Rate Loan.

    "Credit Support" has the meaning specified in Section 1.4(a).

    "Debt" means, with respect to any Person and without duplication, all
liabilities, obligations and indebtedness of such Person to any other Person, of
any kind or nature, now or hereafter owing, arising, due or payable, howsoever
evidenced, created, incurred, acquired or owing, whether primary, secondary,
direct, contingent, fixed or otherwise, consisting of indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables or
credit memoranda, but including (a) all Obligations; (b) all obligations and
liabilities of any other Person secured by any Lien on such Person's property,
even though such Person shall not have assumed or become liable for the payment
thereof; provided, however, that all such obligations and liabilities which are
limited in recourse to such property shall be included in Debt only to the
extent of the book value of such property as would be shown on a balance sheet
of such Person prepared in accordance with GAAP; (c) all obligations or
liabilities created or arising under any Capital Lease or conditional sale or
other title retention agreement with respect to property used or acquired by
such Person, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of such Person prepared in
accordance with GAAP; (d) all obligations and liabilities under Guaranties and
(e) the present value (discounted at the Base Rate) of lease payments due under
synthetic leases.

    "Default" means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

    "Default Rate" means a fluctuating per annum interest rate at all times
equal to the sum of (a) the otherwise applicable Interest Rate plus
(b) 2 percentage points per annum. Each Default Rate shall be adjusted
simultaneously with any change in the applicable Interest Rate. In addition, the
Default Rate shall result in an increase in the Letter of Credit Fee by
2 percentage points per annum.

    "Defaulting Lender" has the meaning specified in Section 12.15(c).

    "Deferred Revenue Reserve" means any reserve that the Agent may from time to
time establish (in its sole discretion after the occurrence of a Default or an
Event of Default) for the potential offset against the Borrowers' Accounts
arising from deferred revenue obligations that are accrued by the Borrowers.

    "Designated Account" has the meaning specified in Section 1.2(c).

    "Dilution" means, for each Borrower (as determined by the Agent in its sole
discretion), based upon the experience of the immediately prior three months,
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, returns, rebates, promotional allowances, credits, or
other dilutive items with respect to the Accounts of such Borrower, by (b) the
aggregate amount of cash collections from such Borrower's Accounts plus the
amount in clause (a) for such period.

ANNEX A–4

--------------------------------------------------------------------------------

    "Dilution Reserve" means a reserve that the Agent may from time to time
establish (in its sole discretion) equal to (a) the total Dollar amount of
Eligible Accounts of Borrowers times one tenth of one percentage point for each
one tenth of one percentage point by which Dilution is in excess of 5%. By way
of example, Dilution of 9.6% would require a Dilution Reserve of 4.6% of the
amount of Borrowers' Eligible Accounts.

    "Distribution" means, in respect of any Person: (a) the payment or making of
any dividend or other distribution of property in respect of Capital Stock of
such Person, other than distributions in Capital Stock of the same class; or
(b) the redemption or other acquisition by such Person of its Capital Stock.

    "Documents" means, with respect to any Person, all documents as such term is
defined in the UCC, including bills of lading, warehouse receipts or other
documents of title, now owned or hereafter acquired by such Person.

    "DOL" means the United States Department of Labor or any successor
department or agency.

    "Dollar" and "$" means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Loan Documents shall be made
in Dollars.

    "Eligible Accounts" means the Accounts of 3Com Europe which the Agent in the
exercise of its reasonable commercial discretion determines to be Eligible
Accounts. Without limiting the discretion of the Agent to establish other
criteria of ineligibility, Eligible Accounts shall not, unless the Agent in its
sole discretion elects, include any Account:

    (a) with respect to which more than 90 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past due;

    (b) with respect to which any of the representations, warranties, covenants,
and agreements contained in the Security Agreement are incorrect or have been
breached;

    (c) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

    (d) which represents a progress billing (as hereinafter defined) or as to
which 3Com Europe has extended the time for payment without the consent of the
Agent; for the purposes hereof, "progress billing" means any invoice for goods
sold or leased or services rendered under a contract or agreement pursuant to
which the Account Debtor's obligation to pay such invoice is conditioned upon
3Com Europe's completion of any further performance under the contract or
agreement;

    (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up,
examination or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; the making of any general assignment by the Account
Debtor for the benefit of creditors; the appointment of a receiver or trustee
for the Account Debtor or for any of the assets of the Account Debtor,
including, without limitation, the appointment of or taking possession by a
"custodian," as defined in the United States Bankruptcy Code; the institution by
or against the Account Debtor of any other type of insolvency proceeding (under
the bankruptcy laws of the United States or the laws of the other jurisdictions
noted above) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
Account Debtor; the sale, assignment, or transfer of all or any material part of
the

ANNEX A–5

--------------------------------------------------------------------------------

assets of the Account Debtor; the nonpayment generally by the Account Debtor of
its debts as they become due; or the cessation of the business of the Account
Debtor as a going concern;

    (f)  if 50% or more of the aggregate Dollar amount of outstanding Accounts
owed at such time by the Account Debtor thereon is classified as ineligible
under clause (a) above;

    (g) owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America, any member country of the
European Union or Canada (other than the Province of Newfoundland); or (ii) is
not organized under the laws of the United States of America, any member country
of the European Union or Canada or any state or province thereof; or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof; except
to the extent that such Account is either: (y) owed by an Account Debtor that is
the foreign subsidiary of IBM, Hewlett Packard, Ingram Micro, Siemens,
Solectron, Tech Data, Unysis, or any other corporation approved by Agent in its
sole discretion, or (z) secured or payable by a letter of credit satisfactory to
the Agent in its discretion;

    (h) owed by an Account Debtor which is an Affiliate or employee of any
Borrower;

    (i)  owed by an Account Debtor to which any Borrower or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Agent to waive setoff rights; or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor; but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim;

    (j)  owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary or desirable to perfect the Agent's Liens
therein, have been complied with to the Agent's satisfaction with respect to
such Account;

    (k) owed by any state, municipality, or other political subdivision of the
United States of America or any other country, or any department, agency, public
corporation, or other instrumentality thereof and as to which the Agent
determines that its Lien therein is not or cannot be perfected;

    (l)  which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

    (m) which is evidenced by a promissory note or other instrument or by
chattel paper;

    (n) if the Agent believes, in the exercise of its reasonable judgment, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor's financial inability to pay;

    (o) which arises out of a sale not made in the ordinary course of such
Borrower's business;

    (p) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by such Borrower (including
advance billings of maintenance contracts), and, if applicable, accepted by the
Account Debtor, or the Account Debtor revokes its acceptance of such goods or
services, or for which a debit memo or chargeback exists;

    (q) owed by an Account Debtor which, together with its affiliates, is
obligated to such Borrower respecting Accounts the aggregate unpaid balance of
which exceeds 20% of the

ANNEX A–6

--------------------------------------------------------------------------------

aggregate unpaid balance of all Accounts owed to such Borrower at such time by
all of such Borrower's Account Debtors, but only to the extent of such excess;

    (r) which is not subject to a first priority and perfected security interest
in favor of the Agent for the benefit of the Lenders.

    If any Account at any time ceases to be an Eligible Account, then such
Account shall promptly be excluded from the calculation of Eligible Accounts.

    "Eligible Assignee" means (a) a commercial bank, commercial finance company
or other asset based lender, having total assets in excess of $1,000,000,000;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default has occurred and is continuing,
any Person reasonably acceptable to the Agent. In each case such entity must be
exempt from withholding taxes on any payments made by Borrowers or Agent under
this Agreement.

    "Eligible Inventory" means Inventory of 3Com Tech, which the Agent, in its
reasonable commercial discretion, determines to be Eligible Inventory. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Inventory shall not, unless the Agent in its sole
discretion elects, include any Inventory:

    (a) that is not owned by 3Com Tech;

    (b) that is not subject to the Agent's Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (d) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent's Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of the Collateral);

    (c) that does not consist of finished goods or raw materials;

    (d) that consists of work-in-process (including raw materials or finished
goods categorized as "manufacturing line" by 3Com Tech), chemicals, samples,
prototypes, supplies, or packing and shipping materials;

    (e) that is not in good condition, is damaged or defective, is
unmerchantable, or does not meet all standards imposed by any Governmental
Authority having regulatory authority over such goods, their use or sale;

    (f)  that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of 3Com Tech's business, or that is slow
moving or stale;

    (g) that is obsolete or returned or repossessed or used goods taken in
trade;

    (h) that is located outside the United States of America, the United Kingdom
or the Republic of Ireland (or that is in-transit from vendors or suppliers);

    (i)  that is located in a public warehouse or in possession of a bailee or
in a facility leased by such Borrower if (y) such Borrower's customers have
direct access to such Inventory, or (z) if the warehouseman, or the bailee, or
the lessor has not delivered to the Agent, if requested by the Agent, a
warehouse letter, a subordination agreement or landlord waiver in form and
substance satisfactory to the Agent or if a Reserve for rents or storage charges
has not been established for Inventory at that location;

    (j)  that contains or bears any Proprietary Rights licensed to such Borrower
by any Person, if the Agent is not satisfied that it may sell or otherwise
dispose of such Inventory in accordance with the terms of the Security Agreement
and Section 9.2 without infringing the rights of the licensor of such
Proprietary Rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory

ANNEX A–7

--------------------------------------------------------------------------------

pursuant to the existing license agreement), and, as to which such Borrower has
not delivered to the Agent a consent or sublicense agreement from such licensor
in form and substance acceptable to the Agent if requested;

    (k) that is not reflected in the details of a current perpetual inventory
report; or

    (l)  that is Inventory placed on consignment.

    If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

    "Environmental Claims" means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for a Release or
injury to the environment.

    "Environmental Compliance Reserve" means any reserve which the Agent
establishes in its reasonable discretion after prior written notice to Borrowers
from time to time for amounts that are reasonably likely to be expended by
Borrowers or any of their Subsidiary thereof in order for such Person and its
operations and property (a) to comply with any notice from a Governmental
Authority asserting material non-compliance with Environmental Laws, or (b) to
correct any such material non-compliance identified in a report delivered to the
Agent and the Lenders pursuant to Section 7.7.

    "Environmental Laws" means all national, federal, state or local laws,
statutes, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

    "Environmental Lien" means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

    "Equipment" means, as to any Person, all of such Person's now owned and
hereafter acquired machinery, equipment, furniture, furnishings, fixtures, and
other tangible personal property (except Inventory), including embedded
software, motor vehicles with respect to which a certificate of title has been
issued, aircraft, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by such Person and all of such Person's rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase); together with all present and future additions
and accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

    "Event of Default" has the meaning specified in Section 9.1.

    "Exchange Act" means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

    "FDIC" means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

    "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day,

ANNEX A–8

--------------------------------------------------------------------------------

the Federal Funds Rate for such day shall be the average rate charged to the
Bank on such day on such transactions as determined by the Agent.

    "Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.

    "Financial Statements" means, according to the context in which it is used,
the financial statements referred to in Sections 5.2 and 6.6 or any other
financial statements required to be given to Agent or the Lenders pursuant to
this Agreement.

    "Fiscal Month" means the Borrower's fiscal month for financial accounting
purposes.

    "Fiscal Quarter" means the Borrowers' fiscal quarter for financial
accounting purposes.

    "Fiscal Year" means the Borrowers' fiscal year for financial accounting
purposes. The current Fiscal Year of the Borrowers will end on May 31, 2002.

    "Fixed Assets" means, as to any Person, the Equipment and Real Estate of
such Person.

    "Funding Date" means the date on which a Borrowing occurs.

    "GAAP" means generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), in effect in the United States, which are
applicable to the circumstances as of the Closing Date.

    "General Intangibles" means, as to any Person, all of such Person's now
owned or hereafter acquired general intangibles, choses in action and causes of
action and all other intangible personal property of such Person of every kind
and nature (other than Accounts), including, without limitation, all contract
rights, payment intangibles, Proprietary Rights, corporate or other business
records, inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to such Person in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to such Person from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which such Person
is beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to such Person.

    "Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

    "Guaranty" means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the "guaranteed obligations"), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds

ANNEX A–9

--------------------------------------------------------------------------------

for the purchase or payment of the guaranteed obligations or to maintain a
working capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

    "Hedge Agreement" means, with respect to any Person, any and all
transactions, agreements or documents now existing or hereafter entered into,
which provides for an interest rate, credit, commodity or equity swap, cap,
floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging such
Person's exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.

    "Initial Funding Date" means the date of the funding of the Term Loans and
the initial Revolving Loans hereunder.

    "Instruments" means, as to any Person, all instruments as such term is
defined in the UCC, now owned or hereafter acquired by such Person.

    "Intercompany Subordination Agreement" has the meaning set forth in the U.S.
Credit Agreement.

    "Interest Period" means, as to any LIBOR Rate Loan, the period commencing on
the Funding Date of such Loan or on the Continuation/Conversion Date on which
the Loan is converted into or continued as a LIBOR Rate Loan, and ending on the
date one, two, or three months thereafter as selected by any Borrower in its
Notice of Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:

    (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

    (b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

    (c) no Interest Period shall extend beyond the Stated Termination Date.

    "Interest Rate" means each or any of the interest rates, including the
Default Rate, set forth in Section 2.1.

    "Inventory" means, as to any Person, all of such Person's now owned and
hereafter acquired inventory, stock-in-trade, goods and merchandise, wherever
located, to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials and supplies of any kind, nature
or description which are used or consumed in such Person's business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods, merchandise, and all documents of title or other Documents representing
them.

    "Investment" means, as to any Person, any acquisition of property by such
Person in exchange for cash or other property, whether in the form of an
acquisition of stock, debt, or other indebtedness or obligation, or the purchase
or acquisition by such Person of any other property, or a loan, advance, capital
contribution, or subscription by such Person, except the following:

    (a) acquisitions of Equipment to be used in the business of such Person;

    (b) acquisitions of Inventory in the ordinary course of business of such
Person;

    (c) acquisitions of current assets acquired in the ordinary course of
business of such Person;

ANNEX A–10

--------------------------------------------------------------------------------

    (d) Hedge Agreements.

    "Investment Property" means, as to any Person, all of such Person's right
title and interest in and to any and all: (a) securities whether certificated or
uncertificated; (b) securities entitlements; (c) securities accounts;
(d) commodity contracts; or (e) commodity accounts.

    "Ireland Debenture" means the Syndicated Composite Guarantee and Debenture
of even date herewith among 3Com Technologies, 3Com Europe Limited and Security
Trustee, for the benefit of Lenders.

    "IRS" means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

    "Lender" and "Lenders" have the meanings specified in the introductory
paragraph hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender's Pro Rata Share.

    "Lenders' Liens" means the Liens in the Collateral granted to the Agent
and/or Security Trustee, for the benefit of the Lenders, Bank, and Agent
pursuant to this Agreement and the other Loan Documents.

    "Letter of Credit" has the meaning specified in Section 1.4(a).

    "Letter of Credit Fee" has the meaning specified in Section 2.6.

    "Letter of Credit Issuer" means the Bank, any affiliate of the Bank or any
other financial institution that issues any Letter of Credit pursuant to this
Agreement.

    "LIBOR Rate" means, for any Interest Period, with respect to LIBOR Rate
Loans, the rate of interest per annum determined pursuant to the following
formula:

    LIBOR Rate =   Offshore Base Rate

--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage

    Where,

    "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities"). The Offshore Base
Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage, and

    "Offshore Base Rate" means the rate per annum appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBOR Page as the London interbank offered rate for deposits in Dollars
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBOR
Page, the applicable rate shall be the arithmetic mean of all such rates. If for
any reason none of the foregoing rates is available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum determined by

ANNEX A–11

--------------------------------------------------------------------------------

Agent as the rate of interest at which dollar deposits in the approximate amount
of the LIBOR Rate Loan comprising part of such Borrowing would be offered by the
Bank's London Branch to major banks in the offshore dollar market at their
request at or about 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.

    "LIBOR Rate Loans" means, collectively, the LIBOR Revolving Loans and the
LIBOR Term Loans.

    "LIBOR Revolving Loan" means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.

    "LIBOR Term Loan" means any portion of a Term Loan during any period in
which such portion bears interest based on the LIBOR Rate.

    "Lien" means: (a) any interest in property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, or lien arising from a mortgage, charge, deed
of trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting property; and (c) any contingent or other agreement to
provide any of the foregoing.

    "Liquidity" means, at any time of measurement, the sum of: (a) the lesser of
(y) $105,000,000 and (z) aggregate Availability hereunder and under the U.S.
Credit Agreement, plus (b) the amount of Qualified Cash Management Investments,
valued at current market values and as most recently reported to Agent in
accordance with Section 5.2(k).

    "Liquidity Trigger Event" means the first to occur of (1) an Event of
Default (y) arising out of a breach of Section 7.25 or (z) under
Section 9.1 (a), or (2) acceleration of the Loans pursuant to Section 9.2
(a)(B).

    "Loan Account" means the loan account of each Borrower, which account shall
be maintained by the Agent.

    "Loan Documents" means this Agreement, the Notes, the Security Documents,
all Guaranties, the Intercompany Subordination Agreement, any Hedge Agreements
entered into by any Borrower or its Subsidiaries with Bank, and any other
agreements, instruments, and documents heretofore, now or hereafter evidencing,
securing, guaranteeing or otherwise relating to the Obligations, the Collateral,
or any other aspect of the transactions contemplated by this Agreement;
provided, however, in no event shall the Loan Documents include, or be deemed to
include, the U.S. Loan Documents.

    "Majority Lenders" means at any date of determination Lenders whose Pro Rata
Shares aggregate more than 50%, but in no event fewer than two (2) Lenders if
there exist at least two (2) Lenders at such time.

    "Margin Stock" means "margin stock" as such term is defined in Regulation T,
U or X of the Federal Reserve Board.

    "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Borrowers and the Restricted Subsidiaries (taken
as a whole), or the Collateral (taken as a whole); (b) a material impairment of
the ability of any Borrower or any of its Restricted Subsidiaries to perform
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrowers of any Loan Document to which it is a party.

ANNEX A–12

--------------------------------------------------------------------------------

    "Maximum Inventory Loan Amount" means, as of any date of measurement
(a) $50,000,000, less (b) the U.S. Aggregate Revolver Outstandings advanced
against Eligible Inventory of the U.S. Borrower.

    "Maximum Revolver Amount" means, as of any date of measurement
(a) $105,000,000, less (b) the U.S. Aggregate Revolver Outstandings.

    "Minimum Price" for any parcel of Real Estate, has the meaning set forth on
Schedule 3.4(b).

    "Mortgages" means and includes any and all of the mortgages, charges, deeds
of trust, deeds to secure debt, assignments and other instruments executed and
delivered by any Borrower to or for the benefit of the Security Trustee or the
Agent by which the Security Trustee or the Agent, on behalf of the Lenders,
acquires a Lien on the Real Estate of any Borrower or a collateral assignment of
any Borrower's interest under leases of Real Estate, and all amendments,
modifications and supplements thereto.

    "Net Amount of Eligible Accounts" means, at any time, the gross amount of
Eligible Accounts, calculated in Dollars, less sales, excise or similar taxes,
and less returns, discounts, claims, credits and allowances, accrued rebates,
offsets, deductions, unapplied cash, counterclaims, disputes and other defenses
of any nature at any time issued, owing, granted, outstanding, available or
claimed.

    "Net Proceeds" has the meaning specified in Section 3.4(b).

    "Non-Ratable Loan" and "Non-Ratable Loans" have the meanings specified in
Section 1.2(h).

    "Notes" means, collectively, the Revolving Loan Notes and Term Loan Notes.

    "Notice of Borrowing" has the meaning specified in Section 1.2(b).

    "Notice of Continuation/Conversion" has the meaning specified in
Section 2.2(b).

    "Obligations" means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by any Borrower to the Agent,
the Security Trustee and/or any Lender, arising under or pursuant to this
Agreement or any of the other Loan Documents, whether or not evidenced by any
note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest (including any interest which
accrues after the filing of a proceeding under the Bankruptcy Code or which
would have accrued but for such filing), charges, expenses, fees, attorneys'
fees, filing fees and any other sums chargeable to any Borrower hereunder or
under any of the other Loan Documents. "Obligations" includes, without
limitation, (a) all debts, liabilities, and obligations now or hereafter arising
from or in connection with the Letters of Credit and (b) all debts, liabilities
and obligations now or hereafter arising from or in connection with Bank
Products. In no event shall Obligations include, or be deemed to include, any
Debt, indebtedness, liabilities or obligations of 3Com Corporation, a Delaware
corporation, or any of its subsidiaries or affiliates incorporated or organized
under the laws of any jurisdiction within the United States of America.

    "Other Taxes" means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

    "Parent" has the meaning specified in the recitals hereof.

    "Participant" means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

ANNEX A–1

--------------------------------------------------------------------------------

    "Payment Account" means each bank account established pursuant to clause 7.3
of the U.K. Debenture, to which the proceeds of Accounts and other Collateral
are deposited or credited, and which is maintained in the name of any Borrower,
as the Agent may determine, on terms acceptable to the Agent.

    "PBGC" means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

    "Pending Revolving Loans" means, at any time, the aggregate principal amount
of all Revolving Loans requested in any Notice of Borrowing received by the
Agent which have not yet been advanced.

    "Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
Multi-employer Plan has made contributions at any time during the immediately
preceding five (5) plan years.

    "Permitted Liens" means:

    (a) Liens for taxes not delinquent or statutory Liens for taxes in an amount
not to exceed $5,000,000 provided that the payment of such taxes which are due
and payable is being contested in good faith and by appropriate proceedings
diligently pursued and as to which adequate financial reserves have been
established on the relevant Borrower's books and records and a stay of
enforcement of any such Lien is in effect;

    (b) the Lenders' Liens;

    (c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker's
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

    (d) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed $1,000,000 in the aggregate;

    (e) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of any Borrower's business; and

    (f)  Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

    (g) Interests of lessors under operating leases;

ANNEX A–2

--------------------------------------------------------------------------------

    (h) Liens on assets of the Unrestricted Subsidiaries, as long as the holder
of such Lien has no recourse to Borrowers, U.S. Borrower, any Restricted
Subsidiary, or any U.S. Restricted Subsidiaries or their assets;

    (i)  Liens securing purchase money secured Debt incurred to finance the
purchase of Equipment and the payment of related software and installation,
delivery and tax expenses provided that Liens securing the same attach only to
the Equipment acquired by the incurrence of such Debt and the proceeds thereof,
and (ii) such Debt is incurred no later than 180 days following the purchase of
such Equipment and related property; and

    (j)  other Liens securing Debt not in excess of $10,000,000 in the aggregate
at any time outstanding;

    (k) Liens in connection with synthetic leases;

    (l)  Liens consisting of leases or subleases and licenses and sublicenses
granted to others not interfering in any material respect with the business of
any Borrower and its Subsidiaries, taken as a whole, and any interest or title
of a lessor or licensor under any lease or license;

    (m) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

    (n) Liens on cash collateral securing reimbursement obligations to issuing
banks under letters of credit;

    (o) Liens on Proprietary Rights to the extent such Liens do not secure Debt
for borrowed money and are not in favor of a financial institution;

    (p) Liens on assets acquired in any Investment not prohibited hereunder to
the extent such Liens were in existence at the time of acquisition;

    (q) Liens on earnest money deposits required under a letter of intent or
purchase agreement not prohibited hereunder;

    (r) Liens on property representing part of the proceeds of a sale or other
disposition of property, to secure post-closing obligations to the buyer in
connection with such sale or other disposition; and

    (s) Liens on cash representing proceeds from the issuance of Debt for the
purpose of making interest payments in connection with such Debt.

    "Person" means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, body corporate, joint venture,
trust, unincorporated organization, association, corporation, Governmental
Authority, or any other entity.

    "Priority Payable Reserve" means any reserve that the Agent may from time to
time may establish (in its sole discretion after the occurrence of a Default or
an Event of Default) for Eligible Inventory located in a jurisdiction where
(y) unpaid suppliers are entitled to a Lien, claim, or trust against such
Inventory that would be prior to or pari passu with, Agent's Lien thereon, which
reserve shall be in an amount determined by the Agent to be sufficient to repay
any amounts payable to such supplier to release such supplier's claim with
respect to such Inventory, or (z) such Inventory is subject to prior claims for
value added taxes, amounts payable to inland revenue, social security,
occupational and state pension schemes, or unpaid employee salaries.

    "Proprietary Rights" means, as to any Person, all of such Person's now owned
and hereafter arising or acquired: licenses, franchises, permits, patents,
patent rights, copyrights, registered designs, works which are the subject
matter of copyrights, trademarks, service marks, trade names, trade styles,
patent, trademark and service mark applications, and all licenses and rights
related to any of the foregoing,

ANNEX A–3

--------------------------------------------------------------------------------

and all other rights under any of the foregoing, all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing, and all rights to sue for past, present and future infringement of
any of the foregoing.

    "Pro Rata Share" means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender's Commitment
and the denominator of which is the sum of the amounts of all of the Lenders'
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender's participation in
Non-Ratable Loans and Agent Advances.

    "Qualified Cash Management Investments" means, at any time of measurement,
the aggregate Cash Management Investments that are: (a) owned by Parent or its
Subsidiaries, (b) in conformity with the investment policy approved by the audit
committee of Parent's Board of Directors, (c) unencumbered by any Lien (other
than any Lien in favor of Agent or in favor of any depositary institution or
financial intermediary on whose books the Cash Management Investment is carried,
and in the latter case only to secure fees and costs arising out of carrying
such Cash Management Investment), and (d) if owned by Borrowers, Restricted
Subsidiaries or U.S. Restricted Subsidiaries, immediately distributable to
Parent, directly or indirectly, without restriction (including any legal
restrictions of any relevant jurisdiction on such Person's distributable assets)
and without the need to obtain the consent of any third Person or the approval
of any Governmental Authority. Not more than $50,000,000 at any one time of Cash
Management Investments owned by Unrestricted Subsidiaries may be considered
Qualified Cash Management Investments.

    "Qualified Custodial Account" means any of 3Com Tech's custodial or other
investment accounts designated by 3Com Tech that meet the following criteria:
(i) such account is a securities account (as defined in Section 8501 of the
UCC); (ii) such account is maintained by a securities intermediary whose
jurisdiction (as defined in Section 8110 of the UCC) is in the United States;
(iii) such securities intermediary has entered into a control agreement with
Agent, on terms satisfactory to Agent, which among other things is sufficient to
give Agent, for the benefit of the Lenders, control (as defined in Section 8106
of the UCC) over the securities account, any security entitlements therein, and
any securities therein. As of the Closing Date, the following accounts are
Qualified Custodial Accounts: Custodial Account Number CMYF 2000002 maintained
at Mellon Bank, N.A.

    "Real Estate" means, as to any Person, all of such Person's now or hereafter
owned or leased estates in real property, including, without limitation, all
fees, leaseholds and future interests, together with all of such Person's now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

    "Release" means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

    "Reportable Event" means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

    "Required Lenders" means at any time Lenders whose Pro Rata Shares aggregate
more than 662/3%, but, in any event no fewer than two (2) Lenders if there exist
at least two (2) Lenders at such time.

    "Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to

ANNEX A–4

--------------------------------------------------------------------------------

or binding upon the Person or any of its property or to which the Person or any
of its property is subject.

    "Reserves" means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts or Eligible
Inventory, established by Agent from time to time in Agent's reasonable credit
judgment. Without limiting the generality of the foregoing, the following
reserves shall be deemed to be a reasonable exercise of Agent's credit judgment:
(a) Bank Product Reserves, (b) a reserve for accrued, unpaid interest on the
Obligations, (c) reserves for not less than three months rent at leased
locations subject to statutory or contractual landlord liens or where Agent has
not received an acceptable agreement from the landlord; (d) Inventory shrinkage;
(e) Environmental Compliance Reserves; (f) Royalty Reserves; (g) customs
charges; (h) Priority Payable Reserves; (i) Deferred Revenue Reserves;
(j) Warranty / Technical Support Reserves; (k) Dilution Reserves; and
(l) warehousemen's or bailees' charges.

    "Responsible Officer" means the chief executive officer or the president of
the Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants,
designation of any replacement accounts to the Designated Accounts pursuant to
Section 1.2(c) and the preparation of the Borrowing Base Certificate, the chief
financial officer, the treasurer, the assistant treasurer, and corporate
controller of the Borrower, or any other officer having substantially the same
authority and responsibility.

    "Restricted Subsidiary" means 3Com UK Holdings Ltd.; and 3Com IFSC
(Ireland); and any Subsidiary acquired or created after the Closing Date and
designated to the Agent as a Restricted Subsidiary by Administrative Borrower.

    "Revolving Loans" has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

    "Revolving Loan Note" and "Revolving Loan Notes" have the meanings specified
in Section 1.2(a)(ii).

    "Royalty Reserve" means any reserve that the Agent may from time to time
establish (in its sole discretion after the occurrence of a Default or an Event
of Default) for Inventory subject to license agreements with third parties, in
an amount determined by the Agent to be sufficient to make any required royalty
payments owing by Borrowers with respect to such Inventory.

    "Securities Act" means the Securities Act of 1933 and the rules and
regulations promulgated thereunder.

    "Security Documents" means, collectively, the UK Mortgage, the UK Debenture,
the Ireland Debenture, and the Cayman Debenture.

    "Security Trustee" means the Bank, solely in its capacity as trustee for the
Agent and the Lenders, and any successor trustee thereto.

    "Settlement" and "Settlement Date" have the meanings specified in
Section 12.15(a)(ii).

    "Short-term Investments" means investments with maturities exceeding three
months but less than three years.

    "Solvent" means, when used with respect to any Person, that at the time of
determination:

    (a) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and

    (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

ANNEX A–5

--------------------------------------------------------------------------------

    (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

    (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

    For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. At all times
after the Initial Funding Date, the definition of the term "Solvent" shall be
limited to subsections (c) and (d) above.

    "Stated Termination Date" means November 28, 2004.

    "Subsidiary" of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, body corporate, joint
venture or other business entity of which more than fifty percent (50%) of the
voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a "Subsidiary"
refer to a Subsidiary of each Borrower.

    "Taxes" means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings which arise from any payment made hereunder
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or any other Loan Documents, or arising out of the
transactions evidenced hereunder or thereunder, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by the
Agent's or each Lender's net income in any the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which such Lender or the Agent, as the case may be, is organized or maintains
a lending office.

    "Term Loan" and "Term Loans" have the meanings specified in Section 1.3(a).

    "Term Loan Note" and "Term Loan Notes" have the meanings specified in
Section 1.3(c).

    "Termination Date" means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by all the Borrowers
pursuant to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

    "Total Facility" has the meaning specified in Section 1.1.

    "Trust Property" all or any of the assets, rights, powers authorities and
discretions at any time subject to or expressed to be subject to the security
from time to time constituted by or arising pursuant to the Security Documents
or vested in the Security Trustee or given under or pursuant to the Security
Documents including all income and other sums at any time received or receivable
by the Security Trustee in respect thereof;

    "UCC" means the Uniform Commercial Code, as in effect from time to time, of
the State of California or of any other state the laws of which are required as
a result thereof to be applied in connection with the issues of perfection,
continuation, or enforcement of security interests; provided, that to the extent
that the UCC is used to define any term herein or in any other documents and
such term is defined differently in different Articles or Divisions of the UCC,
the definition of such term contained in Article or Division 9 shall govern.

    "UK Debenture" means the Syndicated Composite Guarantee and Debenture of
even date herewith among 3Com Technologies, 3Com Europe Limited, 3Com U.K.
Holdings Limited and Security Trustee, for the benefit of Lenders.

ANNEX A–6

--------------------------------------------------------------------------------

    "UK Mortgage" means the legal mortgage of even date herewith between 3Com
Europe Limited and the Security Trustee, for the benefit of Lenders, relating to
land situated in Hemel Hempstead, Hertfordshire, England.

    "Unrestricted Subsidiary" means any Subsidiary of Parent that is not a
Restricted Subsidiary or a U.S. Restricted Subsidiary.

    "Unused Letter of Credit Subfacility" means an amount equal to
(a) $25,000,000 minus (b) the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit and U.S. Letters of Credit plus, without
duplication, (ii) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit and U.S. Letters of Credit.

    "U.S. Aggregate Revolver Outstandings" means, as of any date of measurement,
the "Aggregate Revolver Outstandings" (as that term is defined in the U.S.
Credit Agreement).

    "U.S. Borrower" means 3Com Corporation.

    "U.S. Commitments" means, with respect to any Lender, such Lender's
"Commitments" (as that term is defined in the U.S. Credit Agreement").

    "U.S. Credit Agreement" means that certain Credit Agreement, of even date
herewith, among Agent, Lenders, and U.S. Borrower."

    "U.S. Facility" means, collectively, the revolving and term loan facilities
in favor of the U.S. Borrower, making up the "Total Facility" (as that term is
defined in the U.S. Credit Agreement).

    "U.S. Letters of Credit" means "Letters of Credit" (as that term is defined
in the U.S. Credit Agreement) issued for the benefit of U.S. Borrower.

    "U.S. Loan Documents" means "Loan Documents," as that term is defined in the
U.S. Credit Agreement.

    "U.S. Loans" means, with respect to any Lender, such Lender's "Loans" (as
that term is defined in the U.S. Credit Agreement).

    "U.S. Loan Obligations" means, as of any date of measurement, the then
outstanding "Obligations" (as that term is defined in the U.S. Credit Agreement)
of U.S. Borrower.

    "U.S. Restricted Subsidiary" means a "Restricted Subsidiary" under the U.S.
Credit Agreement that is not a Restricted Subsidiary hereunder.

    "U.S. Term Loans" means the "Term Loans" (as that term is defined in the
U.S. Credit Agreement).

    "Unused Line Fee" has the meaning specified in Section 2.5.

    "Warranty/Technical Support Reserve" means the reserve that the Agent may
from time to time establish (in its sole discretion after the occurrence of a
Default or an Event of Default) for the potential offset against the Borrower's
Accounts arising from obligations the Borrowers may have to an Account Debtor
for warranty and technical support services.

    2.  Accounting Terms.  Any accounting term used in the Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

    3.  Interpretive Provisions.  

ANNEX A–7

--------------------------------------------------------------------------------

    (a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

    (b) The words "hereof," "herein," "hereunder" and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

(c) (i) The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

    (ii) The term "including" is not limiting and means "including without
limitation."

    (iii) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including," the words "to" and
"until" each mean "to but excluding" and the word "through" means "to and
including."

    (iv) The word "or" is not exclusive.

    (d) Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

    (e) The captions and headings of the Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of the
Agreement.

    (f)  The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

    (g) For purposes of Section 9.1, a breach of a financial covenant contained
in Sections 7.25 shall be deemed to have occurred as of any date of
determination thereof by the Agent or as of the last day of any specified
measuring period, regardless of when the Financial Statements or other
certificates reflecting such breach are delivered to the Agent.

    (h) The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrowers
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent's or Lenders' involvement in their preparation.

ANNEX A–8

--------------------------------------------------------------------------------




EXHIBIT A-1

FORM OF REVOLVING LOAN NOTE


Exhibit A–1

--------------------------------------------------------------------------------



EXHIBIT A-2

FORM OF TERM LOAN NOTE


Exhibit A–2

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE


Exhibit B–1

--------------------------------------------------------------------------------




EXHIBIT C

FINANCIAL STATEMENTS


Exhibit C–1

--------------------------------------------------------------------------------




EXHIBIT D

NOTICE OF BORROWING


Date:            , 200 

To:   Bank of America, N.A. as Agent for the Lenders who are parties to the
Credit Agreement dated as of            , 2001 (as extended, renewed, amended or
restated from time to time, the "Credit Agreement") among 3Com Europe Limited,
3Com Technologies, certain Lenders which are signatories thereto and Bank of
America, N.A., as Agent

Ladies and Gentlemen:

    The undersigned, 3COM TECHNOLOGIES, an exempted limited liability company
incorporated in the Cayman Islands ("3Com Tech"), with offices at Ballycoolin
Business Park, Blanchardstown, Dublin 15, Ireland, and 3COM EUROPE LIMITED., a
company incorporated in England and Wales with registered number 2600346 ("3Com
Europe"), with offices at Boundary Way, Hemel Hempstead HP2 7YU, England (each
of 3Com Tech and 3Com Europe individually, a "Borrower" and collectively, the
"Borrowers"), refer to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby give you notice irrevocably of the
Borrowing specified below:

1.The Business Day of the proposed Borrowing is            , 200 .

2.The aggregate amount of the proposed Borrowing is $         .

3.The Borrowing is to be comprised of $               of Base Rate and
$               of LIBOR Rate Loans.

4.The duration of the Interest Period for the LIBOR Rate Loans, if any, included
in the Borrowing shall be      months.

    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:

    (a) The representations and warranties of the Borrowers contained in the
Credit Agreement are true and correct as though made on and as of such date;

    (b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

    (c) The proposed Borrowing will not cause the Aggregate Revolver
Outstandings to exceed (a) the lesser of (i) the Borrowing Base, or (ii) the
Maximum Revolver Amount, less (b) Reserves.

    [NAME OF ADMINISTRATIVE BORROWER]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

EXHIBIT D–1

--------------------------------------------------------------------------------




EXHIBIT E

NOTICE OF CONTINUATION/CONVERSION


Date:            , 200 

To:   Bank of America, N.A. as Agent for the Lenders to the Credit Agreement
dated as of            , 200 (as extended, renewed, amended or restated from
time to time, the "Credit Agreement") among 3Com Europe Limited, 3Com
Technologies, certain Lenders which are signatories thereto and Bank of America,
N.A., as Agent

Ladies and Gentlemen:

    The undersigned, 3Com Europe Limited, 3Com Technologies (each, a "Borrower"
and collectively, the "Borrowers"), refers to the Credit Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice irrevocably of the [conversion] [continuation] of the Loans specified
herein, that:

1.The Continuation/Conversion Date is      , 200.

2.The aggregate amount of the Loans to be [converted] [continued] is $         .

3.The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base Rate]
Loans.

4.The duration of the Interest Period for the LIBOR Rate Loans included in the
[conversion] [continuation] shall be   months.

    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

    (a) The representations and warranties of each Borrower contained in the
Credit Agreement are true and correct as though made on and as of such date;

    (b) Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion][continuation]; and

    (c) The proposed conversion-continuation will not cause the Aggregate
Revolver Outstandings to exceed (a) the lesser of (i) the Borrowing Base or
(ii) the Maximum Revolver Amount, less (b) Reserves.

    [NAME OF ADMINISTRATIVE BORROWER]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

EXHIBIT E–1

--------------------------------------------------------------------------------




EXHIBIT F

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT


    This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this "Assignment and Acceptance")
dated as of            , 200    is made between            (the "Assignor")
and            (the "Assignee").


RECITALS


    WHEREAS, the Assignor is party to that certain Credit Agreement dated as
of            , 200    (as amended, amended and restated, modified, supplemented
or renewed, the "Credit Agreement") among            , a[n]
            corporation and             , a[n]            corporation (each, a
"Borrower" and collectively, the "Borrowers"), the several financial
institutions from time to time party thereto (including the Assignor, the
"Lenders"), and Bank of America, N. A., as agent for the Lenders (the "Agent").
Any terms defined in the Credit Agreement and not defined in this Assignment and
Acceptance are used herein as defined in the Credit Agreement;

    WHEREAS, as provided under the Credit Agreement, the Assignor has committed
to making Loans (the "Committed Loans") to the Borrowers in an aggregate amount
not to exceed $         (the "Commitment");

    WHEREAS, the Assignor has made Committed Loans in the aggregate principal
amount of $         to the Borrowers

    WHEREAS, [the Assignor has acquired a participation in its pro rata share of
the Lenders' liabilities under Letters of Credit in an aggregate principal
amount of $         (the "L/C Obligations")] [no Letters of Credit are
outstanding under the Credit Agreement]; and

    WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $         (the
"Assigned Amount") on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

    NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

    1.  Assignment and Acceptance.  

    (a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance)   % (the "Assignee's Percentage Share") of
(A) the Commitment, the Committed Loans and the L/C Obligations of the Assignor
and (B) all related rights, benefits, obligations, liabilities and indemnities
of the Assignor under and in connection with the Credit Agreement and the Loan
Documents.

    (b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be

EXHIBIT F–1

--------------------------------------------------------------------------------

performed by it as a Lender. It is the intent of the parties hereto that the
Commitment of the Assignor shall, as of the Effective Date, be reduced by an
amount equal to the Assigned Amount and the Assignor shall relinquish its rights
and be released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee; provided, however, the
Assignor shall not relinquish its rights under Sections  and  of the Credit
Agreement to the extent such rights relate to the time prior to the Effective
Date.

    (c) After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignee's Commitment will be $            .

    (d) After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignor's Commitment will be $            .

    2.  Payments.  

    (a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee's Pro Rata Share of the principal amount of all Committed Loans.

    (b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

    3.  Reallocation of Payments.  

    Any interest, fees and other payments accrued to the Effective Date with
respect to the Commitment, and Committed Loans and L/C Obligations shall be for
the account of the Assignor. Any interest, fees and other payments accrued on
and after the Effective Date with respect to the Assigned Amount shall be for
the account of the Assignee. Each of the Assignor and the Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

    4.  Independent Credit Decision.  

    The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of each Borrower, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

    5.  Effective Date; Notices.  

    (a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be            , 200    (the "Effective Date");
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

    (i)  this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

    [(ii) the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]

    (iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

EXHIBIT F–2

--------------------------------------------------------------------------------

    [(iv) the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]

    (v) the processing fee referred to in Section 2(b) hereof and in
Section 11.2(a) of the Credit Agreement shall have been paid to the Agent; and

    (b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

    6.  [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]  

    (a) The Assignee hereby appoints and authorizes the Assignor to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent and the Security Trustee by the Lenders
pursuant to the terms of the Credit Agreement.

    (b) The Assignee shall assume no duties or obligations held by the Assignor
in its capacity as Agent or Security Trustee under the Credit Agreement.]

    7.  Withholding Tax.  

    [Conform to Credit Agreement]

    8.  Representations and Warranties.  

    (a) The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors' rights and
to general equitable principles.

    (b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrowers, or the performance or observance by the Borrowers, of any of
its respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

    (c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this

EXHIBIT F–3

--------------------------------------------------------------------------------

Assignment and Acceptance; and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors' rights and to general equitable principles; [and (iv) it is an
Eligible Assignee.]

    9.  Further Assurances.  

    The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrowers or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

    10.  Miscellaneous.  

    (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

    (b) All payments made hereunder shall be made without any set-off or
counterclaim.

    (c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

    (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

    (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF             [Note: confirm choice of
law]. The Assignor and the Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in [      ]
over any suit, action or proceeding arising out of or relating to this
Assignment and Acceptance and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such [      ] State or
Federal court. Each party to this Assignment and Acceptance hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.

    (f)  THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

    NOTE: ASSIGNMENTS HEREUNDER MAY ONLY BE EFFECTED IN CONJUNCTION WITH A
PROPORTIONAL ASSIGNMENT OF ASSIGNOR'S U.S. LOANS AND U.S. COMMITMENTS AS SET
FORTH IN SECTION 11.2(g) OF THE CREDIT AGREEMENT.

EXHIBIT F–4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Assignor and the Assignee have caused this
Assignment and Acceptance to be executed and delivered by their duly authorized
officers as of the date first above written.

    [ASSIGNOR]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    Address:  

--------------------------------------------------------------------------------


 
 
[ASSIGNEE]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    Address:  

--------------------------------------------------------------------------------

EXHIBIT F–5

--------------------------------------------------------------------------------




SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

NOTICE OF ASSIGNMENT AND ACCEPTANCE


                , 200 

Bank of America, N.A    


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
Attn:                               

 
 

Re: [Name and Address of Borrowers]

Ladies and Gentlemen:

    We refer to the Credit Agreement dated as of            , 200  (as amended,
amended and restated, modified, supplemented or renewed from time to time the
"Credit Agreement") among            and            (each, a "Borrower" and
collectively, the "Borrowers"), the Lenders referred to therein and Bank of
America, N. A., as agent for the Lenders (the "Agent"). Terms defined in the
Credit Agreement are used herein as therein defined.

    1.  We hereby give you notice of, and request your consent to, the
assignment by            (the "Assignor") to             (the "Assignee")
of      % of the right, title and interest of the Assignor in and to the Credit
Agreement (including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor's participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the "Assignment and Acceptance"). We
understand and agree that the Assignor's Commitment, as of             , 200 ,
is $         , the aggregate amount of its outstanding Loans is $            ,
and its participation in L/C Obligations is $            .

    2.  The Assignee agrees that, upon receiving the consent of the Agent and,
if applicable, the Borrowers to such assignment, the Assignee will be bound by
the terms of the Credit Agreement as fully and to the same extent as if the
Assignee were the Lender originally holding such interest in the Credit
Agreement.

    3.  The following administrative details apply to the Assignee:

    (A) Notice Address:        
 
 
 
Assignee name:
 


--------------------------------------------------------------------------------


 
        Address:  

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

          Attention:  

--------------------------------------------------------------------------------

          Telephone: (   )

--------------------------------------------------------------------------------

          Telecopier: (   )

--------------------------------------------------------------------------------

          Telex (Answerback ):

--------------------------------------------------------------------------------

   
 
 
(B)
Payment Instructions:
 
 
 
 
 
 
 
Account No.:
 


--------------------------------------------------------------------------------


 
        At:  

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

          Reference:  

--------------------------------------------------------------------------------

          Attention:  

--------------------------------------------------------------------------------

   

    4.  You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.

SCHEDULE 1–11

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

    Very truly yours,
 
 
[NAME OF ASSIGNOR]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
[NAME OF ASSIGNEE]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:
 
 
Bank of America, N. A.,
as Agent
 
 
By:
 


--------------------------------------------------------------------------------


 
  Title:  

--------------------------------------------------------------------------------

   

SCHEDULE 1–12

--------------------------------------------------------------------------------




SCHEDULE 1.2

COMMITMENTS


Lender


--------------------------------------------------------------------------------

  Revolving Loan Commitment

--------------------------------------------------------------------------------

  Term Loan Commitment

--------------------------------------------------------------------------------

  Pro Rata Share

--------------------------------------------------------------------------------

Bank of America, N.A.   $25,000,000   $3,571,428.57   23.81%
Foothill Capital Corporation
 
$25,000,000
 
$3,571,428.57
 
23.81%
The CIT Group/Business Credit, Inc.
 
$12,500,000
 
$1,785,714.29
 
11.90%
Congress Financial Corporation (Western)
 
$15,000,000
 
$2,142,857.14
 
14.29%
General Electric Capital Corporation
 
$15,000,000
 
$2,142,857.14
 
14.29%
PNC Bank, National Association
 
$12,500,000
 
$1,785,714.29
 
11.90%

SCHEDULE 1.2–1

--------------------------------------------------------------------------------




SCHEDULE 3.4(B)


3Com Centre       Boundary Way       Hemel Hempstead Hertfordshire       United
Kingdom   $ 25,500,000.00

SCHEDULE 3.4(B)–1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



TABLE OF CONTENTS
ANNEXES, EXHIBITS AND SCHEDULES
CREDIT AGREEMENT
W I T N E S S E T H
ARTICLE 1 LOANS AND LETTERS OF CREDIT
ARTICLE 2 INTEREST AND FEES
ARTICLE 3 PAYMENTS AND PREPAYMENTS
ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES; COLLATERAL
REPORTING
ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS
ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS
ARTICLE 8 CONDITIONS OF LENDING
ARTICLE 9 DEFAULT; REMEDIES
ARTICLE 10 TERM AND TERMINATION
ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
ARTICLE 12 THE AGENT AND THE SECURITY TRUSTEE
ARTICLE 13 JOINT AND SEVERAL LIABILITY OF BORROWERS
ARTICLE 14 MISCELLANEOUS
ANNEX A to Credit Agreement Definitions
EXHIBIT A-1 FORM OF REVOLVING LOAN NOTE
EXHIBIT A-2 FORM OF TERM LOAN NOTE
EXHIBIT B FORM OF BORROWING BASE CERTIFICATE
EXHIBIT C FINANCIAL STATEMENTS
EXHIBIT D NOTICE OF BORROWING
EXHIBIT E NOTICE OF CONTINUATION/CONVERSION
EXHIBIT F [FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT
RECITALS
SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE NOTICE OF ASSIGNMENT AND ACCEPTANCE
SCHEDULE 1.2 COMMITMENTS
SCHEDULE 3.4(B)
